


Exhibit 10.81

 

EXECUTION VERSION

 

AMENDMENT NO. 6

 

AMENDMENT NO. 6 (this “Amendment No. 6”), dated as of December 11, 2015, to that
certain Credit Agreement, dated as of June 1, 2011 and as amended by Amendment
No. 1 dated as of August 8, 2012, the Additional Credit Extension Amendment
dated as of August 13, 2012, Amendment No. 2 dated as of November 6, 2012,
Amendment No. 3 dated as of February 15, 2013, the Additional Credit Extension
Amendment dated as of February 20, 2013 and Amendment No. 4 dated as of June 3,
2013, Amendment No. 5 dated as of March 4, 2014, the Additional Credit Extension
Amendment (Incremental Revolver) dated as of October 23, 2014, the Additional
Credit Extension Amendment (Revolver Extension) dated as of October 23, 2014 and
the Additional Credit Extension Amendment dated as of May 20, 2015, and as
amended, supplemented and in effect from time to time (the “Credit Agreement”;
capitalized terms used herein and not defined shall have the meanings set forth
in the Credit Agreement), among SELECT MEDICAL HOLDINGS CORPORATION
(“Holdings”), SELECT MEDICAL CORPORATION (the “Borrower”), JPMORGAN CHASE BANK,
N.A., as Administrative Agent and Collateral Agent (the “Administrative Agent”
and the “Collateral Agent,” respectively), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and GOLDMAN SACHS BANK USA, as Co-Syndication Agents, MORGAN
STANLEY SENIOR FUNDING, INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents, and the several banks and other financial institutions
from time to time party thereto as lenders (the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Section 9.02 of the Credit Agreement permits the Credit Agreement to be
amended from time to time;

 

WHEREAS, each Amendment No. 6 Consenting Lender (as defined in Exhibit A) has
agreed, on the terms and conditions set forth herein, (x) to have the entire
principal amount (or such lesser amount as permitted by the Borrower in
consultation with the Arranger) of its outstanding Series D Tranche B Term
Loans, if any, converted into a like principal amount of the Series E Tranche B
Term Loans, effective as of the Amendment No. 6 Effective Date (as defined
below) and (y) to the amendments to the Credit Agreement reflected in Exhibit A,
including, without limitation, the increase in the Applicable Rate with respect
to the Series E Tranche B Term Loans;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION ONE.  Amendments.  The Credit Agreement is, effective as of the
Amendment No. 6 Effective Date (as defined below), hereby amended to delete the
stricken text (indicated textually in the same manner as the following example: 
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example:  double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.  Any previously
issued Notes, if any, evidencing Converted Series D Tranche B Term Loans are
amended to reflect the terms and conditions evidencing the Series E Tranche B
Term Loans.

 

SECTION TWO.  Conditions to Effectiveness.  This Amendment No. 6 shall become
effective as of the date (the “Amendment No. 6 Effective Date”) when, and only
when, the following conditions have been satisfied:

 

(i)                              this Amendment No. 6 shall have been executed
and delivered by the Borrower, Holdings, the other Loan Parties, the Required
Lenders and the Administrative Agent;

 

--------------------------------------------------------------------------------


 

(ii)                               the Administrative Agent shall have received
copies of the resolutions of the board of directors (or authorized committee
thereof) of (x) Holdings, (y) the Borrower and (z) each Subsidiary Loan Party
approving and authorizing the execution, delivery and performance of this
Amendment No. 6, certified as of the Amendment No. 6 Effective Date by the
corporate secretary or an assistant secretary thereof as being in full force and
effect without modification or amendment;

 

(iii)                                the Administrative Agent shall have
received a legal opinion dated the Amendment No. 6 Effective Date from Dechert
LLP in form and substance reasonably satisfactory to the Arranger and the
Administrative Agent;

 

(iv)                              the representations and warranties set forth
in Article III of the Credit Agreement and in each other Loan Document shall be
true and correct in all material respects (except to the extent any such
representation or warranty is qualified by “materially,” “Material Adverse
Effect” or a similar term, in which case such representation and warranty shall
be true and correct in all respects) on and as of the date hereof (both before
and after giving effect to the effectiveness of Amendment No. 6) with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided that the solvency representation will be deemed to have been made
on the Amendment No. 6 Effective Date after giving effect to the effectiveness
of Amendment No. 6);

 

(v)                             to the extent not previously delivered, the
Administrative Agent shall have received at least 3 business days prior to the
date hereof all documentation and other information about the Borrower and the
Subsidiary Loan Parties required under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act that has
been requested in writing at least 5 business days prior to the date hereof;

 

(vi)                              the Administrative Agent shall have received
from the Borrower (x) a payment in respect of all accrued and unpaid interest in
respect of all Term Loans outstanding immediately prior to the effectiveness of
Amendment No. 6 and (y) an Interest Election Request in respect of (A) the
Series D Tranche B Term Loans, if any, that are to remain outstanding from and
after the effectiveness of Amendment No. 6 and (B) the Series E Tranche B Term
Loans, in each case for this subclause (y) in accordance with Section 2.07 of
the Credit Agreement;

 

(vii)                               immediately prior to and after giving effect
to the effectiveness of Amendment No. 6, no Default has occurred or is
continuing or shall result from the effectiveness of Amendment No. 6;

 

(viii)                               the Administrative Agent shall have
received payment of all fees and out-of-pocket expenses required to be paid or
reimbursed by Borrower as separately agreed by Borrower and J.P. Morgan
Securities LLC (the “Arranger”), and reimbursement or payment of all reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of Cahill Gordon & Reindel LLP) required to be reimbursed or paid by any Loan
Party hereunder or under any other Loan Document, in each case to the extent
such out-of-pocket expenses have been invoiced;

 

(ix)                              The Borrower shall have paid to the
Administrative Agent for the account of each Lender that has returned an
executed signature page to this Amendment No. 6 to the Administrative Agent at
or prior to 5:00 p.m., New York City time on December 8, 2015 (the “Consent
Deadline”) a fee equal to 0.25% of the sum of (x) the Series D Tranche B Term
Loans, if any, of

 

2

--------------------------------------------------------------------------------


 

such Lender at the Consent Deadline, (y) the Series E Tranche B Term Loans, if
any, of such Lender at the Consent Deadline and (z) the 2018 Extended Revolving
Commitments, if any, of such Lender at the Consent Deadline; and

 

(x)                             to the extent not previously delivered, (i) the
Administrative Agent shall have received a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance, if applicable, duly executed by the
Borrower and each Loan Party relating thereto) and (ii) the Administrative Agent
shall have received a copy of, or a certificate as to coverage under, the
insurance policies required by Section 5.07 of the Credit Agreement including,
without limitation, flood insurance policies (to the extent required in order to
comply with applicable law) and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable) and shall name the Collateral Agent, on behalf of the Secured
Parties, as additional insured, in form and substance reasonably satisfactory to
the Administrative Agent.

 

SECTION THREE.  Representations and Warranties.  In order to induce the Lenders
and the Administrative Agent to enter into this Amendment No. 6, the Borrower
represents and warrants to each of the Lenders and the Administrative Agent
that, after giving effect to this Amendment No. 6, and both before and after
giving effect to the transactions contemplated by this Amendment No. 6:

 

(a)                                 no Default or Event of Default has occurred
and is continuing;

 

(b)                                 the entry into this Amendment No. 6 by
(x) Holdings, (y) the Borrower and (z) each other Loan Party has been duly
authorized by all necessary corporate or other action of each such entity; and

 

(c)                                  each of the representations and warranties
made by each of the Loan Parties in or pursuant to the Loan Documents is true
and correct in all material respects (except to the extent any such
representation or warranty is qualified by “materially,” “Material Adverse
Effect” or a similar term, in which case such representation and warranty shall
be true and correct in all respects) on and as of the date hereof as if made on
the date hereof (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, in all material respects as of such
specific date).

 

SECTION FOUR.  Post-Closing Covenant.  Subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitations in any Loan
Document, Borrower hereby agrees with the Administrative Agent to deliver, on or
before the date that is 120 days after the Amendment No. 6 Effective Date (or
such longer period of time as may be agreed by the Administrative Agent in its
sole discretion), with respect to each Mortgaged Property:

 

(a)                                 an amendment to each existing Mortgage
(each, a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party and in form for recording in the recording office where such Mortgage
was recorded, together with such certificates, affidavits, questionnaires or
returns as shall be required in connection with the recording or filing thereof
under applicable law, in each case in form and substance reasonably satisfactory
to the Administrative Agent and otherwise approved by the applicable local
counsel for filing in the appropriate jurisdiction;

 

3

--------------------------------------------------------------------------------


 

(b)                                 with respect to each Mortgage Amendment
(other than those Mortgage Amendments relating to Mortgaged Property located in
New Jersey and Ohio), a datedown endorsement to each existing mortgage title
policy (if such endorsement is not available in the jurisdiction, a title search
and modification endorsement in lieu thereof) (each, a “Datedown Endorsement,”
collectively, the “Datedown Endorsements”) relating to the Mortgaged Property
subject to such Mortgage insuring the Administrative Agent that such Mortgage,
as amended by such Mortgage Amendment is a valid and enforceable first priority
lien on such Mortgaged Property in favor of the Collateral Agent for the benefit
of the Secured Parties and that there are no Liens of record in violation of the
provisions of the Loan Documents, and such Datedown Endorsement shall otherwise
be in form and substance reasonably satisfactory to the Administrative Agent;
and

 

(c)                                  with respect to each Mortgage Amendment
relating to Mortgaged Property located in New Jersey and Ohio, (i) title
searches in form and substance reasonably acceptable to the Administrative
Agent, conducted by a title insurance company reasonably acceptable to the
Administrative Agent, which reflect that there are no Liens of record in
violation of the provisions of the Loan Documents and (ii) opinions addressed to
the Administrative Agent and the Collateral Agent for its benefit and for the
benefit of the Secured Parties of (A) local counsel in each jurisdiction where
the Mortgaged Property is located with respect to the enforceability and
perfection of the Mortgages, as amended by such Mortgage Amendments, and other
matters customarily included in such opinions and (ii) counsel for the Borrower
regarding due authorization, execution and delivery of such Mortgage Amendments,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

 

SECTION FIVE.  Reference to and Effect on the Loan Documents.  On and after the
Amendment No. 6 Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring the Credit
Agreement, and each reference in the Notes and each of the other Loan Documents
to “the Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment No. 6 and this Amendment No. 6 shall
constitute a “Loan Document” for all purposes under the Credit Agreement.  The
Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment No. 6, are and shall continue to be in
full force and effect.  The execution, delivery and effectiveness of this
Amendment No. 6 shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

SECTION SIX.  Reaffirmation.  Each Loan Party (x) hereby expressly acknowledges
the terms of this Amendment and reaffirms, as of the date hereof, the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment No. 6 and the transactions contemplated
hereby, (y) by its signature below, hereby affirms and confirms (a) its
obligations under each of the Loan Documents to which it is a party, and (b) the
pledge of and/or grant of a security interest in its assets which are Collateral
to secure such Obligations, all as provided in the Security Documents as
originally executed, and acknowledges and agrees that such guarantee, pledge
and/or grant shall continue in full force and effect in respect of, and to
secure, such Obligations under the Credit Agreement and the other Loan Documents
and (z) acknowledges and agrees that each of the Loan Documents in existence as
of the date hereof shall be henceforth read and construed in accordance with and
so as to give full force and effect to the ratifications, confirmations,
acknowledgements and agreements made herein.

 

SECTION SEVEN.  Costs, Expenses and Taxes.  The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment No. 6
and the other instruments and documents to be delivered hereunder, if any
(including, without limitation, the reasonable fees, charges and disbursements
of Cahill

 

4

--------------------------------------------------------------------------------


 

Gordon & Reindel LLP, counsel to the Administrative Agent) in accordance with
the terms of Section 9.03 of the Credit Agreement.

 

SECTION EIGHT.  Execution in Counterparts.  This Amendment No. 6 may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page to this Amendment No. 6 by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment No. 6.

 

SECTION NINE.  Governing Law.  THIS AMENDMENT NO. 6 AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT NO. 6 SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION TEN.  Loss of FATCA Grandfathering.  For purposes of FATCA, from and
after the Amendment No. 6 Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans (including any Revolving Loans) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

 

SELECT MEDICAL CORPORATION,

 

as the Borrower

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

Name: Michael E. Tarvin

 

 

Title: Executive Vice President, General Counsel and Secretary

 

 

 

 

 

SELECT MEDICAL HOLDINGS CORPORATION

 

 

 

By:

/s/ Michael E. Tarvin

 

 

Name: Michael E. Tarvin

 

 

Title: Executive Vice President, General Counsel and Secretary

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

Name: Michael E. Tarvin

 

 

Title: Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Dawn Lee Lum

 

 

Name: Dawn Lee Lum

 

 

Title: Executive Director

 

S-2

--------------------------------------------------------------------------------

 

SCHEDULE I
TO AMENDMENT NO. 6

 

SUBSIDIARY LOAN PARTIES

 

1.                                      Advantage Rehabilitation Clinics, Inc.

2.                                      Argosy Health, LLC

3.                                      Baseline Rehabilitation, Inc.

4.                                      C.E.R. - West, Inc.

5.                                      Community Rehab Centers of
Massachusetts, Inc.

6.                                      CRI ES, Inc.

7.                                      Crowley Physical Therapy Clinic, Inc.

8.                                      Dade Prosthetics & Orthotics, Inc.

9.                                      Douglas Avery & Associates, Ltd.

10.                               Eagle Rehab Corporation

11.                               Fine, Bryant & Wah, Inc.

12.                               Georgia Physical Therapy, Inc.

13.                               GH General - San Antonio, LLC

14.                               GP Therapy, L.L.C.

15.                               GR General - Scottsdale, LLC

16.                               Great Lakes Specialty Hospital — Hackley, LLC

17.                               Great Lakes Specialty Hospital — Oak, LLC

18.                               GRSH ES, Inc.

19.                               Gulf Breeze Physical Therapy, Inc.

20.                               Hospital Holdings Corporation

21.                               Indianapolis Physical Therapy and Sports
Medicine, Inc.

22.                               Intensiva HealthCare Corporation

23.                               Intensiva Hospital of Greater St. Louis, Inc.

24.                               Johnson Physical Therapy, Inc.

25.                               Joyner Sportsmedicine Institute, Inc.

26.                               Kentucky Rehabilitation Services, Inc.

27.                               Kessler Institute for Rehabilitation, Inc.

28.                               Kessler Orthotic & Prosthetic Services, Inc.

29.                               Kessler Professional Services, LLC

30.                               Kessler Rehab Centers, Inc.

31.                               Kessler Rehabilitation Corporation

32.                               Kessler Rehabilitation Services, Inc.

33.                               Madison Rehabilitation Center, Inc.

34.                               Metro Rehabilitation Services, Inc.

35.                               Metro Therapy, Inc.

36.                               New England Rehabilitation Center of Southern
New Hampshire, Inc.

37.                               NovaCare Occupational Health Services, Inc.

38.                               NovaCare Outpatient Rehabilitation East, Inc.

39.                               NovaCare Outpatient Rehabilitation, Inc.

40.                               NovaCare Rehabilitation of Ohio, Inc.

 

--------------------------------------------------------------------------------


 

41.                               NovaCare Rehabilitation, Inc.

42.                               OHRH ES, Inc.

43.                               Pacific Rehabilitation & Sports Medicine, Inc.

44.                               PR Acquisition Corporation

45.                               Pro Active Therapy of North Carolina, Inc.

46.                               Pro Active Therapy of South Carolina, Inc.

47.                               Pro Active Therapy of Virginia, Inc.

48.                               Pro Active Therapy, Inc.

49.                               Professional Sports Care Management, Inc.

50.                               Professional Therapeutic Services, Inc.

51.                               Professional Therapy Systems, Inc.

52.                               PTSMA, Inc.

53.                               RCI (Michigan), Inc.

54.                               RCI (WRS), Inc.

55.                               Regency Hospital Company of Macon, LLC

56.                               Regency Hospital Company of Meridian, L.L.C.

57.                               Regency Hospital Company of South Atlanta,
L.L.C.

58.                               Regency Hospital Company of South Carolina,
L.L.C.

59.                               Regency Hospital Company, L.L.C.

60.                               Regency Hospital of Cincinnati, LLC

61.                               Regency Hospital of Columbus, LLC

62.                               Regency Hospital of Fort Worth Holdings, LLC

63.                               Regency Hospital of Greenville, LLC

64.                               Regency Hospital of Jackson, LLC

65.                               Regency Hospital of Minneapolis, LLC

66.                               Regency Hospital of North Central Ohio, LLC

67.                               Regency Hospital of Northwest Arkansas, LLC

68.                               Regency Hospital of Northwest Indiana, LLC

69.                               Regency Hospital of Odessa Limited Partner,
LLC

70.                               Regency Hospital of Odessa, LLLP

71.                               Regency Hospital of Southern Mississippi, LLC

72.                               Regency Hospital of Toledo, LLC

73.                               Regency Hospitals, LLC

74.                               Regency Management Company, Inc.

75.                               Rehab Provider Network - East I, Inc.

76.                               Rehab Provider Network - East II, Inc.

77.                               Rehab Provider Network - Indiana, Inc.

78.                               Rehab Provider Network - New Jersey, Inc.

79.                               Rehab Provider Network - Pennsylvania, Inc.

80.                               Rehab Provider Network of Colorado, Inc.

81.                               Rehab Provider Network of Florida, Inc.

82.                               Rehab Provider Network of New Mexico, Inc.

83.                               Rehab Provider Network of North Carolina, Inc.

84.                               Rehab Provider Network of South Carolina, Inc.

85.                               Rehab Provider Network of Texas, Inc.

86.                               Rehab Provider Network of Virginia, Inc.

 

S-2

--------------------------------------------------------------------------------


 

87.                               Rehab Provider Network-Michigan, Inc.

88.                               Rehab Provider Network-Ohio, Inc.

89.                               RehabClinics (GALAXY), Inc.

90.                               RehabClinics (PTA), Inc.

91.                               RehabClinics (SPT), Inc.

92.                               RehabClinics, Inc.

93.                               Rehabilitation Center of Washington,
D.C., Inc.

94.                               RPN of NC, Inc.

95.                               S.T.A.R.T., Inc.

96.                               Select Employment Services, Inc.

97.                               Select Hospital Investors, Inc.

98.                               Select LifeCare Western Michigan, LLC

99.                               Select Medical of Kentucky, Inc.

100.                        Select Medical of Maryland, Inc.

101.                        Select Medical of New York, Inc.

102.                        Select Medical Property Ventures, LLC

103.                        Select Medical Rehabilitation Clinics, Inc.

104.                        Select Medical Rehabilitation Services, Inc.

105.                        Select NovaCare - KOP, Inc.

106.                        Select NovaCare - PBG, Inc.

107.                        Select NovaCare - PIT, Inc.

108.                        Select Physical Therapy Holdings, Inc.

109.                        Select Physical Therapy Limited Partnership for
Better Living

110.                        Select Physical Therapy Network Services, Inc.

111.                        Select Physical Therapy of Albuquerque, Ltd.

112.                        Select Physical Therapy of Birmingham, Ltd.

113.                        Select Physical Therapy of Blue Springs Limited
Partnership

114.                        Select Physical Therapy of Cave Springs Limited
Partnership

115.                        Select Physical Therapy of Chicago, Inc.

116.                        Select Physical Therapy of Colorado Springs Limited
Partnership

117.                        Select Physical Therapy of Connecticut Limited
Partnership

118.                        Select Physical Therapy of Denver, Ltd.

119.                        Select Physical Therapy of Green Bay Limited
Partnership

120.                        Select Physical Therapy of Illinois Limited
Partnership

121.                        Select Physical Therapy of Kendall, Ltd.

122.                        Select Physical Therapy of Knoxville Limited
Partnership

123.                        Select Physical Therapy of Lorain Limited
Partnership

124.                        Select Physical Therapy of Louisville, Ltd.

125.                        Select Physical Therapy of Ohio Limited Partnership

126.                        Select Physical Therapy of Portola Valley Limited
Partnership

127.                        Select Physical Therapy of Scottsdale Limited
Partnership

128.                        Select Physical Therapy of St. Louis Limited
Partnership

129.                        Select Physical Therapy of West Denver Limited
Partnership

130.                        Select Physical Therapy Orthopedic Services, Inc.

131.                        Select Physical Therapy Texas Limited Partnership

132.                        Select Provider Networks, Inc.

 

S-3

--------------------------------------------------------------------------------


 

133.                        Select Rehabilitation Hospital - Hershey, Inc.

134.                        Select Specialty Hospital - Ann Arbor, Inc.

135.                        Select Specialty Hospital - Arizona, Inc.

136.                        Select Specialty Hospital - Augusta, Inc.

137.                        Select Specialty Hospital - Beech Grove, Inc.

138.                        Select Specialty Hospital - Charleston, Inc.

139.                        Select Specialty Hospital - Cincinnati, Inc.

140.                        Select Specialty Hospital - Colorado Springs, Inc.

141.                        Select Specialty Hospital - Columbus, Inc.

142.                        Select Specialty Hospital - Conroe, Inc.

143.                        Select Specialty Hospital - Dallas, Inc.

144.                        Select Specialty Hospital - Danville, Inc.

145.                        Select Specialty Hospital — Daytona Beach, Inc.

146.                        Select Specialty Hospital - Denver, Inc.

147.                        Select Specialty Hospital - Durham, Inc.

148.                        Select Specialty Hospital - Erie, Inc.

149.                        Select Specialty Hospital - Evansville, Inc.

150.                        Select Specialty Hospital - Flint, Inc.

151.                        Select Specialty Hospital - Fort Smith, Inc.

152.                        Select Specialty Hospital - Fort Wayne, Inc.

153.                        Select Specialty Hospital - Gainesville, Inc.

154.                        Select Specialty Hospital - Greensboro, Inc.

155.                        Select Specialty Hospital - Grosse Pointe, Inc.

156.                        Select Specialty Hospital - Jackson, Inc.

157.                        Select Specialty Hospital - Johnstown, Inc.

158.                        Select Specialty Hospital - Kalamazoo, Inc.

159.                        Select Specialty Hospital - Kansas City, Inc.

160.                        Select Specialty Hospital - Knoxville, Inc.

161.                        Select Specialty Hospital - Laurel Highlands, Inc.

162.                        Select Specialty Hospital - Lexington, Inc.

163.                        Select Specialty Hospital - Lincoln, Inc.

164.                        Select Specialty Hospital - Little Rock, Inc.

165.                        Select Specialty Hospital - Longview, Inc.

166.                        Select Specialty Hospital - Macomb County, Inc.

167.                        Select Specialty Hospital - Madison, Inc.

168.                        Select Specialty Hospital - McKeesport, Inc.

169.                        Select Specialty Hospital - Memphis, Inc.

170.                        Select Specialty Hospital - Milwaukee, Inc.

171.                        Select Specialty Hospital - Nashville, Inc.

172.                        Select Specialty Hospital - North Knoxville, Inc.

173.                        Select Specialty Hospital - Northeast New
Jersey, Inc.

174.                        Select Specialty Hospital - Northeast Ohio, Inc.

175.                        Select Specialty Hospital - Northern Kentucky, LLC

176.                        Select Specialty Hospital - Northwest Detroit, Inc.

177.                        Select Specialty Hospital - Oklahoma City, Inc.

178.                        Select Specialty Hospital - Omaha, Inc.

 

S-4

--------------------------------------------------------------------------------


 

179.                        Select Specialty Hospital - Orlando, Inc.

180.                        Select Specialty Hospital - Palm Beach, Inc.

181.                        Select Specialty Hospital - Panama City, Inc.

182.                        Select Specialty Hospital - Pensacola, Inc.

183.                        Select Specialty Hospital - Phoenix, Inc.

184.                        Select Specialty Hospital - Pittsburgh/UPMC, Inc.

185.                        Select Specialty Hospital - Pontiac, Inc.

186.                        Select Specialty Hospital - Quad Cities, Inc.

187.                        Select Specialty Hospital - Saginaw, Inc.

188.                        Select Specialty Hospital - San Antonio, Inc.

189.                        Select Specialty Hospital - Savannah, Inc.

190.                        Select Specialty Hospital - Sioux Falls, Inc.

191.                        Select Specialty Hospital - South Dallas, Inc.

192.                        Select Specialty Hospital - Springfield, Inc.

193.                        Select Specialty Hospital - Tallahassee, Inc.

194.                        Select Specialty Hospital - Topeka, Inc.

195.                        Select Specialty Hospital - TriCities, Inc.

196.                        Select Specialty Hospital - Tulsa, Inc.

197.                        Select Specialty Hospital - Tulsa/Midtown, LLC

198.                        Select Specialty Hospital - Western Michigan, Inc.

199.                        Select Specialty Hospital - Western Missouri, Inc.

200.                        Select Specialty Hospital - Wichita, Inc.

201.                        Select Specialty Hospital - Wilmington, Inc.

202.                        Select Specialty Hospital — Winston - Salem, Inc.

203.                        Select Specialty Hospital - Youngstown, Inc.

204.                        Select Specialty Hospital - Zanesville, Inc.

205.                        Select Specialty Hospitals, Inc.

206.                        Select Subsidiaries, Inc.

207.                        Select Synergos, Inc.

208.                        Select Transport, Inc.

209.                        Select Unit Management, Inc.

210.                        SelectMark, Inc.

211.                        SemperCare, Inc.

212.                        SLMC Finance Corporation

213.                        Sports & Orthopedic Rehabilitation Services, Inc.

214.                        The Rehab Group, Inc.

215.                        The Rehab Group-Murfreesboro, LLC

216.                        Theraworks, Inc.

217.                        Victoria Healthcare, Inc.

218.                        West Gables Rehabilitation Hospital, L.L.C.

 

S-5

--------------------------------------------------------------------------------


 

Exhibit A

 

[See attached]

 

S-6

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

consisting of a

 

$218,615,974.41

Series D Tranche B Term Loan Facility

 

$534,660,556.84

Series E Tranche B Term Loan Facility

 

and a

 

$450,000,000.00

Revolving Credit Facility

 

dated as of

 

December 11, 2015,

 

among

 

SELECT MEDICAL HOLDINGS CORPORATION,

as Holdings

 

SELECT MEDICAL CORPORATION,

as the Borrower

 

The Lenders Party Hereto from Time to Time

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

GOLDMAN SACHS BANK USA,

as Co-Syndication Agents

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

as Lead Arranger and Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

Definitions

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

32

SECTION 1.03.

Terms Generally

32

SECTION 1.04.

Accounting Terms; GAAP

32

SECTION 1.05.

Specified Transactions

32

SECTION 1.06.

Effect of this Agreement on the Original Credit Agreement and the Other Existing
Loan Documents

33

 

 

 

ARTICLE II

 

The Credits

 

 

 

SECTION 2.01.

Commitments and Extension Requests

33

SECTION 2.02.

Loans and Borrowings

33

SECTION 2.03.

Requests for Borrowings

34

SECTION 2.04.

Swingline Loans

35

SECTION 2.05.

Letters of Credit

36

SECTION 2.06.

Funding of Borrowings

40

SECTION 2.07.

Interest Elections

40

SECTION 2.08.

Termination and Reduction of Commitments

41

SECTION 2.09.

Repayment of Loans; Evidence of Debt

42

SECTION 2.10.

Amortization of Tranche B Term Loans

43

SECTION 2.11.

Prepayment of Loans

44

SECTION 2.12.

Fees

45

SECTION 2.13.

Interest

47

SECTION 2.14.

Alternate Rate of Interest; Illegality

48

SECTION 2.15.

Increased Costs

49

SECTION 2.16.

Break Funding Payments

49

SECTION 2.17.

Taxes

50

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

52

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

54

SECTION 2.20.

Incremental Extensions of Credit

54

SECTION 2.21.

Extended Term Loans and Extended Revolving Commitments

56

SECTION 2.22.

Defaulting Lenders

57

 

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Power

59

SECTION 3.02.

Authorization; Enforceability

59

SECTION 3.03.

Governmental Approvals; No Conflicts

60

SECTION 3.04.

Financial Condition; No Material Adverse Change

60

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.05.

Properties

61

SECTION 3.06.

Litigation and Environmental Matters

61

SECTION 3.07.

Compliance with Laws and Agreements

61

SECTION 3.08.

Investment and Holding Company Status

62

SECTION 3.09.

Taxes

62

SECTION 3.10.

ERISA

62

SECTION 3.11.

Disclosure

62

SECTION 3.12.

Subsidiaries

62

SECTION 3.13.

Insurance

62

SECTION 3.14.

Labor Matters

62

SECTION 3.15.

Solvency

63

SECTION 3.16.

Federal Reserve Regulations

63

SECTION 3.17.

Reimbursement from Third Party Payors

63

SECTION 3.18.

Fraud and Abuse

63

SECTION 3.19.

USA PATRIOT Act, Etc.

64

 

 

 

ARTICLE IV

 

Conditions

 

 

 

SECTION 4.01.

[Reserved]

64

SECTION 4.02.

Each Credit Event

64

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

65

SECTION 5.02.

Notices of Material Events

67

SECTION 5.03.

Information Regarding Collateral

67

SECTION 5.04.

Existence; Conduct of Business

68

SECTION 5.05.

Payment of Obligations

68

SECTION 5.06.

Maintenance of Properties

68

SECTION 5.07.

Insurance

68

SECTION 5.08.

Casualty and Condemnation

68

SECTION 5.09.

Books and Records; Inspection and Audit Rights

69

SECTION 5.10.

Compliance with Laws

69

SECTION 5.11.

Use of Proceeds and Letters of Credit

69

SECTION 5.12.

Additional Subsidiaries; Succeeding Holdings

69

SECTION 5.13.

Further Assurances

69

SECTION 5.14.

Post-Closing Matters

70

 

 

 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

70

SECTION 6.02.

Liens

72

SECTION 6.03.

Fundamental Changes

73

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

74

SECTION 6.05.

Asset Sales

76

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 6.06.

Sale and Leaseback Transactions

77

SECTION 6.07.

Swap Agreements

78

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

78

SECTION 6.09.

Transactions with Affiliates

80

SECTION 6.10.

Restrictive Agreements

82

SECTION 6.11.

Amendment of Material Documents

82

SECTION 6.12.

[Reserved]

82

SECTION 6.13.

Leverage Ratio

83

SECTION 6.14.

Maximum Capital Expenditures

84

 

 

 

ARTICLE VII

 

Events of Default

 

 

 

SECTION 7.01.

Events of Default

84

SECTION 7.02.

Borrower’s Right to Cure

87

SECTION 7.03.

Exclusion of Immaterial Subsidiaries

87

 

 

 

ARTICLE VIII

 

The Agents

 

 

 

SECTION 8.01.

The Agents

88

 

 

 

ARTICLE IX

 

Miscellaneous

 

 

 

SECTION 9.01.

Notices

90

SECTION 9.02.

Waivers; Amendments

91

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

94

SECTION 9.04.

Successors and Assigns

95

SECTION 9.05.

Survival

98

SECTION 9.06.

Counterparts; Integration; Effectiveness

98

SECTION 9.07.

Severability

98

SECTION 9.08.

Right of Setoff

98

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

99

SECTION 9.10.

WAIVER OF JURY TRIAL

99

SECTION 9.11.

Headings

100

SECTION 9.12.

Confidentiality

100

SECTION 9.13.

Interest Rate Limitation

100

SECTION 9.14.

USA Patriot Act

100

SECTION 9.15.

Release of Collateral

101

SECTION 9.16.

No Fiduciary Duty

101

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01

— Mortgaged Property

Schedule 2.01

— Commitments

Schedule 2.05

— Existing Letters of Credit

Schedule 3.05

— Real Property

Schedule 3.06

— Litigation and Environmental Matters

Schedule 3.12

— Subsidiaries

Schedule 3.13

— Insurance

Schedule 4.01

— Local Counsel Jurisdictions

Schedule 5.14

— Post-Closing Matters

Schedule 6.01

— Existing Indebtedness

Schedule 6.02

— Existing Liens

Schedule 6.04

— Existing Investments

Schedule 6.05

— Asset Sales

Schedule 6.09

— Existing Transactions with Affiliates

Schedule 6.10

— Existing Restrictions

 

 

EXHIBITS:

 

 

 

Exhibit A

— Form of Assignment and Assumption

Exhibit B-1

— Form of Opinion of Dechert LLP

Exhibit B-2

— Form of Opinion of Local Counsel

Exhibit C

— Form of Collateral Agreement

Exhibit D

— Form of Perfection Certificate

Exhibit E

— Form of Borrowing Request

Exhibit F

— Form of Interest Election Request

Exhibit G

— Form of First Lien Intercreditor Agreement

Exhibit H

— Form of IRPTL Waiver and Certificate

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 11, 2015, among
SELECT MEDICAL HOLDINGS CORPORATION, a Delaware corporation, SELECT MEDICAL
CORPORATION, a Delaware corporation, the LENDERS party hereto from time to time
and JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent.

 

The Borrower, Holdings, the Lenders, the Administrative Agent and the Collateral
Agent are party to a credit agreement dated as of June 1, 2011 (as amended by
Amendment No. 1 dated as of August 8, 2012, the Additional Credit Extension
Amendment dated as of August 13, 2012, Amendment No. 2 dated as of November 6,
2012, Amendment No. 3 dated as of February 15, 2013, the Additional Credit
Extension Amendment dated as of February 20, 2013, Amendment No. 4 dated as of
June 3, 2013, Amendment No. 5 dated as of March 4, 2014, the Additional Credit
Extension Amendment (Incremental Revolver) dated as of October 23, 2014, the
Additional Credit Extension Amendment (Revolver Extension) dated as of
October 23, 2014 and the Additional Credit Extension Amendment dated as of
May 20, 2015, the “Original Credit Agreement”).

 

Pursuant to Amendment No. 6, dated as of the date hereof (“Amendment No. 6”),
the parties thereto have agreed to amend and restate in its entirety the
Original Credit Agreement and replace it in its entirety with this Agreement.

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                              Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“2018 Extended Revolving Availability Period” means the period from and
including the Amendment No. 4 Effective Date to but excluding the earlier of
(a) the 2018 Extended Revolving Maturity Date and (b) the date of termination of
the 2018 Extended Revolving Commitments.

 

“2018 Extended Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make 2018 Extended Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder on or
after the Amendment No. 4 Effective Date, expressed as an amount representing
the maximum possible aggregate amount of such Lender’s 2018 Extended Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The aggregate
amount of the Lenders’ 2018 Extended Revolving Commitments on the Restatement
Effective Date is set forth on Schedule 2.01.

 

“2018 Extended Revolving Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s 2018 Extended
Revolving Loans and its LC Exposure and Swingline Exposure at such time.

 

“2018 Extended Revolving Lender” means a Lender with a 2018 Extended Revolving
Commitment or, if the 2018 Extended Revolving Commitments have terminated or
expired, a Lender with 2018 Extended Revolving Exposure.

 

1

--------------------------------------------------------------------------------


 

“2018 Extended Revolving Loan” means a Loan made pursuant to clause (c) of
Section 2.01.

 

“2018 Extended Revolving Maturity Date” means March 1, 2018.

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) and any other applicable Loan
Document providing for any Incremental Term Loans, Replacement Term Loans,
Extended Term Loans or Extended Revolving Commitments which shall be consistent
with the applicable provisions of this Agreement relating to Incremental Term
Loans, Replacement Term Loans, Extended Term Loans or Extended Revolving
Commitments and otherwise satisfactory to the Administrative Agent.

 

“Additional Lender” has the meaning set forth in Section 2.20.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for the applicable Class of
Loans for such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Loan Documents.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, the Collateral Agent, the Arranger, the
Co-Syndication Agents and the Co-Documentation Agents.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
renewed, extended, modified, supplemented, amended or amended and restated from
time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for the
applicable Class of Loans (after giving effect to any applicable minimum rate
set forth therein) for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt (subject to any minimum rate specified in such
definition), the Adjusted LIBO Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

2

--------------------------------------------------------------------------------


 

“Amendment No. 1” means that certain Amendment No. 1 to the Original Credit
Agreement, dated as of the Amendment No. 1 Effective Date, by and among the
Borrower, Holdings, the Administrative Agent and the Collateral Agent, and the
other parties thereto.

 

“Amendment No. 1 Effective Date” means August 8, 2012, the date on which each of
the conditions set forth in Section 2 of Amendment No. 1 was satisfied in
accordance with its terms.

 

“Amendment No. 2” means that certain Amendment No. 2 to the Original Credit
Agreement, dated as of the Amendment No. 2 Effective Date, by and among the
Borrower, Holdings, the Administrative Agent and the Collateral Agent, and the
other parties thereto.

 

“Amendment No. 2 Effective Date” means November 6, 2012, the date on which each
of the conditions set forth in Section 2 of Amendment No. 2 was satisfied in
accordance with its terms.

 

“Amendment No. 3” means that certain Amendment No. 3 to the Original Credit
Agreement, dated as of the Amendment No. 3 Effective Date, by and among the
Borrower, Holdings, the Administrative Agent and the Collateral Agent, and the
other parties thereto.

 

“Amendment No. 3 Effective Date” means February 15, 2013, the date on which each
of the conditions set forth in Section 2 of Amendment No. 3 was satisfied in
accordance with its terms.

 

“Amendment No. 4” means that certain Amendment No. 4 to the Original Credit
Agreement, dated as of the Amendment No. 4 Effective Date, by and among the
Borrower, Holdings, the Administrative Agent and the Collateral Agent, and the
other parties thereto.

 

“Amendment No. 4 Effective Date” means June 3, 2013, the date on which each of
the conditions in Section 2 of Amendment No. 4 was satisfied in accordance with
its terms.

 

“Amendment No. 5” means that certain Amendment No. 5 to the Original Credit
Agreement, dated as of the Amendment No. 5 Effective Date, by and among the
Borrower, Holdings, the Administrative Agent and the Collateral Agent, and the
other parties thereto.

 

“Amendment No. 5 Effective Date” means March 4, 2014, the date on which each of
the conditions in Section 2 of Amendment No. 5 was satisfied in accordance with
its terms.

 

“Amendment No. 6” has the meaning set forth in the preamble to this Agreement.

 

“Amendment No. 6 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 6 executed by such
Lender.

 

“Amendment No. 6 Effective Date” has the meaning set forth in Amendment No. 6.

 

“Applicable Percentage” means, with respect to any Revolving Lender or 2018
Extended Revolving Lender, the percentage of the aggregate Revolving Commitments
or 2018 Extended Revolving Commitments represented by such Lender’s Revolving
Commitment or 2018 Extended Revolving Commitments; provided that in the case of
Section 2.22 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean, with respect to any Revolving Lender or 2018 Extended Revolving Lender,
the percentage of the total Revolving Commitments or 2018 Extended Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment or 2018
Extended Revolving Commitments) represented by such Revolving Lender’s or 2018
Extended Revolving Lender’s Revolving Commitment or 2018 Extended Revolving
Commitments.  If the Revolving Commitments or 2018 Extended Revolving
Commitments

 

3

--------------------------------------------------------------------------------


 

have terminated or expired, the Applicable Percentage of the Revolving
Commitments or 2018 Extended Revolving Commitments shall be determined based
upon the Revolving Commitments or 2018 Extended Revolving Commitments, as
applicable, most recently in effect, giving effect to any assignments that occur
thereafter and to any Revolving Lender’s or 2018 Extended Revolving Lender
status as a Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day with respect to (a) any ABR Loan or
Eurodollar Loan that is a Revolving Loan or 2018 Extended Revolving Loan or
(b) the commitment fees payable hereunder in respect of the Revolving
Commitments or 2018 Extended Revolving Commitments, as applicable, the
applicable rate per annum set forth below under the caption “Revolving Loan ABR
Spread,” “Revolving Loan Eurodollar Spread” or “Commitment Fee Rate,” as
applicable, in each case, based upon the Leverage Ratio as of the most recent
determination date:

 

Leverage Ratio

 

Revolving
Loan ABR
Spread

 

Revolving
Loan
Eurodollar
Spread

 

Commitment
Fee Rate

Category 1
> 3.5x

 

2.75%

 

3.75%

 

0.50%

Category 2
> 3.0x and < 3.5x

 

2.50%

 

3.50%

 

0.50%

Category 3
> 2.5x and < 3.0x

 

2.25%

 

3.25%

 

0.50%

Category 4
> 2.0x and < 2.5x

 

2.00%

 

3.00%

 

0.50%

Category 5
< 2.0x

 

1.75%

 

2.75%

 

0.375%

 

The Applicable Rate for Series D Tranche B Term Loans shall at all times be
2.75% per annum for Eurodollar Loans and 1.75% per annum for ABR Loans.

 

The Applicable Rate for Series E Tranche B Term Loans shall be 4.00% per annum
for Eurodollar Loans and 3.00% per annum for ABR Loans; provided that if the
Borrower’s corporate ratings are below B1 from Moody’s or B+ from S&P (a
“Ratings Event”), the Applicable Rate for Series E Tranche B Term Loans shall be
4.25% per annum for Eurodollar Loans and 3.25% per annum for ABR Loans.

 

For purposes of the foregoing, (a) the Leverage Ratio shall be determined on a
Pro Forma Basis as of the end of each fiscal quarter of Holdings based upon
Holdings’ consolidated financial statements delivered pursuant to
Section 5.01(a) or (b), and (b) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change, provided
that the Leverage Ratio, for purposes of determining the Applicable Rate, shall
be deemed to be in Category 1 (i) at any time that an Event of Default has
occurred and is continuing or (ii) at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period

 

4

--------------------------------------------------------------------------------


 

from the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Arranger” means J.P. Morgan Securities LLC.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04) and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Available Amount” means, the sum, without duplication, of:

 

(a)                                 the sum (determined on a cumulative basis
and in no event less than zero) of the Borrower’s Portion of Excess Cash Flow
for (i) the period from January 1, 2014 through March 31, 2014 and (ii) all
fiscal quarters ending after April 1, 2014; plus

 

(b)                                 the amount of Net Proceeds actually received
by the Borrower from the issuance by Holdings of any Equity Interests (or
capital contribution in respect thereof) after the Original Effective Date)
other than pursuant to the Cure Right or to the extent Otherwise Applied; plus

 

(c)                                  the amount of Net Proceeds actually
received by the Borrower from the issuance after the Original Effective Date of
Qualified Holdings Discount Debt; plus

 

(d)                                 an amount equal to any returns (including
dividends, interest, distributions, returns of principal and profits on sale)
actually received by the Borrower or any of the Borrower’s Subsidiaries in cash
in respect of any Investments made after the Original Effective Date pursuant to
Section 6.04(xviii); plus

 

(e)                                  as of the Restatement Effective Date,
$100.0 million; minus

 

(f)                                   the sum of (i) the aggregate amount of
Investments made after the Restatement Effective Date pursuant to
Section 6.04(xviii), (ii) the aggregate amount of Restricted Payments made after
the Restatement Effective Date pursuant to Section 6.08(a)(x) and (iii) the
aggregate amount of payments made after the Restatement Effective Date pursuant
to Section 6.08(b)(iii).

 

For the avoidance of doubt, any Investments pursuant to Section 6.04(xviii),
Restricted Payments pursuant to Section 6.08(a)(x) and payments pursuant to
Section 6.08(b)(iii) made prior to the Restatement Effective Date in reliance on
the definition of “Available Amount” then in effect are permitted hereunder and
are not included in the calculation of the Available Amount set forth above.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement

 

5

--------------------------------------------------------------------------------

 

of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower’s Portion of Excess Cash Flow” means, (i) on any date after January 1,
2012 and prior to January 1, 2013, the portion of Excess Cash Flow for the
period from July 1, 2011 to December 31, 2011 for which financial statements
have been delivered pursuant to Section 5.01 and (ii) on any date after
January 1, 2013, the portion of Excess Cash Flow for the immediately preceding
full fiscal year of the Borrower for which financial statements have been
delivered pursuant to Section 5.01, in each case, that has not been, or is not
required to be, applied to prepay Loans pursuant to Section 2.11(d).

 

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, provided that a written Borrowing Request shall be
substantially in the form of Exhibit E, or such other form as shall be approved
by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period (and without duplication), (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and any of the Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrower
and the Subsidiaries during such period; provided that Capital Expenditures
shall not include (i) expenditures to the extent they are made with the Net
Proceeds of the issuance by Holdings of Equity Interests (or capital
contributions in respect thereof) after the Original Effective Date to the
extent not Otherwise Applied or Qualified Holdings Discount Debt,
(ii) investments that constitute a portion of the purchase price of a Permitted
Acquisition, (iii) expenditures that constitute a reinvestment of the Net
Proceeds of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event,” to the extent permitted by Section 2.11(c), and
(iv) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (x) used or surplus
equipment traded in at the time of such purchase and (y) the proceeds of a
concurrent sale of used or surplus equipment.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Management Bank” means any Person that was a Lender or an Affiliate of a
Lender (i) on the Original Effective Date and to whom Cash Management
Obligations are then owed, (ii) at the

 

6

--------------------------------------------------------------------------------


 

time it enters into an agreement with Parent or any Subsidiary with respect to
Cash Management Obligations or (iii) at the time the Borrower notifies the
Administrative Agent that such Lender and its Affiliates are “Cash Management
Banks” hereunder.

 

“Cash Management Obligations” means obligations owed by Holdings or any
Subsidiary to any Lender or any Affiliate of a Lender in respect of (1) any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and
(2) Holdings’ or any Subsidiary’s participation in commercial (or purchasing)
card programs at the Lender or any Affiliate (“card obligations”).

 

“CFC” means (i) a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code, (ii) any direct subsidiary of an entity described in
clause (i) of this definition or (iii) any entity that wholly-owns the Equity
Interests of an entity described in clause (i) of this definition and which is
disregarded for United States federal income tax purposes as an entity that is
separate from its owner, but only so long as such entity has no assets other
than the Equity Interests of a CFC and de minimis assets.

 

“Change in Control” means:

 

(a)                                 the acquisition of record ownership by any
Person other than Holdings of any Equity Interests in the Borrower,

 

(b)                                 (i) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the Original Effective Date) other than one or
more Permitted Investors of Equity Interests in Holdings representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in Holdings and (ii) the ownership, directly or
indirectly, beneficially or of record, by the Permitted Investors of Equity
Interests in Holdings representing in the aggregate a lesser percentage of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Holdings than such Person or group,

 

(c)                                  occupation of a majority of the seats
(other than vacant seats) on the Board of Directors of Holdings by Persons who
were not (i) nominated by the Board of Directors of Holdings, (ii) appointed by
directors so nominated or (iii) nominated by the Permitted Investors or

 

(d)                                 the occurrence of a “Change of Control,” as
defined in any indenture or other instrument, agreement or other document
evidencing or governing any Qualified Holdings Discount Debt or Permitted Debt
Securities or any certificate of designations relating to the Qualified
Preferred Stock, in each case to the extent then in effect.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Original Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Original Effective Date or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Original Effective Date;
provided that, notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and Basel III and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law,” regardless of the date enacted, adopted
or issued.

 

7

--------------------------------------------------------------------------------


 

“Charges” has the meaning set forth in Section 9.13.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, 2018 Extended
Revolving Loans, Series D Tranche B Term Loans, Series E Tranche B Term
Loans, Incremental Term Loans of any series, Extended Term Loans of any series,
Replacement Term Loans of any series or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, a 2018 Extended Revolving Commitment or a Commitment in respect of
an Incremental Extension of Credit.

 

“CLO” has the meaning assigned to such term in Section 9.04(b).

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.

 

“Collateral” means any and all “Collateral,” as defined in any applicable
Security Document.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Lenders under this Agreement and any Security Document.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit C.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)                                 the Collateral Agent shall have received
from each Loan Party either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Loan Party or (ii) in the case of any
Person that becomes a Loan Party after the Original Effective Date, a supplement
to the Collateral Agreement, in the form specified therein, duly executed and
delivered on behalf of such Loan Party;

 

(b)                                 all outstanding Equity Interests of (i) the
Borrower and (ii) each Subsidiary owned directly by any Loan Party shall have
been pledged pursuant to the Collateral Agreement (except that the Loan Parties
shall not be required to pledge more than 65% of the outstanding voting Equity
Interests of any Foreign Subsidiary) and the Collateral Agent shall have
received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

 

(c)                                  all Indebtedness of Holdings, the Borrower
and each Subsidiary that is owing to any Loan Party shall be evidenced by a
promissory note and shall have been pledged pursuant to the Collateral
Agreement, and the Collateral Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

 

(d)                                 all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by the Collateral Agreement and perfect such
Liens to the extent required by the Collateral Agreement, shall have been
executed, filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording;

 

8

--------------------------------------------------------------------------------


 

(e)                                  the Collateral Agent shall have received
(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property, (ii) a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each such Mortgage as a valid
first-priority Lien on the Mortgaged Property described therein, free of any
other Liens except as expressly permitted by Section 6.02 in amounts reasonably
acceptable to the Collateral Agent (not to exceed 100% of the Fair Market Value
of such Mortgaged Property in jurisdictions that impose mortgage recording taxes
or 110% otherwise), together with such endorsements, coinsurance and reinsurance
as the Collateral Agent or the Required Lenders may reasonably request, and such
surveys, appraisals, legal opinions and other documents as the Collateral Agent
or the Required Lenders may reasonably request with respect to any such Mortgage
or Mortgaged Property; and

 

(f)                                   each Loan Party shall have obtained all
material consents and approvals required to be obtained by it in connection with
the execution and delivery of all Security Documents to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder.

 

Notwithstanding anything to the contrary in this Agreement or any Security
Document, no Loan Party shall be required to pledge or grant security interests
(i) in particular assets if, in the reasonable judgment of the Administrative
Agent or the Collateral Agent, the costs of creating or perfecting such pledges
or security interests in such assets (including any mortgage, mortgage
recording, stamp, intangibles or other tax) are excessive in relation to the
benefits to the Lenders therefrom, (ii) in any owned real property other than
Material Real Property or (iii) in any leasehold interests.

 

“Commitment” means a Revolving Commitment, a 2018 Extended Revolving Commitment,
a Tranche B Commitment, any Commitment in respect of an Incremental Extension of
Credit or any combination thereof (as the context requires).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus

 

(a)                                 without duplication and to the extent
deducted in determining such Consolidated Net Income for such period, the sum
of:  (i) consolidated interest expense of the Borrower and its subsidiaries, for
such period, (ii) (A) consolidated income tax expense of the Borrower and its
subsidiaries for such period and (B) income tax expense of Holdings for such
period to the extent paid in such period using the proceeds of Restricted
Payments made by the Borrower pursuant to clause (v) of Section 6.08(a),
(iii) all amounts attributable to depreciation and amortization expense of the
Borrower and its subsidiaries for such period, (iv) any non-cash charges for
such period (but excluding (A) any non-cash charge in respect of an item that
was included in Consolidated Net Income in a prior period and (B) any non-cash
charge that relates to the write-down or write-off of inventory), (v) any
non-recurring fees, cash charges and other cash expenses (A) made or incurred by
the Borrower and its subsidiaries in connection with any Permitted Acquisition,
including severance, relocation and facilities closing costs, that are paid,
accrued or reserved for within 180 days of such transaction or (B) incurred in
connection with the issuance of Equity Interests or Indebtedness or the
extinguishment of Indebtedness, (vi) [reserved], (vii) other cash expenses
incurred during such period in connection with a Permitted Acquisition to the
extent that such expenses are reimbursed in cash during such period pursuant to
indemnification provisions of any agreement relating to such transaction,
(viii) fees paid to any Sponsor or Sponsor Affiliate

 

9

--------------------------------------------------------------------------------


 

under Section 6.09(h), (ix) Consolidated Net Income attributable to
non-controlling interests of a subsidiary (less the amount of any mandatory cash
distribution with respect to any non-controlling interest other than in
connection with a proportionate discretionary cash distribution with respect to
the interest held by the Borrower or any subsidiary), (x) the amount of Startup
Operating Losses; provided that all amounts added to Consolidated EBITDA
pursuant to this subclause (x) shall not exceed the greater of (i) $15.0 million
during any fiscal year plus, without duplication, up to $7.5 million of any such
Startup Operating Losses from the prior fiscal year not otherwise added back
pursuant to this subclause (x) and (ii) 4.5% of Consolidated EBITDA of such four
quarter period (calculated prior to giving effect to the addbacks pursuant to
this subclause (x)), and (xi) cash expenses incurred during such period in
connection with extraordinary casualty events to the extent such expenses are
reimbursed in cash by insurance during such period, minus

 

(b)                                 without duplication and to the extent
included in determining such Consolidated Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in
clause (a)(iv) taken in a prior period and (ii) any non-cash items of income for
such period, all determined on a consolidated basis in accordance with GAAP, and

 

(c)                                  (without duplication) plus unrealized
losses and minus unrealized gains in each case in respect of Swap Agreements, as
determined in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its subsidiaries (other than any Permitted Joint Venture that is a
subsidiary but not a Permitted Joint Venture Loan Party) for such period
determined on a consolidated basis in accordance with GAAP, provided that there
shall be excluded from Consolidated Net Income (a) the income of any subsidiary
(other than a Consolidated Practice) to the extent that the declaration or
payment of dividends or other distributions by such subsidiary of that income is
not at the time permitted by a Requirement of Law or any agreement or instrument
applicable to such subsidiary, except to the extent of the amount of cash
dividends or other cash distributions actually paid to the Borrower or any
subsidiary during such period (unless the income of any subsidiary receiving
such dividend or distribution would be excluded from Consolidated Net Income
pursuant to this proviso), and (b) any gains or losses attributable to sales of
assets out of the ordinary course of business and any extraordinary losses or
gains.  Notwithstanding the foregoing, (1) the income of (x) any Permitted Joint
Venture that is not a subsidiary and (y) any Permitted Joint Venture that is a
subsidiary but not a Permitted Joint Venture Loan Party, in each case, shall be
included in Consolidated Net Income during any four-quarter period only to the
extent of the amount of cash dividends or other cash distributions of such
income actually paid to the Borrower or any subsidiary prior to the date
financial statements are required to be delivered pursuant to Section 5.01(a) or
(b) for the most recent fiscal period (unless the income of the subsidiary
receiving such dividend or distribution would be excluded from Consolidated Net
Income pursuant to this definition) and (2) for purposes of calculating the
“Available Amount,” Consolidated Net Income shall be increased (without
duplication) by the amount of cash dividends or other cash distributions
actually paid to the Borrower or any subsidiary (unless the income of the
subsidiary receiving such dividend or distribution would be excluded from
Consolidated Net Income pursuant to this definition) since the Original
Effective Date, to the extent not previously included therein.

 

“Consolidated Practice” means any therapist- or physician-owned professional
organization, association or corporation that employs or contracts with
physicians and has entered into a management services agreement with the
Borrower or any other Subsidiary, the accounts of which are consolidated with
the Borrower and its subsidiaries in accordance with GAAP.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Tangible Assets” means, as of any date, the total assets of the
Borrower and its subsidiaries determined in accordance with GAAP (less, to the
extent not deducted in the determination of total assets, accumulated
depreciation and amortization, allowances for doubtful receivables, other
applicable reserves and other properly deductible items) after giving effect to
purchase accounting and, after deducting therefrom, to the extent otherwise
included, the amounts of (without duplication):  (a) the excess of cost over
fair market value of real property; (b) any revaluation or other write-up in
book value of assets subsequent to the last day of the fiscal quarter of the
Borrower immediately preceding the Original Effective Date as a result of any
change in the method of valuation in accordance with GAAP; (c) unamortized debt
discount and expenses and other unamortized deferred charges, goodwill, patents,
trademarks, service marks, trade names, copyrights, licenses, organization or
developmental expenses and other intangible items as to which Statement of
Financial Accounting Standards No. 142 (“Goodwill and Other Intangible Assets”)
applies; (d) non-controlling interests in subsidiaries held by Persons other
than the Borrower or any subsidiary; (e) treasury stock; (f) cash or securities
set aside and held in a sinking or other analogous fund established for the
purpose of redemption or other retirement of Equity Interests; (g) investments
in (and, for the avoidance of doubt, assets of) Permitted Joint Ventures; and
(h) non-current deferred tax assets.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Converted Series D Tranche B Term Loan” means each Series D Tranche B Term Loan
held by an Amendment No. 6 Consenting Lender on the Amendment No. 6 Effective
Date immediately prior to the effectiveness of Amendment No. 6 that has made an
election pursuant to its signature page to Amendment No. 6 to consent its
Series D Tranche B Term Loans for Series E Tranche B Term Loans.

 

“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Revolving Lender or 2018 Extended Revolving Lender
that (a) has failed, within three Business Days of the date required to be
funded or paid, to (i) fund any portion of its Revolving Loans or 2018 Extended
Revolving Loans, as applicable, (ii) fund any portion of its participations in
Letters of Credit or Swingline Loans or (iii) pay over to the Administrative
Agent, any Issuing Bank, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Revolving Lender or 2018 Extended Revolving Lender notifies the
Administrative Agent in writing that such failure is the result of such
Revolving Lender’s or 2018 Extended Revolving Lender’s good faith determination
that a condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent, any Issuing Bank, the Swingline Lender or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with (i) any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Revolving Lender’s or 2018 Extended Revolving
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or (ii) its funding obligations generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after written request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Revolving Lender or 2018 Extended Revolving Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Revolving Loans or 2018 Extended Revolving Loans, as
applicable, and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Revolving Lender or
2018 Extended Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon such

 

11

--------------------------------------------------------------------------------


 

Loan Party’s receipt of such certification in form and substance reasonably
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia, other than a Subsidiary that is a CFC.

 

“Environmental Laws” means all laws (including the common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of or damage to natural resources, the presence, management,
storage, treatment, transports, exposure to, Release or threatened Release of
any Hazardous Material, or to health and safety matters.

 

“Environmental Liability” means liabilities, obligations, damages, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, natural resource damages and medical
monitoring, investigation or remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest from the issuer thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived), (b) a failure to satisfy
the minimum funding standard under Section 412 of the Code or Section 302 of
ERISA, whether or not waived, (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan or Multiemployer Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Multiemployer Plan
or to appoint a trustee to administer any Plan or Multiemployer Plan, (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan, (g) the withdrawal of the Borrower or any of its ERISA Affiliates from a
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (h) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any

 

12

--------------------------------------------------------------------------------


 

Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or that a Multiemployer Plan is in
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA) or (i) the occurrence of a non-exempt prohibited transaction (within
the meaning of Section 406 of ERISA or Section 4975 of the Code) with respect to
any Plan.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period, the sum (without
duplication) of:

 

(a)                                 Consolidated Net Income for such Excess Cash
Flow Period, adjusted to exclude any gains or losses attributable to Prepayment
Events; plus

 

(b)                                 depreciation, amortization and other
non-cash charges or losses (including deferred income taxes) deducted in
determining such Consolidated Net Income for such Excess Cash Flow Period; plus

 

(c)                                  the amount, if any, by which Net Working
Capital decreased during such Excess Cash Flow Period (except as a result of
reclassification of items from short-term to long-term); minus

 

(d)                                 the sum of (i) any non-cash gains or
non-cash items of income included in determining Consolidated Net Income for
such Excess Cash Flow Period plus (ii) the amount, if any, by which Net Working
Capital increased during such Excess Cash Flow Period (except as a result of
reclassification of items from long-term to short-term); minus

 

(e)                                  the greater of (x) the amount of Capital
Expenditures of the Borrower and its subsidiaries in such Excess Cash Flow
Period (except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed by incurring Long-Term Indebtedness) and
(y) the amount of Capital Expenditures budgeted by the Borrower and its
subsidiaries for the next succeeding Excess Cash Flow Period; minus

 

(f)                                   the aggregate principal amount of
Long-Term Indebtedness repaid or prepaid by the Borrower and its subsidiaries
during such Excess Cash Flow Period, excluding (i) Indebtedness in respect of
Revolving Loans, 2018 Extended Revolving Loans and Letters of Credit (unless
there is a corresponding reduction in the aggregate Revolving Commitments or
2018 Extended Revolving Commitments, as applicable), (ii) Tranche B Term Loans
prepaid pursuant to Section 2.11(a), (c) or (d), and (iii) repayments or
prepayments of Long-Term Indebtedness financed by the incurrence of other
Long-Term Indebtedness by a Parent or any Loan Party or the issuance of Equity
Interests (or capital contributions in respect thereof) after the Original
Effective Date to the extent not Otherwise Applied; minus

 

(g)                                  the amount of Restricted Payments made by a
Loan Party in such Excess Cash Flow Period pursuant to clause (iii) of
Section 6.08(a); minus

 

13

--------------------------------------------------------------------------------


 

(h)                                 cash Taxes paid in such Excess Cash Flow
Period that did not reduce Consolidated Net Income for such Excess Cash Flow
Period; minus

 

(i)                                     cash payments made during such Excess
Cash Flow Period in respect of non-cash charges that increased Excess Cash Flow
in any prior Excess Cash Flow Period.

 

“Excess Cash Flow Period” means (i) for purposes of calculating the Available
Amount, (A) the period from July 1, 2011 to December 31, 2011, (B) the period
from January 1, 2012 to December 31, 2012 and (C) each full fiscal quarter
ending after January 1, 2013 and (ii) for purposes of Section 2.11(d), any
fiscal year.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 2.11 of the
Collateral Agreement, any other keepwell, support or other agreement for the
benefit of such Loan Party and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the Guarantee of such Loan Party
or the grant of such security interest becomes effective with respect to such
Swap Obligation but for such Loan Party’s failure to constitute an “eligible
contract participant” at such time.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal in accordance with the
first sentence of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Loan Party hereunder,
(a) income taxes imposed on (or measured by) its net income (however
denominated) (including any backup withholding with respect thereto) and
franchise taxes imposed on it (in lieu of net income taxes) (i) by the United
States of America, (ii) by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(iii) by any other jurisdiction as a result of a present or former connection
between the Administrative Agent, the Lender or the Issuing Bank, as applicable,
and the jurisdiction imposing such tax (other than a connection arising by such
Person having become a party to, performed its obligations or received payments
under, or enforced, any Loan Document), (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender,
any withholding tax imposed on amounts payable to or for the account of such
Foreign Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Foreign Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (ii) such Foreign
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17(a), amounts with respect to such Taxes were payable
either to such Foreign Lender’s assignor immediately before such Foreign Lender
became a party hereto or to such Foreign Lender immediately before it changed
its lending office; provided that this clause (c) shall be limited solely to
U.S. federal withholding tax in respect of any amount payable by a “United
States person” as defined in Section 7701(a)(30) of the Code, (d) any
withholding tax that is attributable to a Lender’s failure to comply with
Section 2.17(e) and (e) any taxes under FATCA.

 

“Existing Lender” has the meaning assigned to such term in Section 2.20.

 

14

--------------------------------------------------------------------------------


 

“Existing Letter of Credit” means each letter of credit previously issued for
the account of the Borrower that (a) was outstanding on the Original Effective
Date and (b) is listed on Schedule 2.05.

 

“Existing Subordinated Notes” means the Borrower’s 7-5/8% Senior Subordinated
Notes due 2015.

 

“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.21 that are substantially identical to the Revolving
Commitments or 2018 Extended Revolving Commitments except that such extended
revolving commitments may have a later maturity date and different provisions
with respect to interest rates and fees than those applicable to the Revolving
Commitments or 2018 Extended Revolving Commitments, as applicable.

 

“Extended Term Loans” has the meaning provided in Section 2.21(a).

 

“Extending Term Lender” has the meaning provided in Section 2.21(c).

 

“Extension Election” has the meaning provided in Section 2.21(c).

 

“Extension Request” has the meaning provided in Section 2.21(a).

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors, chief
executive officer or chief financial officer of the Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the current Code (or any amended or successor version
described above) and any applicable law or regulation pursuant to an
intergovernmental agreement entered into to implement the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.  In no event shall the Federal Funds
Effective Rate be less than 0%.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower, in each case in his or her
capacity as such.

 

“Financial Performance Covenant” means the covenant of the Borrower set forth in
Section 6.13.

 

“First Lien Intercreditor Agreement” means an Intercreditor Agreement,
substantially in the form of Exhibit G (with such changes thereto as are
reasonably acceptable to the Administrative Agent), by and between the
Administrative Agent and the collateral agent for one or more classes of
Permitted Secured Notes that are intended to be secured by Liens ranking pari
passu with the Liens securing the Obligations.

 

15

--------------------------------------------------------------------------------

 

“Flood Insurance Laws” means, collectively (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Government Programs” means (i) the Medicare and Medicaid Programs, (ii) the
United States Department of Defense Civilian Health Program for Uniformed
Services and (iii) other similar foreign or domestic Federal, state or local
reimbursement or governmental health care programs.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Guarantee of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which the Guarantee is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee.

 

“Hazardous Materials” means all explosive, radioactive, infectious, chemical,
biological, medical, hazardous or toxic materials, substances, wastes or other
pollutants or contaminants, including petroleum or petroleum byproducts,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
and all other materials, substances or wastes of any nature regulated pursuant
to any Environmental Law.

 

“Holdings” means (A) Select Medical Holdings Corporation, a Delaware
corporation, or (B) any other entity (such entity, a “Succeeding Holdings”) that
becomes the immediate parent of the Borrower.

 

16

--------------------------------------------------------------------------------


 

“Holdings Leverage Ratio” has the same meaning as “Leverage Ratio,” but for
purposes of determining Total Indebtedness, substituting “Holdings” for
“Borrower.”

 

“Inactive Subsidiary” means a Subsidiary that (a) conducts no business
operations, (b) has total assets with a fair market value of not more than
$500,000 individually and not more than $5,000,000 in the aggregate and (c) has
no Indebtedness outstanding.

 

“Incremental Extensions of Credit” has the meaning set forth in Section 2.20.

 

“Incremental Facility Closing Date” has the meaning set forth in Section 2.20.

 

“Incremental Revolver Commitments” has the meaning set forth in Section 2.20.

 

“Incremental Term Loans” has the meaning set forth in Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all obligations of others secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but limited, in the event such
secured obligations are nonrecourse to such Person, to the fair value of such
property, (g) all Guarantees by such Person of the obligations of any other
Person, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party or applicant in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. 
Notwithstanding the foregoing, the term “Indebtedness” shall not include
post-closing payment adjustments, earn-outs or non-compete payments to which the
seller in any Permitted Acquisition is or may become entitled or amounts that
any member of management, the employees or consultants of Holdings, the Borrower
or any of the Subsidiaries may become entitled to under any cash incentive plan
in existence from time to time.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning set forth in Section 9.12.

 

“Insurance Subsidiary” means a subsidiary of the Borrower established for the
sole purpose of providing insurance benefits to the Borrower and its
subsidiaries.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, provided that a written
Interest Election Request shall be substantially in the form of Exhibit F, or
such other form as shall be approved by the Administrative Agent.

 

17

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, with respect
to Revolving Loans, 2018 Extended Revolving Loans and Tranche B Term Loans, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such other period as may be agreed by the Borrower, the
Administrative Agent and all Lenders participating therein) and, in each case as
the Borrower may elect, provided that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A. or such other Lender
designated as an “Issuing Bank” pursuant to Section 2.05(k) and (b) with respect
to the Existing Letters of Credit only, JPMorgan Chase Bank, N.A.  The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any 2018 Extended Revolving Lender at
any time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.

 

“Lenders” means each Person that was a lender on the Restatement Effective Date
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption or an Additional Credit Extension Amendment, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement (including each Existing Letter of Credit).

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date (minus up to $75,000,000 of unrestricted cash and Permitted Investments
held, on such date, by the Borrower and the Subsidiary Loan Parties on such
date) to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date).

 

18

--------------------------------------------------------------------------------


 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page) on such screen at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits in the London interbank market with a maturity comparable to
such Interest Period.  In the event that such rate does not appear on such
page (or on any successor or substitute page on such screen or otherwise on such
screen), the “LIBO Rate” shall be determined by reference to such other
comparable publicly available service for displaying interest rates for dollar
deposits in the London interbank market as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.  Notwithstanding anything to the contrary set forth in the
foregoing, (x) to the extent the LIBO Rate for any Interest Period for the
Series E Tranche B Term Loans would be less than 1.00%, then the LIBO Rate for
the Series E Tranche B Term Loans for such Interest Period shall instead be
1.00% and (y) to the extent the LIBO Rate for any Interest Period for any Loans
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or other arrangement to provide priority or preference with respect
to such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party (other than customary rights of first
refusal and tag, drag and similar rights in joint venture agreements (other than
any such agreement in respect of any Subsidiary)) with respect to such
securities.

 

“Limitation” means a revocation, suspension, termination, impairment, probation,
limitation, nonrenewal, forfeiture, declaration of ineligibility, loss of status
as a participating provider in any Third Party Payor Arrangement, and the loss
of any other rights.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties under this Agreement and each other Loan
Document, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each other Loan Document, and (c) the due and punctual
payment and performance in full of all the obligations of each other Loan Party
under or pursuant to the Collateral Agreement and each other Loan Document.

 

19

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the promissory notes, if any, executed
and delivered pursuant to Section 2.09(e), any Additional Credit Extension
Amendment, the Collateral Agreement and the other Security Documents.

 

“Loan Parties” means Holdings, the Borrower, the Subsidiary Loan Parties and
each Permitted Joint Venture Loan Party.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement or an Additional Credit Extension Amendment.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“LTACH” means (a) a long-term hospital as defined in Volume 42, Section 412.23
of the Code of Federal Regulations (or any successor definition) or (b) any
long-term hospital that is in development to achieve such status.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, liabilities, financial condition or results of operations of
Holdings, the Borrower and the Subsidiaries, taken as a whole, (b) the ability
of any Loan Party to perform any obligation under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.

 

“Material Disposition” means the sale by the Borrower or any Subsidiary of
assets (including the capital stock of a Subsidiary or a business unit) for
aggregate consideration (including amounts received in connection with
post-closing payment adjustments, earn-outs and noncompete payments) of at least
$35,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and the Subsidiaries in an aggregate principal
amount exceeding $50,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

 

“Material Real Property” means a real property with a gross book value of at
least $10,000,000, as reasonably determined by the Borrower in good faith.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Medicare and Medicaid Programs” means the programs established under Title
XVIII and XIX of the Social Security Act and any successor programs performing
similar functions.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations.  Each Mortgage shall be reasonably
satisfactory in form and substance to the Collateral Agent.

 

20

--------------------------------------------------------------------------------


 

“Mortgaged Property” means, initially, each Material Real Property identified on
Schedule 1.01 and includes each other Material Real Property with respect to
which a Mortgage is granted pursuant to Section 5.12 or 5.13.

 

“MS-DRG” means a medical severity diagnosis related group.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund liabilities reasonably estimated to be payable, in each case during the
year that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer), provided that no net proceeds calculated in accordance with
the foregoing of less than $2,500,000 realized in a single transaction or series
of related transactions shall constitute Net Proceeds.

 

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its subsidiaries as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities of the Borrower and
its subsidiaries as of such date (excluding current liabilities in respect of
Indebtedness).  Net Working Capital at any date may be a positive or negative
number.  Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(b).

 

“Obligations” means (a) Loan Document Obligations, (b) the due and punctual
payment and performance in full of all obligations of each Loan Party under each
Swap Agreement that (i) is in effect on the Original Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Original
Effective Date or (ii) is entered into after the Original Effective Date with
any counterparty that is a Lender or an Affiliate of a Lender at the time such
Swap Agreement is entered into and (c) Cash Management Obligations; provided
that the “Obligations” shall in no event include any Excluded Swap Obligations.

 

“Original Credit Agreement” has the meaning set forth in the preamble to this
Agreement.

 

“Original Effective Date” means the date on which the conditions specified in
Section 4.01 were satisfied (or waived), which date was June 1, 2011.

 

21

--------------------------------------------------------------------------------


 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies of the
United States or any political subdivision thereof arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
from the filing or recording of or otherwise with respect to the exercise by the
Administrative Agent or the Lenders of their rights under, any Loan Document.

 

“Otherwise Applied” means, with respect to any Net Proceeds, the amount of such
Net Proceeds that was (i) required to prepay the Loans pursuant to Section 2.11
or (ii) otherwise previously applied under the Loan Documents.

 

“Parent” means any direct or indirect parent of which Holdings is a wholly owned
subsidiary.

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Patriot Act” has the meaning set forth in Section 9.14.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Collateral Agent.

 

“Permitted Acquisitions” means any acquisition by the Borrower or any Subsidiary
Loan Party at least 80% of all outstanding Equity Interests (other than
directors’ qualifying shares or shares issued to foreign nationals to the extent
required by applicable law) in, all or substantially all the assets of, or all
or substantially all the assets constituting a division or line of business of,
a Person if (a) no Default has occurred and is continuing or would result
therefrom, (b) after giving effect to such acquisition, the Borrower and the
Subsidiary Loan Party shall have aggregate unused and available Revolving
Commitments, 2018 Extended Revolving Commitments and unrestricted cash and
Permitted Investments of not less than $40,000,000, (c) after giving effect to
such acquisition, the aggregate Consolidated Tangible Assets acquired in all
Permitted Acquisitions consummated since the Original Effective Date (excluding
acquisitions resulting in a newly formed Domestic Subsidiary or otherwise
related to assets substantially located in the United States of America) does
not exceed 5% of Consolidated Tangible Assets, (d) such acquisition and all
transactions related thereto are consummated in accordance in all material
respects with all applicable laws, (e) all actions required to be taken with
respect to such acquired or newly formed Subsidiary (if a Domestic Subsidiary)
or assets (if held by a Domestic Subsidiary) to cause such Person to become a
Loan Party under Sections 5.12 and 5.13 shall have been taken (or shall be taken
promptly thereafter), (f) on a Pro Forma Basis the Leverage Ratio recomputed as
of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available does not exceed 5.75 to 1.00, and
(g) the Borrower has delivered to the Administrative Agent an officer’s
certificate to the effect set forth in clauses (a), (b), (c), (d), (e) and
(f) above, together with all relevant financial information for the Person or
assets to be acquired.

 

“Permitted Debt Securities” means any Indebtedness consisting of notes or loans
under credit agreements, indentures or other similar agreements or instruments
incurred or Guaranteed by Loan Parties following the Original Effective Date;
provided that (i) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase upon a change of control, asset sale or casualty
event and customary acceleration rights after an event of default) prior to the
181st day after the Tranche B Maturity Date, (ii) shall be unsecured, except as
permitted by

 

22

--------------------------------------------------------------------------------


 

Section 6.02(xii), (iii) such Indebtedness is not incurred or guaranteed by any
Subsidiaries that are not Loan Parties, and (iv) the other terms and conditions
relating to such debt securities or loans (other than interest rates, call
protection and other pricing terms) are not in the aggregate more restrictive to
the Borrower and its Subsidiaries than the terms of this Agreement as determined
in good faith by the Borrower.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 5.05;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.05;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under paragraph (k) of Section 7.01;

 

(f)                                   easements, zoning restrictions,
rights-of-way, minor defects or irregularities of title and other similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not either
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary, in each case in any
material respect;

 

(g)                                  landlords’ and lessors’ and other like
Liens in respect of rent not in default;

 

(h)                                 any Liens shown on the title insurance
policies in favor of the Collateral Agent insuring the Liens of the Mortgages;
and

 

(i)                                     leases or subleases which are
subordinate to the Lien of any Mortgage,

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 365 days from the date of acquisition thereof and having, at such date of
acquisition, a credit rating from S&P or Moody’s of at least A2 or P2,
respectively;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 365 days from the date of
acquisition thereof issued or guaranteed by or placed

 

23

--------------------------------------------------------------------------------


 

with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  investments in money market funds that
comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company
Act of 1940, as amended, substantially all of whose assets are invested in
investments of the type described in clauses (a) through (d) above.

 

“Permitted Investors” means (A) Welsh, Carson, Anderson & Stowe IX, L.P., WCAS
Capital Partners IV, L.P., Thoma Cressey Fund VI, L.P., Thoma Cressey Fund VII,
L.P., and their respective Sponsor Affiliates and (B) (i) Rocco A. Ortenzio,
Robert A. Ortenzio and each of the other directors, officers and employees of
the Borrower who owned capital stock of Holdings on the first date the Borrower
became a wholly owned subsidiary of Holdings; (ii) the spouses, ancestors,
siblings, descendants (including children or grandchildren by adoption) and the
descendants of any of the siblings of the Persons referred to in clause (i);
(iii) in the event of the incompetence or death of any of the Persons described
in clauses (i) or (ii), such Person’s estate, executor, administrator, committee
or other personal representative, in each case who at any particular date shall
be the beneficial owner or have the right to acquire, directly or indirectly,
capital stock of the Borrower or Holdings (or any other direct or indirect
parent company of the Borrower); (iv) any trust created for the benefit of the
Persons described in any of clauses (i) through (iii) or any trust for the
benefit of any such trust; or (v) any Person Controlled by any of the Persons
described in any of clauses (i) through (iv); or (C) any “group” within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
or any successor provision) of which any of the foregoing are members; provided
that in the case of such “group” and without giving effect to the existence of
such “group” or any other “group,” such Persons specified in clauses (A) or
(B) above, collectively, have beneficial ownership, directly or indirectly of
more than 50% of the total voting power of the voting Equity Interests of
Holdings or any of its direct or indirect parent entities held by such “group.”

 

“Permitted Joint Venture” means any investment by which the Borrower or any
Subsidiary Loan Party acquires at least 10% but not more than 99% of the Equity
Interests of any Person, provided that the primary business of such Person is
(x) to own, lease or operate facilities which provide health care related
services including long-term acute care services or rehabilitation services or
(y) to provide health care related services including long-term acute care
services or rehabilitation services or any related services to a hospital or
other health care facility.

 

“Permitted Joint Venture Loan Party” means any Permitted Joint Venture which
(x) is a subsidiary of the Borrower or any Subsidiary Loan Party and
(y) satisfies the terms of the Collateral and Guarantee Requirement.

 

“Permitted Liens” has the meaning set forth in Section 6.02.

 

“Permitted Real Estate Joint Venture” means any Permitted Joint Venture which is
a subsidiary and owns real property used in the business of the Borrower or any
Subsidiary, provided that such Permitted Real Estate Joint Venture is not
engaged in any business or activity other than the ownership of such real
property and activities incidental thereto.

 

24

--------------------------------------------------------------------------------

 

“Permitted Secured Notes” means (i) Refinancing Debt Securities and (ii) any
Refinancing Indebtedness in respect of such Refinancing Debt Securities, in each
case, that are secured by a Lien permitted by Section 6.02(xii).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) that is subject to the provisions of Title IV or Section 302 of ERISA or
Section 412 of the Code, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Event” means:

 

(a)                                 any sale, transfer or other disposition
(excluding pursuant to a sale and leaseback transaction permitted under
Section 6.06) of any property or asset of Holdings, the Borrower or any
Subsidiary in excess of $5,000,000 in any fiscal year, other than dispositions
described in clauses (a), (b), (c) and (d) of Section 6.05; or

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of Holdings, the Borrower or any Subsidiary
with a fair value immediately prior to such event equal to or greater than
$2,500,000; or

 

(c)                                  the incurrence by Holdings, the Borrower or
any Subsidiary of (x) any Refinancing Indebtedness or (y) any Indebtedness not
permitted under Section 6.01.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect for dollars at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Basis” means, for purposes of calculating the Leverage Ratio, the
Holdings Leverage Ratio or the Secured Leverage Ratio for any period, that any
Specified Transaction that has been consummated in such period and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of such period:

 

(a)                                 income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, in the case of a Permitted Acquisition,

 

(b)                                 any retirement of Indebtedness, and

 

(c)                                  any Indebtedness incurred or assumed by
Holdings, the Borrower or any of their subsidiaries in connection therewith (or
in any Specified Transaction);

 

provided that the foregoing pro forma adjustments may be applied to any such
test solely to the extent that such adjustments are consistent with the
definition of “Consolidated EBITDA” and give effect to events (including cost
savings) to the extent they (i) would be permitted to be reflected in pro forma
financial information complying with the requirements of GAAP and Article XI of
Regulation S-X under the Securities Act of 1933, as amended, as interpreted by
the Staff of the SEC; (ii) were actually implemented by the business that was
the subject of the applicable Permitted Acquisition or Material Disposition, as
the

 

25

--------------------------------------------------------------------------------


 

case may be, within 12 months after the date of such transaction, and are
supportable and quantifiable by the underlying accounting records of such
business or (iii) for all purposes other than determining the “Applicable Rate,”
relate to the business that is the subject of such Specified Transaction, and
are reasonably determined by the Borrower to be probable based upon specifically
identifiable actions to be taken within 12 months after the date of such
Specified Transaction, and, in each case are certified by a Financial Officer
(accompanied by reasonably detailed supporting evidence).

 

“Proposed Change” has the meaning set forth in Section 9.02(b).

 

“Qualified Holdings Discount Debt” means unsecured Indebtedness of Holdings or a
Parent that (a) is not subject to any Guarantee by the Borrower or any
Subsidiary Loan Party, (b) does not mature prior to the date that is 180 days
after the Tranche B Maturity Date, (c) has no scheduled amortization or payments
of principal prior to such 180th day (except to the extent required to prevent
such Indebtedness from being treated as an “Applicable High Yield Discount
Obligation” within the meaning of Section 163(i)(1) of the Internal Revenue Code
of 1986, as amended; provided that any such payment obligation of Holdings shall
be subordinated in right of payment to the Obligations), (d) does not require
any payments in cash of interest or other amounts in respect of the principal
thereof for at least four (4) years from the date of issuance or incurrence
thereof and (e) has mandatory prepayment, repurchase or redemption, covenant,
default and remedy provisions customary for senior discount notes of an issuer
that is the parent of a borrower under senior secured credit facilities and in
any event, with respect to default and remedy provisions customary for senior
discount notes of a holding company.

 

“Qualified Preferred Stock” means preferred stock of Holdings that (a) does not
require the payment of cash dividends (it being understood that cumulative
dividends shall be permitted), (b) is not mandatorily redeemable pursuant to a
sinking fund obligation or otherwise prior to the date that is 180 days after
the Tranche B Maturity Date (other than upon an event of default or change in
control, provided that any such payment is subordinated (whether by contract or
pursuant to Holdings’ charter or the certificate of designations of such
preferred stock) in right of payment to the Obligations on the terms set forth
in the certificate of incorporation of Holdings in existence on the Original
Effective Date or such other terms reasonably satisfactory to the Administrative
Agent), (c) contains no maintenance covenants, other covenants materially
adverse to the Lenders or remedies (other than voting rights) and (d) is
convertible only into common equity of Holdings or securities that would
constitute Qualified Preferred Stock.

 

“Refinanced Term Loans” has the meaning assigned to such term in Section 9.02.

 

“Refinancing Debt Securities” means any Permitted Debt Securities that are
designated as “Refinancing Debt Securities” in a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent on or prior to the
date such Permitted Debt Securities are incurred.

 

“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Refinancing Debt Securities.

 

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence.

 

“Register” has the meaning set forth in Section 9.04(b).

 

26

--------------------------------------------------------------------------------


 

“Reimbursement Approvals” means, with respect to all Government Programs, any
and all certifications, provider numbers, provider agreements, participation
agreements, accreditations and any other similar agreements with or approvals by
any Governmental Authority or other Person.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, into or from any building, structure,
facility or fixture.

 

“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.

 

“Required 2018 Extended Revolving Lenders” means, at any time, Lenders having
2018 Extended Revolving Exposures and unused 2018 Extended Revolving Commitments
representing more than 50% of the sum of the aggregate 2018 Extended Revolving
Exposures and unused 2018 Extended Revolving Commitments at such time
(disregarding any of the foregoing of a Defaulting Lender).

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, 2018
Extended Revolving Exposures, Tranche B Term Loans, Loans in respect of
Incremental Extensions of Credit, if any, and unused Commitments representing
more than 50% of the aggregate Revolving Exposures, 2018 Extended Revolving
Exposures, outstanding Tranche B Term Loans, outstanding Loans in respect of
Incremental Extensions of Credit, if any, and unused Commitments at such time
(disregarding any of the foregoing of a Defaulting Lender).

 

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and unused Revolving Commitments at such
time (disregarding any of the foregoing of a Defaulting Lender).

 

“Requirement of Law” means, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Restatement Effective Date” means the Amendment No. 6 Effective Date.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment thereon (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
Holdings, the Borrower or any Subsidiary.

 

“Revolving Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of (a) the Revolving Maturity Date
and (b) the date of termination of the Revolving Commitments.

 

27

--------------------------------------------------------------------------------


 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The aggregate
amount of the Lenders’ Revolving Commitments on the Restatement Effective Date
is set forth on Schedule 2.01.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means June 1, 2016.

 

“S&P” means Standard & Poor’s Ratings Group, Inc.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Second Lien Intercreditor Agreement” means an Intercreditor Agreement, in form
reasonably acceptable to the Administrative Agent, by and between the
Administrative Agent and the collateral agent for one or more classes of
Permitted Secured Notes that are intended to be secured by Liens ranking junior
to the Liens securing the Obligations providing that, inter alia, (i) the Liens
securing Obligations rank prior to the Liens securing the Permitted Secured
Notes, (ii) all amounts received in connection with any enforcement action with
respect to any Collateral or in connection with any United States or foreign
bankruptcy, liquidation or insolvency proceeding shall first be applied to repay
all Obligations (whether or not allowed in any such proceeding) prior to being
applied to the obligations in respect of the Permitted Secured Notes and
(iii) until the repayment of the Obligations in full and termination of
commitments hereunder (subject to customary limitations with respect to
contingent obligations and other customary qualifications) the Administrative
Agent shall have the sole right to take enforcement actions with respect to the
Collateral.

 

“Secured Indebtedness” at any date shall mean the aggregate principal amount of
Total Indebtedness outstanding at such date that consists of Indebtedness that
in each case is then secured by Liens on any property or assets of Borrower or
its Subsidiaries.

 

“Secured Leverage Ratio” means, on any date, the ratio of (a) Secured
Indebtedness (minus up to $175,000,000 of unrestricted cash and Permitted
Investments held, on such date, by the Borrower and the Subsidiary Loan Parties
on such date) on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date).

 

“Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) the
Administrative Agent, (d) the Issuing Bank, (e) each counterparty that is a
Lender or an Affiliate of a Lender to any Swap Agreement with a Loan Party the
obligations under which constitute Obligations, (f) each Cash Management Bank
and (g) the successors and assigns of each of the foregoing.

 

28

--------------------------------------------------------------------------------


 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to Section 5.12 or 5.13 to secure any of the Obligations.

 

“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provisions and that are designated as part of
such “series” pursuant to the applicable Additional Credit Extension Amendment.

 

“Series B Deadline” means the date that is six months after the Amendment No. 3
Effective Date.

 

“Series B Tranche B Term Loans” means the Incremental Term Loans made pursuant
to the Additional Credit Extension Amendment attached as Annex I to Amendment
No. 3; provided, for the avoidance of doubt, that there shall be only one
incurrence of Series B Tranche B Term Loans.

 

“Series D Tranche B Maturity Date” means December 20, 2016.

 

“Series E Tranche B Maturity Date” means June 1, 2018.

 

“Series D Tranche B Term Loans” means the Tranche B Term Loans and outstanding
under the Original Credit Agreement as of the Restatement Effective Date.

 

“Series E Tranche B Term Loans” means the Tranche B Term Loans  under the
Original Credit Agreement as of the Restatement Effective Date and Series D
Tranche B Term Loans that are converted to Series E Tranche B Term Loans on the
Restatement Effective Date pursuant to Section 2.01.

 

“Specified Indebtedness” has the meaning set forth in Section 6.08(b).

 

“Specified Transactions” means (a) any Permitted Acquisition, (b) any Material
Disposition and (c) any proposed incurrence of Indebtedness in respect of which
the Leverage Ratio, the Secured Leverage Ratio or Holdings Leverage Ratio is by
the terms of this Agreement required to be calculated on a Pro Forma Basis.

 

“Sponsor” means (A) Welsh, Carson, Anderson & Stowe IX, L.P. and (B) Thoma
Cressey Equity Partners.

 

“Sponsor Affiliate” means (i) each Affiliate of the Sponsor that is neither an
operating company nor a company controlled by an operating company, (ii) each
partner, officer, director, principal or member of the Sponsor or any Sponsor
Affiliate and (iii) any spouse, parent or lineal descendant (including by
adoption) of any of the foregoing who are natural persons and any trust for the
benefit of such persons.

 

“Startup Operating Losses” means any Consolidated EBITDA losses incurred at any
inpatient rehabilitation or long-term acute care hospitals operated by Borrower
or any of its subsidiaries prior to the date that is twelve months after the
opening of such facility.

 

29

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the bank serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Indebtedness” means Indebtedness of Holdings, the Borrower or any
Subsidiary that is contractually subordinated to the Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Borrower, other than any Permitted
Joint Venture that is not a Permitted Joint Venture Loan Party.

 

“Subsidiary Loan Party” means any Domestic Subsidiary (other than (a) any
Inactive Subsidiary for which the Borrower has not satisfied the Collateral and
Guarantee Requirement, (b) any Consolidated Practice and (c) any Insurance
Subsidiary).

 

“Succeeding Holdings” has the meaning set forth in the definition of “Holdings.”

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, together with its successors in such capacity.

 

30

--------------------------------------------------------------------------------


 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loans” means the Tranche B Term Loans, the Incremental Term Loans of each
series, the Extended Term Loans of each series, collectively.

 

“Third Party Payor” means any Government Program and any quasipublic agency,
Blue Cross, Blue Shield and any managed care plans and organizations, including
health maintenance organizations and preferred provider organizations and
private commercial insurance companies and any similar third party arrangements,
plans or programs for payment or reimbursement in connection with health care
services, products or supplies.

 

“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.

 

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP.

 

“Tranche B Lender” means a Lender with a Tranche B Commitment or an outstanding
Tranche B Term Loan.

 

“Tranche B Maturity Date” means the Series D Tranche B Maturity Date or the
Series E Tranche B Maturity Date, as applicable.

 

“Tranche B Term Loan” means unless otherwise indicated, any Series D Tranche B
Term Loan or Series E Tranche B Term Loan outstanding as of the Restatement
Effective Date.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“wholly owned” means with respect to any Person, a subsidiary of such Person all
the outstanding Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person and/or by one or more wholly owned
subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in ERISA.

 

“Yield” for any Indebtedness on any date of determination will be determined by
the Administrative Agent utilizing (a) if applicable, any “LIBOR floor”
applicable to such Indebtedness on such date; (b) the interest margin for such
Indebtedness on such date; and (c) the issue price of such Indebtedness (after
giving effect to any original issue discount (with original issue discount being
equated to interest based on an assumed four-year life to maturity) or upfront
fees (which shall be deemed to constitute like amounts of original issue
discount) paid to the market in respect of such Indebtedness but excluding
customary arranger, underwriting and commitment fees not paid to the lenders
providing such Indebtedness generally).

 

31

--------------------------------------------------------------------------------


 

SECTION 1.02.                              Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar
Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”)
or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).

 

SECTION 1.03.                              Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, amended and restated or otherwise
modified (subject to any restrictions on such amendments, supplements, amendment
and restatements or modifications set forth herein), (b) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

SECTION 1.04.                              Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect from time to
time, provided that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision (including any definition)
hereof to eliminate the effect of any change occurring after the Original
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision (including any
definition) hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  In addition, notwithstanding any other provision contained herein,
(i) the definitions set forth in the Loan Documents and any financial
calculations required by the Loan Documents shall be computed to exclude any
change to lease accounting rules from those in effect pursuant to Financial
Accounting Standards Board Accounting Standards Codification 840 (Leases) and
other related lease accounting guidance as in effect on the Original Effective
Date and (ii) all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Parent, the Borrower or any Subsidiary at “fair
value,” as defined therein.

 

SECTION 1.05.                              Specified Transactions. 
Notwithstanding anything to the contrary herein, solely for purposes of
determining the Leverage Ratio, Secured Leverage Ratio and Holdings Leverage
Ratio, with respect to any period during which any Specified Transaction occurs,
such ratios shall be calculated with respect to such period and such Specified
Transaction (and all other Specified Transactions that have been consummated
during such period) on a Pro Forma Basis.

 

32

--------------------------------------------------------------------------------


 

SECTION 1.06.                              Effect of this Agreement on the
Original Credit Agreement and the Other Existing Loan Documents.  Upon
satisfaction of the conditions precedent to the effectiveness of this Agreement
set forth in Amendment No. 6, this Agreement shall be binding on the Borrower,
Holdings, the Agents, the Lenders and the other parties hereto regardless of the
fact that any may not have signed this Agreement itself, and the Original Credit
Agreement and the provisions thereof shall be replaced in their entirety by this
Agreement and the provisions hereof; provided that for the avoidance of doubt
(a) the Obligations (as defined in the Original Credit Agreement) of the
Borrower, Holdings and the other Loan Parties under the Original Credit
Agreement and the other Loan Documents that remain unpaid and outstanding as of
the date of this Agreement shall continue to exist under and be evidenced by
this Agreement and the other Loan Documents, (b) all Letters of Credit under and
as defined in the Original Credit Agreement shall continue as Letters of Credit
under this Agreement and (c) the Collateral and the Loan Documents shall
continue to secure, guarantee, support and otherwise benefit the Obligations on
the same terms as prior to the effectiveness hereof.  Upon the effectiveness of
this Agreement, each Loan Document that was in effect immediately prior to the
date of this Agreement shall continue to be effective on its terms unless
otherwise expressly stated herein.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                              Commitments and Extension Requests. 
Subject to the terms and conditions set forth herein, (x) each Lender agrees
(a) to make Revolving Loans to the Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment and (b) to make 2018 Extended Revolving Loans to the Borrower from
time to time during the 2018 Extended Revolving Availability Period in an
aggregate principal amount that will not result in such Lender’s 2018 Extended
Revolving Exposure exceeding such Lender’s 2018 Extended Revolving Commitment
and (y) each Converted Series D Tranche B Term Loan of each Amendment No. 6
Consenting Lender shall be converted into a Series E Tranche B Term Loan of such
Lender as of the Amendment No. 6 Effective Date in a principal amount equal to
the principal amount of such Lender’s Converted Series D Tranche B Term Loan
immediately prior to such conversion.  For the avoidance of doubt, no such
conversion shall constitute a novation of any interest owing to each Amendment
No. 6 Consenting Lender and each Amendment No. 6 Consenting Lender shall
continue to be entitled to receive all accrued and unpaid interest owing to it
from the Borrower through but not including the Amendment No. 6 Effective Date
with respect to its Converted Series D Tranche B Term Loans.  The Borrower shall
designate in the relevant Borrowing Request whether each Borrowing will be
maintained as a Eurodollar Loan or an ABR Loan and, if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto.  Amounts repaid
or prepaid in respect of Tranche B Term Loans may not be reborrowed.

 

SECTION 2.02.                              Loans and Borrowings.

 

(a)                                 Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.14, each Revolving
Borrowing, 2018 Extended Revolving Borrowing and Tranche B Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.

 

33

--------------------------------------------------------------------------------


 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $2,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000. 
Borrowings of more than one Type and Class may be outstanding at the same time. 
There shall not at any time be more than a total of 20 Eurodollar Borrowings
outstanding.  Notwithstanding anything to the contrary herein, (1) an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Revolving Commitments, (2) an ABR 2018 Extended
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate 2018 Extended Revolving Commitments and
(3) subject to Section 2.04(a), a Swingline Loan may be in an aggregate amount
(i) that is equal to the entire unused balance of the aggregate 2018 Extended
Revolving Commitments or (ii) that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.05(e).

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Revolving Maturity Date, the 2018 Extended Revolving
Maturity Date, the Series D Tranche B Maturity Date or the Series E Tranche B
Maturity Date, as applicable.

 

SECTION 2.03.                              Requests for Borrowings.  To request
a Revolving Borrowing, 2018 Extended Revolving Borrowing or Tranche B Term Loan
Borrowing of a specified Class, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of the
proposed Borrowing, provided that any such notice of an ABR 2018 Extended
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)                                     whether the requested Borrowing is to be
a Revolving Borrowing, 2018 Extended Revolving Borrowing or a Tranche B Term
Loan Borrowing of a specified Class;

 

(ii)                                  the aggregate amount of such Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(v)                                 in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06.

 

Until the Revolving Maturity Date, each requested Revolving Borrowing and 2018
Extended Revolving Borrowing (other than any Swingline Loan Borrowing) shall be
allocated ratably among the combined amount of outstanding Revolving Commitments
and 2018 Extended Revolving Commitments, taken as a whole.

 

34

--------------------------------------------------------------------------------

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.                              Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the 2018 Extended Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $25,000,000 or (ii) the aggregate 2018 Extended Revolving Exposures
exceeding the aggregate 2018 Extended Revolving Commitments, provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 2:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower maintained with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c)                                   The Swingline Lender may by written notice
given to the Administrative Agent not later than 12:00 noon, New York City time,
on any Business Day require the 2018 Extended Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which 2018 Extended Revolving Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each 2018 Extended Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans.  Each 2018
Extended Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans.  Each 2018 Extended Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the 2018 Extended
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each 2018 Extended
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the 2018 Extended
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the 2018 Extended Revolving
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline

 

35

--------------------------------------------------------------------------------


 

Lender from the Borrower (or other party on behalf of the Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the 2018 Extended Revolving Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear, provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

SECTION 2.05.                              Letters of Credit.

 

(a)                                 General.  Upon satisfaction of the
conditions specified in Section 4.01 on the Original Effective Date, each
Existing Letter of Credit will, automatically and without any action on the part
of any Person, be deemed to be a Letter of Credit issued hereunder for all
purposes of this Agreement and the other Loan Documents.  On and after the
Amendment No. 4 Effective Date, each Letter of Credit then outstanding was,
automatically and without any action on the part of any Person, deemed to be a
Letter of Credit issued under the 2018 Extended Revolving Commitments hereunder
for all purposes of this Agreement and the other Loan Documents.  In addition,
subject to the terms and conditions set forth herein, the Borrower may request
the issuance of additional Letters of Credit for its own account (or for the
account of any of its subsidiaries so long as the Borrower is a co-applicant),
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the 2018 Extended Revolving
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank (except that the Issuing Bank in respect of Existing
Letters of Credit shall not issue additional Letters of Credit and shall not be
required to renew or extend an Existing Letter of Credit unless agreed by it)
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section 2.05), the amount
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit.  If requested by the Issuing Bank, the Borrower also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, the LC Exposure shall not exceed $75,000,000.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
that is one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the 2018
Extended Revolving Maturity Date.

 

36

--------------------------------------------------------------------------------


 

(d)                                 Participations.  (i) With respect to each
Letter of Credit outstanding on the Amendment No. 4 Effective Date and (ii) by
the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each 2018
Extended Revolving Lender, and each 2018 Extended Revolving Lender hereby
acquires from the Issuing Bank, a participation in any such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under any such Letter of Credit.  In consideration and in
furtherance of the foregoing, each 2018 Extended Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such 2018 Extended Revolving Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section 2.05, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each 2018 Extended Revolving Lender acknowledges and
agrees that its obligation to assume and acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  For the avoidance of doubt, after the Amendment No. 4 Effective
Date no Revolving Lender shall be considered to hold a participation pursuant to
this paragraph in respect of any Letter of Credit.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
(i) the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, New York City time, on
the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that, if such LC Disbursement is not less than $2,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
(and, if the Borrower fails to reimburse such LC Disbursement when due, the
Borrower shall be deemed to have requested) in accordance with Section 2.03 or
2.04 that such LC Disbursement be financed with an ABR 2018 Extended Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR 2018 Extended Revolving Borrowing or Swingline
Loan (and the time for reimbursement of such LC Disbursement shall automatically
be extended to the Business Day following such request or deemed request).  If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each 2018 Extended Revolving Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such 2018 Extended
Revolving Lender’s Applicable Percentage thereof.  Promptly following receipt of
such notice, each 2018 Extended Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
2018 Extended Revolving Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the 2018 Extended Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the 2018 Extended Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that 2018 Extended Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
2018 Extended Revolving Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a 2018 Extended Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans

 

37

--------------------------------------------------------------------------------


 

or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.05 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.05,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank, provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder, provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the 2018 Extended Revolving Lenders
with respect to any such LC Disbursement in accordance with paragraph (e) of
this Section 2.05.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR 2018 Extended
Revolving Loans, provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.05, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any 2018 Extended Revolving

 

38

--------------------------------------------------------------------------------


 

Lender pursuant to paragraph (e) of this Section 2.05 to reimburse the Issuing
Bank shall be for the account of such 2018 Extended Revolving Lender to the
extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, 2018 Extended Revolving Lenders
with LC Exposure representing greater than 50% of the aggregate LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Collateral Agent, in the name of
the Collateral Agent and for the benefit of the Lenders, an amount in cash equal
to 105% the LC Exposure as of such date plus any accrued and unpaid interest
thereon, provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraph (h) or
(i) of Section 7.01.  The Borrower also shall deposit cash collateral pursuant
to this paragraph as and to the extent required by Section 2.11(b) and
Section 2.22.  Each such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of 2018 Extended Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure), be applied to satisfy other obligations
of the Borrower under this Agreement.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

 

(k)                                 Additional Issuing Banks.  The Borrower may
at any time, and from time to time, designate one or more additional Lenders to
act as an issuing bank under this Agreement with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and such
Lender.  Any Lender designated as an issuing bank pursuant to this
Section 2.05(k) shall be deemed to be and shall have all the rights and
obligations of an “Issuing Bank” hereunder.

 

39

--------------------------------------------------------------------------------


 

SECTION 2.06.                              Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request,
provided that ABR 2018 Extended Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section 2.06 and may, in reliance upon such assumption and in its sole
discretion, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.07.                              Interest Elections.

 

(a)                                 Each Revolving Borrowing, 2018 Extended
Revolving Borrowing and Tranche B Term Loan Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as designated by Section 2.03.  Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.07.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section 2.07 shall not
apply to Swingline Borrowings, which may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section 2.07, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Revolving Borrowing or 2018
Extended Revolving Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

40

--------------------------------------------------------------------------------


 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.

 

(f)                                   Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08.                              Termination and Reduction of
Commitments.

 

(a)                                 Unless previously terminated, (i) the
Revolving Commitments shall terminate on the Revolving Maturity Date and
(ii) the 2018 Extended Revolving Commitments shall terminate on the 2018
Extended Revolving Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments of any Class, provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $5,000,000, (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.11, the aggregate Revolving Exposures would exceed the aggregate
Revolving Commitments and (iii) the Borrower shall not terminate or reduce the
2018 Extended Revolving Commitments if, after giving effect to any concurrent
prepayment of the 2018 Extended Revolving Loans in accordance with Section 2.11,
the aggregate 2018 Extended Revolving Exposures would exceed the aggregate 2018
Extended Revolving Commitments.

 

41

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.08 at least three Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.08 shall be
irrevocable, provided that a notice of termination of the Revolving Commitments
or 2018 Extended Revolving Commitments delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the closing of a refinancing transaction, a sale of all or substantially all of
the assets of the Borrower and its Subsidiaries or a Change in Control, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

 

SECTION 2.09.                              Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan of such Lender on the Revolving
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each 2018 Extended Revolving Loan of such
Lender on the 2018 Extended Revolving Maturity Date, (iii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Tranche B Term Loan of such Lender as provided in Section 2.10 and (iv) the then
unpaid principal amount of each Swingline Loan on the earlier of the 2018
Extended Revolving Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a 2018 Extended Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section 2.09 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein,
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(e)                                  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to

 

42

--------------------------------------------------------------------------------


 

Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

SECTION 2.10.                              Amortization of Tranche B Term Loans.

 

(a)                                 Subject to adjustment pursuant to paragraph
(c) of this Section 2.10, the Borrower shall repay Tranche B Term Loan
Borrowings on each date set forth below in the aggregate principal amount set
forth opposite such date (as adjusted from time to time pursuant to
Section 2.10(c)):

 

Series D Tranche B Term Loans:

 

Amortization Date

 

Series D Tranche B Term
Loan Installments

 

December 31, 2015

 

$0

 

March 31, 2016

 

$563,443.24

 

June 30, 2016

 

$563,443.24

 

September 30, 2016

 

$563,443.24

 

Series D Tranche B Maturity Date

 

Remaining Balance

 

 

Series E Tranche B Term Loans:

 

Amortization Date

 

Series E Tranche B Term
Loan Installments

 

December 31, 2015

 

$0

 

March 31, 2016

 

$1,374,448.74

 

June 30, 2016

 

$1,374,448.74

 

September 30, 2016

 

$1,374,448.74

 

December 31, 2016

 

$1,374,448.74

 

March 31, 2017

 

$1,374,448.74

 

June 30, 2017

 

$1,374,448.74

 

September 30, 2017

 

$1,374,448.74

 

December 31, 2017

 

$1,374,448.74

 

March 31, 2018

 

$1,374,448.74

 

Series E Tranche B Maturity Date

 

Remaining Balance

 

 

(b)                                 To the extent not previously paid, (x) all
Series D Tranche B Term Loans shall be due and payable on the Series D Tranche B
Maturity Date and (y) all Series E Tranche B Term Loans shall be due and payable
on the Series E Tranche B Maturity Date.

 

(c)                                  Any prepayment of a Tranche B Term Loan
Borrowing pursuant to clause (c) or (d) of Section 2.11 shall be applied
(i) first, to reduce, in the direct order of maturity, the scheduled repayments
of the Tranche B Term Loan Borrowings to be made pursuant to this Section 2.10
on the four consecutive scheduled payment dates next following the date of such
prepayment unless and until each such scheduled repayment has been eliminated as
a result of reductions hereunder; and (ii) second, to reduce ratably the
remaining scheduled repayments of the Tranche B Term Loan Borrowings.  Any
prepayment of a Tranche B Term Loan Borrowing pursuant to Section 2.11(a) shall
be applied to reduce scheduled repayment amounts of the Tranche B Term Loans as
directed by the Borrower.

 

43

--------------------------------------------------------------------------------


 

SECTION 2.11.                              Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section 2.11.  Any such prepayment (other than a
prepayment of a Revolving Borrowing, a 2018 Extended Revolving Borrowing or a
Swingline Borrowing) made when any Term Loan is outstanding shall be applied
entirely to Term Loan Borrowings.  Until the Revolving Maturity Date, any
prepayment of a Revolving Borrowing or 2018 Extended Revolving Borrowing shall
be allocated ratably among the combined amount of outstanding Revolving Loans
and 2018 Extended Revolving Loans, taken as a whole; provided, that, in
connection with the Borrower’s termination of all outstanding Revolving
Commitments, the Borrower may apply such prepayment to Revolving Borrowings
only.

 

(b)                                 In the event and on such occasion that
(i) the aggregate Revolving Exposures exceed the aggregate Revolving
Commitments, the Borrower shall prepay Revolving Borrowings or (ii) the
aggregate 2018 Extended Revolving Exposures exceed the aggregate 2018 Extended
Revolving Commitments, the Borrower shall prepay 2018 Extended Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Collateral Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess).

 

(c)                                  In the event and on each occasion that any
Net Proceeds are received by or on behalf of Holdings, the Borrower or any
Subsidiary in respect of any Prepayment Event, the Borrower shall, promptly
after such Net Proceeds are received by Holdings, the Borrower or such
Subsidiary (and in any event not later than the fifth Business Day after such
Net Proceeds are received), prepay Term Loan Borrowings in an amount equal to
100% of such Net Proceeds; provided that to the extent required by the terms of
any Permitted Secured Notes that are secured by Liens subject to the First Lien
Intercreditor Agreement, the Borrower may, in lieu of prepaying Term Loans with
such portion of the Net Proceeds of any prepayment event described in clause
(a) or clause (b) of the definition of “Prepayment Event,” apply a portion of
such Net Proceeds (based on the respective principal amounts at such time of
(A) such Permitted Secured Notes that are secured by Liens subject to the First
Lien Intercreditor Agreement and (B) the Term Loans) to repurchase or redeem
Permitted Secured Notes that are secured by Liens subject to the First Lien
Intercreditor Agreement, provided further that in the case of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event,”
if the Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Borrower and the Subsidiaries intend to
apply the Net Proceeds from such event (or a portion thereof specified in such
certificate), within 360 days after receipt of such Net Proceeds, to acquire or
replace real property, equipment or other tangible assets (excluding inventory)
to be used in the business of the Borrower and the Subsidiaries, and certifying
that no Default has occurred and is continuing, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds specified in
such certificate, except to the extent of any such Net Proceeds therefrom that
have not been so applied or contractually committed in writing by the end of
such 360-day period (and, if so contractually committed in writing but not
applied prior to the end of such 360-day period, applied within 90 days of the
end of such period), promptly after which time a prepayment shall be required in
an amount equal to such Net Proceeds that have not been so applied.

 

(d)                                 Following the end of each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2011, the Borrower
shall prepay Term Loan Borrowings in an amount equal to:

 

(x)                                 the excess of (A) 50% of Excess Cash Flow
over (B) the amount of prepayments of Term Loans under Section 2.11(a) during
such fiscal year for any fiscal year for which the Leverage Ratio at the end of
such fiscal year is greater than 3.75 to 1.00,

 

44

--------------------------------------------------------------------------------

 

(y)                                 the excess of (A) 25% of Excess Cash Flow
over (B) the amount of prepayments of Term Loans under Section 2.11(a) during
such fiscal year for any fiscal year for which the Leverage Ratio at the end of
such fiscal year is less than or equal to 3.75 to 1.00 and greater than 3.25 to
1.00, and

 

(z)                                  none of Excess Cash Flow for any fiscal
year for which the Leverage Ratio at the end of such fiscal year is less than or
equal to 3.25 to 1.00.

 

Each prepayment pursuant to this paragraph shall be made within five Business
Days of the date on which financial statements are delivered pursuant to
Section 5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated (and in any event within 95 days after the end of such fiscal year).

 

(e)                                  Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Borrower shall determine in accordance
with Section 2.10(c) and clauses (a), (c) and (d) of this Section 2.11 the
Borrowing or Borrowings to be prepaid and shall specify such determination in
the notice of such prepayment pursuant to paragraph (f) of this Section 2.11.

 

(f)                                   The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of prepayment
or (iii) in the case of prepayment of a Swingline Loan, not later than 2:00
p.m., New York City time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment,
provided that, (i) if a notice of optional prepayment is given in connection
with a conditional notice of termination of the Revolving Commitments or 2018
Extended Revolving Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08 and (ii) otherwise if a notice of optional
prepayment is given under this Section 2.11, such notice of prepayment may be
conditioned upon the effectiveness of other credit facilities or the closing of
a refinancing transaction, a sale of all or substantially all of the assets of
the Borrower and its Subsidiaries or a Change in Control and such notice of
prepayment may be revoked if such condition is not satisfied.  Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
but shall in no event include premium or penalty.

 

SECTION 2.12.                              Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily unused amount of each
2018 Extended Revolving Commitment of such Lender during the period from and
including the Original Effective Date to but excluding the date on which the
aggregate 2018 Extended Revolving Commitments terminate.  The Borrower agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the Applicable Rate on the average daily unused amount of
each Revolving Commitment of such Lender during the period from and to but
excluding the date on

 

45

--------------------------------------------------------------------------------


 

which the aggregate Revolving Commitments terminate.  Accrued commitment fees
shall be payable in arrears in respect of the Revolving Commitments or 2018
Extended Revolving Commitments on the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Commitments or 2018 Extended Revolving Commitments terminate, as applicable. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  For purposes of computing commitment fees with
respect to Revolving Commitments, a Revolving Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans.  For
purposes of computing commitment fees with respect to 2018 Extended Revolving
Commitments, a 2018 Extended Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding 2018 Extended Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each 2018 Extended Revolving Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar 2018 Extended Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the date
of issuance of any Letter of Credit to but excluding the later of the date on
which such Lender’s 2018 Extended Revolving Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, and (ii) to the Issuing
Bank a fronting fee, which shall accrue at a rate equal to 0.125% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Original Effective Date to but excluding the later of the date of
termination of the 2018 Extended Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.  Participation fees and fronting
fees shall be payable on the last Business Day of March, June, September and
December of each year, commencing on the first such date to occur after the
Original Effective Date, provided that all such fees shall be payable on the
date on which the 2018 Extended Revolving Commitments terminate and any such
fees accruing after the date on which the 2018 Extended Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand. 
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  All prepayments of the Series D Tranche B
Term Loans effected on or prior to June 11, 2016 with the proceeds of a
substantially concurrent issuance or incurrence of new term loans (including
with the proceeds of Refinancing Term Loans or Replacement Term Loans and
excluding a refinancing of all the facilities outstanding under this Agreement
in connection with another transaction not permitted by this Agreement (as
determined prior to giving effect to any amendment or waiver of this Agreement
being adopted in connection with such transaction)), shall be accompanied by a
prepayment fee equal to 1.00% of the aggregate principal amount of such
prepayments if the Yield applicable to such new term loans is less than the
Yield applicable to the Series D Tranche B Term Loans on the Restatement
Effective Date.  All prepayments of the Series E Tranche B Term Loans effected
on or prior to June 11, 2016 with the proceeds of a substantially concurrent
issuance or incurrence of new term loans (including with the proceeds of
Refinancing Term Loans or Replacement Term Loans and excluding a refinancing of
all the facilities outstanding under this Agreement in connection with another
transaction not permitted by this Agreement (as determined prior to giving
effect to any amendment or waiver of this Agreement being adopted in connection
with such transaction)), shall be accompanied by a prepayment fee equal to 1.00%
of the aggregate principal amount of such prepayments if the Yield applicable to
such

 

46

--------------------------------------------------------------------------------


 

new term loans is less than the Yield applicable to the Series E Tranche B Term
Loans on the Restatement Effective Date.

 

(d)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(e)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13.                              Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.13 or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Revolving Loans or ABR 2018
Extended Revolving Loans as provided in paragraph (a) of this Section 2.13.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans and 2018 Extended Revolving Loans, upon termination of the
Revolving Commitments and 2018 Extended Revolving Commitments, respectively,
provided that (i) interest accrued pursuant to paragraph (c) of this
Section 2.13 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or ABR
2018 Extended Revolving Loan prior to the end of the Revolving Availability
Period or 2018 Extended Revolving Availability Period, as applicable), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate or Federal Funds Effective Rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

47

--------------------------------------------------------------------------------


 

SECTION 2.14.                              Alternate Rate of Interest;
Illegality.

 

(a)                                 If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

(x)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar
Borrowing or (ii) adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period; or

 

(y)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

(b)                                 If any Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the LIBO Rate, or to determine or charge interest
rates based upon the LIBO Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the Adjusted LIBO Rate component of the
Alternate Base Rate, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to ABR Loans (the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the Alternate Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the LIBO Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

48

--------------------------------------------------------------------------------


 

SECTION 2.15.                              Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as applicable, for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as applicable, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section 2.15 shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or the Issuing Bank, as applicable, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor,
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 270-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.16.                              Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including

 

49

--------------------------------------------------------------------------------


 

as a result of an Event of Default), (b) the conversion of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Revolving Loan, 2018 Extended
Revolving Loan or Tranche B Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (excluding any “floor” applicable pursuant to the
definition of Adjusted LIBO Rate), for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.  Notwithstanding the foregoing, no
additional amounts shall be due and payable pursuant to this Section 2.16 to the
extent that on the relevant due date the Borrower deposits in a Prepayment
Account an amount equal to any payment of Eurodollar Loans otherwise required to
be made on a date that is not the last day of the applicable Interest Period;
provided that on the last day of the applicable Interest Period, the
Administrative Agent shall be authorized, without any further action by or
notice to or from the Borrower or any other Loan Party, to apply such amount to
the prepayment of such Eurodollar Loans.  For purposes of this Agreement, the
term “Prepayment Account” shall mean a non-interest bearing account established
by the Borrower with the Administrative Agent and over which the Administrative
Agent shall have exclusive dominion and control, including the right of
withdrawal for application in accordance with this Section 2.16.

 

SECTION 2.17.                              Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes, provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17) the
Administrative Agent, Lender or Issuing Bank (as applicable) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as
applicable, on or with respect to any payment by or on account of any obligation
of the Borrower hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17) and any penalties, interest and
reasonable expenses arising

 

50

--------------------------------------------------------------------------------


 

therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, if any, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  (i)  Any Foreign Lender that is entitled to
an exemption from or reduction of withholding tax under the law of the
jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), on or prior
to the Original Effective Date in the case of each Foreign Lender that is a
signatory hereto, and on the date of assignment pursuant to which it becomes a
Lender in the case of each other Lender and from time to time thereafter as
reasonably requested by either of the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower (including any documentation demonstrating
that such Lender or any Agent has complied with its obligations under FATCA) as
will permit such payments to be made without withholding or at a reduced rate,
provided that such Foreign Lender has received written notice from the Borrower
advising it of the availability of such exemption or reduction and supplying all
applicable documentation.

 

(ii)                                Without limiting the generality of the
foregoing:

 

(A)                               each Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
requesting party two duly completed and executed original copies of Internal
Revenue Service Form W-9;

 

(B)                               each Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(iii)                                 duly completed and executed original
copies of Internal Revenue Service Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party;

 

(iv)                               duly completed and executed original copies
of Internal Revenue Service Form W-8ECI;

 

(v)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed and executed original
copies of Internal Revenue Service Form W-8BEN; or

 

51

--------------------------------------------------------------------------------


 

(vi)                               any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

(f)                                   Each Lender shall promptly notify the
Borrower (or, in the case of a Participant, the Lender granting the
participation only), in writing, of any change in circumstances that, to the
knowledge such Lender, would modify or render invalid any claimed exemption or
reduction.

 

(g)                                  If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund (whether in
cash or by offset against taxes otherwise due) of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This Section 2.17 shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

SECTION 2.18.                              Payments Generally; Pro Rata
Treatment; Sharing of Setoffs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) at or prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 3:00 p.m., New York City
time), on the date when due, in immediately available funds, without setoff or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 1111
Fannin Street, 10th Floor, Houston, Texas 77002, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

52

--------------------------------------------------------------------------------


 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans, 2018 Extended Revolving
Loans, Tranche B Term Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, 2018 Extended Revolving Loans, Tranche
B Term Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, 2018 Extended Revolving Loans,
Tranche B Term Loans and participations in LC Disbursements and Swingline Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
2018 Extended Revolving Loans, Tranche B Term Loans and participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or the Issuing Bank, as applicable, the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)                                  If any Tranche B Lender, Revolving Lender
or 2018 Extended Revolving Lender shall fail to make any payment required to be
made by it pursuant to Section 2.06(a), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  If any
Revolving Lender or 2018 Extended Revolving Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(a), 2.18(d) or 9.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Revolving Lender or 2018 Extended Revolving Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Revolving Lender or 2018 Extended Revolving Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Revolving Lender or 2018 Extended
Revolving Lender under such Sections; in the case of each of (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.

 

53

--------------------------------------------------------------------------------


 

SECTION 2.19.                              Mitigation Obligations; Replacement
of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If any Lender is affected in the manner
described in Section 2.14(b) and as a result thereof any of the actions
described in such Section is required to be taken, or if any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

SECTION 2.20.                              Incremental Extensions of Credit.  At
any time during the 2018 Extended Revolving Availability Period, subject to the
terms and conditions set forth herein, the Borrower may at any time and from
time to time, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add additional term loans (the “Incremental Term Loans”) or
additional Revolving Commitments, 2018 Extended Revolving Commitments or
Extended Revolving Commitments (the “Incremental Revolver Commitments” and
together with the Incremental Term Loans, the “Incremental Extensions of
Credit”) in minimum principal amounts of $25,000,000; provided that such amount
may be less than $25,000,000 if such amount represents all the remaining
availability under the aggregate principal amount set forth below; provided,
further, that (x) immediately prior to and after giving effect to any Additional
Credit Extension Amendment (as defined below), no Default has occurred or is
continuing or shall result therefrom, (y) the Borrower shall be in compliance on
a Pro Forma Basis with the Financial Performance Covenant recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available and (z) other than with respect to the
incurrence of Series B Tranche B Term Loans incurred prior to the Series B
Deadline and other than with respect to Incremental Extensions of Credit
incurred pursuant to subclause (a)(x) below, on a Pro Forma Basis after giving
effect to any such Incremental Extension of Credit the Secured Leverage Ratio of
Borrower would be less than or equal to 3.50 to 1.00 as of the last day of the
most recent fiscal quarter of the Borrower for which financial statements have
been delivered pursuant to Section 5.01(a) or (b).  The Incremental Extensions
of Credit:

 

54

--------------------------------------------------------------------------------

 

(a)                                 that are incurred on or after the Amendment
No. 6 Effective Date shall be in aggregate principal amount not exceeding
(x) $50,000,000 plus (y) $400,000,000 (in each case exclusive of (i) any
Refinancing Term Loans and (ii) for the avoidance of doubt, Incremental
Extensions of Credit incurred in the form of Tranche B Term Loans prior to the
Amendment No. 6 Effective Date);

 

(b)                                 shall rank pari passu in right of payment
and right of security in respect of the Collateral with the Revolving Loans and
Tranche B Term Loans, and

 

(c)                                  (i) that are Incremental Term Loans, shall
have the same terms as the Tranche B Term Loans existing immediately prior to
the effectiveness of such Additional Credit Extension Amendment (the “Existing
Term Loans”) (other than (x) amortization, pricing or maturity date terms and
provisions, (y) terms and provisions (excluding the terms and provisions set
forth in clause (x) and clause (z)) that are more favorable to the Lenders
providing such Incremental Term Loans so long as such terms also apply to all
Existing Term Loans, outstanding Tranche B Commitments, Commitments to provide
Incremental Term Loans and Revolving Commitments and (z) mandatory prepayment
terms and provisions that are more favorable to the Lenders providing such
Incremental Term Loans so long as such mandatory prepayment terms also apply to
all Existing Term Loans) and (ii) that are Incremental Revolver Commitments
shall have the same terms as the Revolving Commitments, 2018 Extended Revolving
Commitments or Extended Revolving Commitments existing immediately prior to the
effectiveness of such Additional Credit Extension Amendment; provided that
(i) if the Yield relating to any Incremental Term Loans (other than Refinancing
Term Loans) exceeds the Yield relating to the Tranche B Term Loans, by more than
0.50%, the Applicable Rate relating to the Tranche B Term Loans shall be
increased to the extent necessary so that the Yield of the Tranche B Term Loans
is equal to the Yield of such Incremental Term Loans minus 0.50%, (ii) other
than with respect to Series B Tranche B Term Loans incurred prior to the
Series B Deadline, the Incremental Term Loans shall not have a final maturity
date earlier than the Tranche B Maturity Date, (iii) other than with respect to
Series B Tranche B Term Loans incurred prior to the Series B Deadline, the
Incremental Term Loans shall not have a weighted average life to maturity that
is shorter than that of the then-remaining weighted average life of the Tranche
B Term Loans, and (iv) the Incremental Revolving Commitments shall not require
any mandatory commitment reductions, mandatory prepayments or scheduled payments
other than those applicable to the Revolving Loans and Revolving Commitments. 
The Borrower shall by written notice offer each Lender providing Existing
Extensions of Credit (an “Existing Lender”) the opportunity for no less than
three (3) Business Days after delivery of the notice to commit to provide its
pro rata portion (based on the amount of its outstanding Tranche B Term Loans or
outstanding Revolving Loans or 2018 Extended Revolving Loans and unused
Revolving Commitments or 2018 Extended Revolving Commitments, as applicable, on
the date of such notice) of any requested Incremental Extension of Credit,
provided that no Existing Lender shall be obligated to provide any Incremental
Extension of Credit unless it so agrees.  Any additional bank, financial
institution, Existing Lender or other Person that elects to extend Incremental
Extensions of Credit shall be reasonably satisfactory to the Borrower and the
Administrative Agent and, in the case of Incremental Extensions of Credit in the
form of Incremental Revolving Commitments, the Issuing Bank (any such bank,
financial institution, Existing Lender or other Person being called an
“Additional Lender”) and shall become a Lender under this Agreement pursuant to
an Additional Credit Extension Amendment giving effect to the modifications
permitted by this Section 2.20 and, as appropriate, the other Loan Documents and
executed by the Borrower, each Additional Lender and the Administrative Agent. 
Commitments in respect of Incremental Extensions of Credit shall be Commitments
under this Agreement.  An Additional Credit Extension Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate,

 

55

--------------------------------------------------------------------------------


 

in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.20 (including voting provisions applicable to the Additional Lenders
comparable to the provisions of clause (B) of the second proviso of
Section 9.02(b)).  The effectiveness of any Additional Credit Extension
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Borrowing” in such Section 4.02 shall be deemed to refer to the Incremental
Facility Closing Date).  The proceeds of the Incremental Extensions of Credit
shall be used for working capital and general corporate purposes (including
Permitted Acquisitions).  The provisions of this Section 2.20 shall override any
provision of Section 9.02 to the contrary.

 

SECTION 2.21.                              Extended Term Loans and Extended
Revolving Commitments.

 

(a)                                 The Borrower may at any time and from time
to time request that all or a portion of the Term Loans of any Class (an
“Existing Term Loan Class”) be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
converted, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.21.  In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the Existing Term Loan Class) (an
“Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall be consistent with the Term Loans under the
Existing Term Loan Class from which such Extended Term Loans are to be converted
except that:

 

(i)                                     all or any of the scheduled amortization
payments of principal of the Extended Term Loans may be delayed to later dates
than the scheduled amortization payments of principal of the Term Loans of such
Existing Term Loan Class to the extent provided in the applicable Additional
Credit Extension Amendment;

 

(ii)                                  the interest margins with respect to the
Extended Term Loans may be different than the Applicable Rate for the Term Loans
of such Existing Term Loan Class and upfront fees may be paid to the Extending
Term Lenders to the extent provided in the applicable Additional Credit
Extension Amendment; and

 

(iii)                               the Additional Credit Extension Amendment
may provide for other covenants and terms that apply only after the Tranche B
Maturity Date.

 

(b)                                 Any Extended Term Loans converted pursuant
to any Extension Request shall be designated a series of Extended Term Loans for
all purposes of this Agreement; provided that, subject to the limitations set
forth in clause (a) above, any Extended Term Loans converted from an Existing
Term Loan Class may, to the extent provided in the applicable Additional Credit
Extension Amendment and consistent with the requirements set forth above, be
designated as an increase in any previously established Class of Term Loans.

 

(c)                                  The Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the applicable Existing Term Loan Class are requested to respond. 
No Lender shall have any obligation to agree to have any of its Term Loans of
any Existing Term Loan Class converted into Extended Term Loans pursuant to any
Extension Request.  Any Lender wishing to have all or a portion of its Term
Loans under the Existing Term Loan Class subject to such Extension Request (such
Lender an “Extending Term Lender”) converted into Extended Term Loans shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such

 

56

--------------------------------------------------------------------------------


 

Extension Request of the amount of its Term Loans under the Existing Term Loan
Class which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).  In the event that the
aggregate amount of Term Loans under the Existing Term Loan Class subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to an Extension Request, Term Loans of the Existing Term Loan Class subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in each such Extension Election
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).

 

(d)                                 The Borrower may, with the consent of each
Person providing an Extended Revolving Commitment, the Administrative Agent and
any Person acting as swingline lender or issuing bank under such Extended
Revolving Commitments, amend this Agreement pursuant to an Additional Credit
Extension Amendment to provide for Extended Revolving Commitments and to
incorporate the terms of such Extended Revolving Commitments into this Agreement
on substantially the same basis as provided with respect to the Revolving
Commitments or the 2018 Extended Revolving Commitments; provided that (i) the
establishment of any such Extended Revolving Commitments shall be accompanied by
a corresponding reduction in the Revolving Commitments or 2018 Extended
Revolving Commitments, as applicable, and (ii) any reduction in the Revolving
Commitments or 2018 Extended Revolving Commitments, as applicable, may, at the
option of the Borrower, be directed to a disproportional reduction of the
Revolving Commitments or 2018 Extended Revolving Commitments of any Lender
providing an Extended Revolving Commitment.

 

(e)                                  Extended Term Loans and Extended Revolving
Commitments shall be established pursuant to an Additional Credit Extension
Amendment to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Lender providing an Extended Revolving Commitment
which shall be consistent with the provisions set forth above (but which shall
not require the consent of any other Lender other than those consents provided
in this Section 2.21).  Each Additional Credit Extension Amendment shall be
binding on the Lenders, the Loan Parties and the other parties hereto.  In
connection with any Additional Credit Extension Amendment, the Loan Parties and
the Administrative Agent shall enter into such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent (which
shall not require any consent from any Lender other than those consents provided
pursuant to this Agreement) in order to ensure that the Extended Term Loans or
Extended Revolving Commitments are provided with the benefit of the applicable
Collateral Documents and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be reasonably requested by
the Administrative Agent.

 

(f)                                   The provisions of this Section 2.21 shall
override any provision of Section 9.02 to the contrary.

 

SECTION 2.22.                              Defaulting Lenders.

 

(a)                                 Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender or 2018 Extended Revolving
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

 

(i)                                     fees shall cease to accrue on the
unfunded portion of the Revolving Commitment or 2018 Extended Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(ii)                                  the Revolving Commitment, 2018 Extended
Revolving Commitments, Revolving Exposure, 2018 Extended Revolving Exposure, LC
Exposure or Swingline Exposure of such Defaulting

 

57

--------------------------------------------------------------------------------


 

Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided that this
clause (ii) shall not apply to the vote of a Defaulting Lender, except to the
extent the consent of such Lender would be required under clause (i), (ii),
(iii) or (iv) in the proviso to the first sentence of Section 9.02(b);

 

(iii)                               if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(1)                                 so long as no Event of Default has occurred
and is continuing as to which the Administrative Agent has received written
notice from the Borrower or a 2018 Extended Revolving Lender, all or any part of
the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures and 2018 Extended Revolving Exposure plus
such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments and 2018 Extended
Revolving Commitments;

 

(2)                                 if the reallocation described in clause
(1) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize, for the benefit of
the Issuing Bank only, the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (1) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

 

(3)                                 if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (2) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(4)                                 if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (1) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(5)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (1) or (2) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s 2018 Extended Revolving Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

(iv)                              so long as such Lender is a Defaulting Lender,
the Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting

 

58

--------------------------------------------------------------------------------


 

Lender’s then outstanding LC Exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.22(a)(iii), and participating interests in
any newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(a)(iii)(1) (and such Defaulting Lender shall not participate
therein).

 

(b)                                 If (i) a Bankruptcy Event with respect to a
parent entity of any Lender shall occur following the Original Effective Date
and for so long as such event shall continue or (ii) the Swingline Lender or the
Issuing Bank has a good faith belief that any Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or the Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, satisfactory to the Swingline Lender or the Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

 

(c)                                  In the event that the Administrative Agent,
the Borrower, the Swingline Lender and the Issuing Bank each agrees that a
Defaulting Lender that is a 2018 Extended Revolving Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the 2018 Extended Revolving Lenders shall
be readjusted to reflect the inclusion of such Lender’s 2018 Extended Revolving
Commitment and on such date such Lender shall purchase at par such of the 2018
Extended Revolving Loans of the other 2018 Extended Revolving Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold 2018 Extended Revolving Loans in accordance with its Applicable
Percentage (whereupon such Lender shall cease to be a Defaulting Lender).

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.                              Organization; Power.  Each of
Holdings, the Borrower and the Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority and all governmental rights,
qualifications, approvals, authorizations, permits, accreditations,
Reimbursement Approvals, licenses and franchises material to the business of the
Borrower and the Subsidiaries taken as a whole that are necessary to own its
assets, to carry on its business as now conducted and as proposed to be
conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and (c) except where the failure to do so,
individually or in the aggregate, is not reasonably likely to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

 

SECTION 3.02.                              Authorization; Enforceability  This
Agreement has been duly executed and delivered by each of Holdings and the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Holdings, the Borrower or
such Loan Party, as applicable, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

59

--------------------------------------------------------------------------------


 

SECTION 3.03.                              Governmental Approvals; No
Conflicts.  The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the use of proceeds of the Loans
hereunder and the issuance of Letters of Credit hereunder (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any Requirement of Law applicable
to Holdings, the Borrower or any of the Subsidiaries, as applicable, (c) will
not violate or result in a default under any indenture or other material
agreement or instrument binding upon Holdings, the Borrower or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by Holdings, the Borrower or any of the Subsidiaries or give
rise to a right of, or result in, termination, cancellation or acceleration of
any material obligation thereunder, (d) will not result in a Limitation on any
right, qualification, approval, permit, accreditation, authorization,
Reimbursement Approval, license or franchise or authorization granted by any
Governmental Authority, Third Party Payor or other Person applicable to the
business, operations or assets of the Borrower or any of the Subsidiaries or
adversely affect the ability of the Borrower or any of the Subsidiaries to
participate in any Third Party Payor Arrangement except for Limitations,
individually or in the aggregate, that are not material to the business of the
Borrower and the Subsidiaries, taken as a whole, and (e) will not result in the
creation or imposition of any Lien on any asset of Holdings, the Borrower or any
of the Subsidiaries, except Liens created under the Loan Documents.  There is no
pending or, to the knowledge of the Borrower, threatened Limitation by any
Governmental Authority, Third Party Payor or any other Person of any right,
qualification, approval, permit, authorization, accreditation, Reimbursement
Approval, license or franchise of the Borrower, or any Subsidiary, except for
such Limitations, individually or in the aggregate, as are not reasonably likely
to result in a Material Adverse Effect.  No certifications by any Governmental
Authority or any Third Party Payor are required for operation of the business of
the Borrower and the Subsidiaries that are not in place, except for such
certifications or agreements, the absence of which do not materially and
adversely affect the operation of the business.

 

SECTION 3.04.                              Financial Condition; No Material
Adverse Change.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and consolidated statements of operations
and comprehensive income, stockholders’ equity and cash flows as of and for the
fiscal years ended December 31, 2008, December 31, 2009, and December 31, 2010,
reported on by PricewaterhouseCoopers LLP, independent public accountants.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and the
Subsidiaries as of such dates and for such periods in accordance with GAAP
consistently applied.

 

(b)                                 [Reserved].

 

(c)                                  Except as disclosed in the financial
statements referred to above or the notes thereto, after giving effect to the
borrowing of the Loans and the debt repayment that occurred on the Original
Effective Date, none of the Borrower or its Subsidiaries has, as of the Original
Effective Date, any material direct or contingent liabilities.

 

(d)                                 No event, change or condition has occurred
that has had, or is reasonably likely to have, a material adverse effect on the
business, operations, assets, liabilities, financial condition or results of
operations of Holdings, the Borrower and the Subsidiaries, taken as a whole,
since December 31, 2010.

 

60

--------------------------------------------------------------------------------


 

SECTION 3.05.                              Properties.

 

(a)                                 Each of Holdings, the Borrower and the
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business (including its Mortgaged
Properties), free and clear of all Liens, except for Permitted Liens and minor
defects in title that do not interfere in any material respect with its ability
to conduct its business or to utilize such properties for their intended
purposes.

 

(b)                                 Each of Holdings, the Borrower and the
Subsidiaries owns, licenses or possesses the right to use all trademarks, trade
names, copyrights, patents and other intellectual property material to its
business.  The conduct of the businesses of Holdings, the Borrower and the
Subsidiaries does not infringe upon the intellectual property rights of any
other Person, except for any such infringements that, individually or in the
aggregate, are not reasonably likely to result in a Material Adverse Effect.

 

(c)                                  Schedule 3.05 sets forth the address of
each real property that is owned or leased by Holdings, the Borrower or any of
the Subsidiaries as of the Original Effective Date.

 

(d)                                 As of the Original Effective Date, neither
Holdings or the Borrower nor any of the Subsidiaries has received written notice
of, or has knowledge of, any pending or contemplated condemnation proceeding
affecting any Mortgaged Property or any sale or disposition thereof in lieu of
condemnation.  As of the Original Effective Date, except as set forth on
Schedule 3.05, neither any Mortgaged Property nor any interest therein is
subject to any right of first refusal, option or other contractual right to
purchase such Mortgaged Property or interest therein.

 

SECTION 3.06.                              Litigation and Environmental Matters.

 

(a)                                 Except as set forth on Schedule 3.06, there
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings, the Borrower or any
Subsidiary, threatened against or affecting Holdings, the Borrower or any
Subsidiary, including any relating to any Environmental Law, that are reasonably
likely to (i) have a Material Adverse Effect or (ii) adversely affect in any
material respect the ability of the Loan Parties to consummate the transactions
contemplated hereby.

 

(b)                                 Except with respect to any other matters
that, individually or in the aggregate, are not reasonably likely to result in a
Material Adverse Effect, (A) neither Holdings, the Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) knows of any basis for any Environmental Liability or (iv) has received
any written claim or notice of violation or of potential responsibility
regarding any alleged violation of or liability under any Environmental Law; and
(B)(i) there has been no Release of Hazardous Materials at, on, under or from
any property currently, or to the knowledge of Holdings, the Borrower or any of
the Subsidiaries, formerly owned, leased or operated by any of them which could
reasonably be expected to result in liability under any Environmental Law on the
part of any of them, and (ii) all Hazardous Materials generated, used or stored
at, or transported for treatment or disposal from, any properties currently, or
to the knowledge of Holdings, Borrower and the Subsidiaries, formerly owned,
leased or operated by Holdings, the Borrower or any of the Subsidiaries have
been disposed of in a manner that could not reasonably be expected to result in
liability under any Environmental Law on the part of any of them.

 

SECTION 3.07.                              Compliance with Laws and Agreements. 
Except with respect to any matters that, individually or in the aggregate, are
not material to the business of the Borrower and the Subsidiaries, taken as a
whole, each of Holdings, the Borrower and the Subsidiaries is in compliance with

 

61

--------------------------------------------------------------------------------


 

all material Requirements of Law applicable to it or its property or operations
and all material indentures, agreements and other instruments binding upon it or
its property.

 

SECTION 3.08.                              Investment and Holding Company
Status.  Neither Holdings, the Borrower nor any Subsidiary is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended or (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended.

 

SECTION 3.09.                              Taxes.  Each of Holdings, the
Borrower and the Subsidiaries has timely filed or caused to be filed all Federal
and other material Tax returns and reports required to have been filed and has
paid or caused to be paid all Taxes required to have been paid by it, except
(a) any Taxes that are being contested in good faith by appropriate proceedings
and for which Holdings, the Borrower or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so is not reasonably likely to result in a
Material Adverse Effect.

 

SECTION 3.10.                              ERISA.  No ERISA Event has occurred
or is reasonably likely to occur that, when taken together with all other such
ERISA Events for which liability is reasonably likely to occur, is reasonably
likely to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair value of the assets of such Plan, except as would not reasonably
be likely to result in a Material Adverse Effect.

 

SECTION 3.11.                              Disclosure.  None of the reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided that the
foregoing shall not apply to any projected financial information, and with
respect to such projected financial information, Holdings and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed by them to be reasonable at the time delivered and as of
the Original Effective Date.

 

SECTION 3.12.                              Subsidiaries.  Holdings does not have
any subsidiaries other than the Borrower and the Subsidiaries, Permitted Joint
Ventures and Inactive Subsidiaries listed on Schedule 3.12.  Schedule 3.12 sets
forth the name of, and the ownership or beneficial interest of Holdings in, each
subsidiary, including the Borrower, and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Original Effective Date.

 

SECTION 3.13.                              Insurance.  Schedule 3.13 sets forth
a description of all insurance maintained by or on behalf of Holdings, the
Borrower and the Subsidiaries as of the Original Effective Date.  As of the
Original Effective Date, all premiums in respect of such insurance have been
paid.  Holdings and the Borrower believe that the insurance maintained by or on
behalf of the Borrower and the Subsidiaries is adequate.

 

SECTION 3.14.                              Labor Matters.  As of the Original
Effective Date, there are no strikes, lockouts or slowdowns against Holdings,
the Borrower or any Subsidiary pending or, to the knowledge of Holdings or the
Borrower, threatened.  The hours worked by and payments made to employees of the
Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters.  All payments due from Holdings,

 

62

--------------------------------------------------------------------------------


 

the Borrower or any Subsidiary, or for which any claim may be made against
Holdings, the Borrower or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Holdings, the Borrower or such Subsidiary.  The
borrowing of the Loans and the debt repayment that occurred on the Original
Effective Date will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the Borrower or any Subsidiary is bound.

 

SECTION 3.15.                              Solvency.  As of the Restatement
Effective Date, (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, and (d) no Loan Party will have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Restatement Effective Date, in
each case after giving effect to any rights of indemnification, contribution or
subrogation arising among the Subsidiary Loan Parties pursuant to the Collateral
Agreement or by law.

 

SECTION 3.16.                              Federal Reserve Regulations.  No part
of the proceeds of any Loan have been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  Neither Holdings nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying margin
stock (as defined in Regulation U).

 

SECTION 3.17.                              Reimbursement from Third Party
Payors.  The accounts receivable of Holdings, the Borrower and the Subsidiaries
have been and will continue to be adjusted to reflect the reimbursement policies
required by all applicable Requirements of Law and other Third Party Payor
Arrangements to which Holdings, the Borrower or such Subsidiary is subject, and
do not exceed in any material respect amounts the Borrower or such Subsidiary is
entitled to receive under any capitation arrangement, fee schedule, discount
formula, cost-based reimbursement or other adjustment or limitation to usual
charges.  All billings by Holdings, the Borrower and each Subsidiary pursuant to
any Third Party Payor Arrangements have been made in compliance with all
applicable Requirements of Law, except where failure to comply would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.  There has been no intentional or material over-billing or
over-collection by the Borrower or any Subsidiary pursuant to any Third Party
Payor Arrangements, other than as created by routine adjustments and
disallowances made in the ordinary course of business by the Third Party Payors
with respect to such billings.

 

SECTION 3.18.                              Fraud and Abuse.  None of Holdings,
the Borrower or any Subsidiary, nor any of their respective partners, members,
stockholders, officers or directors, acting on behalf of Holdings, the Borrower
or any Subsidiary, have engaged on behalf of Holdings, the Borrower or any
Subsidiary in any activities that are prohibited under 42 U.S.C. § 1320a-7, 42
U.S.C. § 1320a-7a, 42 U.S.C. § 1320a-7b, 42 U.S.C. § 1395nn, 31 U.S.C. § 3729 et
seq., or the regulations promulgated thereunder, or related Requirements of Law,
or under any similar state law or regulation, or that are prohibited by binding
rules of professional conduct, including to the extent prohibited by such laws
(a) knowingly and willfully making or causing to be made a false statement or
misrepresentation of a material fact in any application for any benefit or
payment, (b) knowingly and willfully making or causing to be made any false
statement or misrepresentation of a material fact for use in determining rights
to any benefit or payment, (c) failing to disclose knowledge by a claimant of
the occurrence of any event affecting the initial or continued right to any
benefit or payment on its own behalf or on behalf of another, with intent to
secure such

 

63

--------------------------------------------------------------------------------


 

benefit or payment fraudulently, (d) knowingly and willfully soliciting or
receiving any remuneration (including any kickback, bribe or rebate), directly
or indirectly, overtly or covertly, in cash or in kind, or offering to pay or
receive such remuneration (i) in return for referring an individual to a Person
for the furnishing or arranging for the furnishing of any item or service for
which payment may be made, in whole or in part, pursuant to any Third Party
Payor Arrangement to which the foregoing rules and regulations apply or (ii) in
return for purchasing, leasing or ordering or arranging for or recommending
purchasing, leasing or ordering any good, facility, service or item for which
payment may be made, in whole or in part, pursuant to any Third Party Payor
Arrangement to which the foregoing rules and regulations apply and (e) making
any prohibited referral for designated health services, or presenting or causing
to be presented a claim or bill to any individual, Third Party Payor or other
entity for designated health services furnished pursuant to a prohibited
referral.  Neither Holdings, the Borrower nor any Subsidiary shall be considered
to be in breach of this Section 3.18 so long as (a) it shall have taken such
actions (including implementation of appropriate internal controls) as may be
reasonably necessary to prevent such prohibited actions and (b) such prohibited
actions as have occurred, individually or in the aggregate, are not reasonably
likely to have a Material Adverse Effect.

 

SECTION 3.19.                              USA PATRIOT Act, Etc.  Holdings and
each of its Subsidiaries is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R. Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the USA PATRIOT Act.  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.                              [Reserved].

 

SECTION 4.02.                              Each Credit Event.  The obligation of
each Lender to make any Loan and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a)                                 The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by “materially,” “Material Adverse Effect” or a similar term, in which
case such representation and warranty shall be true and correct in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct (or
true and correct in all material respects, as the case may be) as of such
earlier date).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

Each Borrowing (provided that a conversion or continuation of a Borrowing shall
not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter

 

64

--------------------------------------------------------------------------------

 

of Credit shall be deemed to constitute a representation and warranty by
Holdings and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.02.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of Holdings and the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.                              Financial Statements and Other
Information.  The Borrower will furnish to the Administrative Agent (for
distribution to each Lender):

 

(a)                                 within 90 days (or such shorter period as
the SEC shall specify for the filing of annual reports on Form 10-K) after the
end of each fiscal year of Holdings commencing with the fiscal year ended
December 31, 2011, (i) its audited consolidated balance sheet and consolidated
statements of operations and comprehensive income, stockholders’ equity and cash
flows as of the end of and for such fiscal year, and the related notes thereto,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Holdings
and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and (ii) if at any time Holdings is not subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” that describes the financial condition and results of operations of
Holdings and its consolidated Subsidiaries;

 

(b)                                 within 45 days (or such shorter period as
the SEC shall specify for the filing of quarterly reports on Form 10-Q) after
the end of each of the first three fiscal quarters of each fiscal year of
Holdings commencing with the fiscal quarter ending June 30, 2011, its
consolidated balance sheet and consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then-elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition and results of operations of
Holdings and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under paragraph (a) or (b) above, a certificate of a Financial
Officer (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth (A) reasonably detailed
calculations demonstrating compliance with Sections 6.13 and 6.14 (including
(x) any prepayment of the Loans as set forth in the definition of “Leverage
Ratio” and (y) any exercise of the rights set forth in Section 7.02) and (B) in
the case of financial statements delivered under paragraph (a) above beginning
in 2012 with respect to fiscal year 2011, reasonably detailed calculations of
Excess Cash Flow, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the

 

65

--------------------------------------------------------------------------------


 

Borrower’s audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, and (iv) certifying as to the
calculation of Consolidated EBITDA on a Pro Forma Basis for the four fiscal
quarter period ending on the date of such financial statements and accompanied
by reasonably detailed supporting evidence, it being understood that each of the
calculations described in this paragraph (c) shall provide a reconciliation to
the financial statements delivered under paragraphs (a) and (b) above;

 

(d)                                 commencing with the delivery of audited
financial statements of Holdings for the fiscal year ended December 31, 2011,
concurrently with any delivery of financial statements under paragraph
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default and, if such knowledge
has been obtained, describing such Default (which certificate may be limited to
the extent required by accounting rules or guidelines);

 

(e)                                  concurrently with the issuance of any
Indebtedness permitted by Sections 6.01(a)(xii), or a Restricted Payment
permitted by Section 6.08(a)(x), a certificate of a Financial Officer certifying
as to (i) the Holdings Leverage Ratio or Leverage Ratio, as the case may be,
accompanied by reasonably detailed supporting evidence, (ii) the use of proceeds
from such issuance and (iii) whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, it being understood that each of the calculations
described in this paragraph (e) shall provide a reconciliation to the financial
statements delivered under paragraphs (a) and (b) above;

 

(f)                                   within 30 days after the commencement of
each fiscal year of Holdings, a detailed consolidated budget for such fiscal
year (including a projected consolidated balance sheet and consolidated
statements of projected operations and cash flows as of the end of and for such
fiscal year) and, promptly when available, any significant revisions of such
budget;

 

(g)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Subsidiary with the SEC or with any
national securities exchange, as applicable; and

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of Holdings, the Borrower or any Subsidiary or any Plan, or compliance
with the terms of any Loan Document, as the Administrative Agent or any Lender
may reasonably request.

 

Documents required to be delivered pursuant to subsection 5.01(a), (b), (d) or
(g) may at the Borrower’s option be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s (or
Holdings’ or any Parent’s) website on the Internet at the website address
previously provided to the Administrative Agent in writing (or such other
website address as the Borrower may specify by written notice to the
Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s (or Holdings’ or any Parent’s) behalf on an Internet or
intranet website to which each Lender, the Administrative Agent and the
Collateral Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (i) upon the
reasonable request of the Administrative Agent or the Collateral Agent with
respect to any specific document so delivered electronically, the Borrower shall
promptly deliver a physical copy of such document and (ii) the Borrower shall
notify (which notice may be by facsimile or electronic mail) the Administrative
Agent of the posting by

 

66

--------------------------------------------------------------------------------


 

the Borrower of any such documents on any such website (other than a website
maintained for or sponsored by the Administrative Agent) and the electronic
location at which such documents may be accessed.

 

SECTION 5.02.                              Notices of Material Events.  Holdings
and the Borrower will furnish to the Administrative Agent (for distribution to
each Lender), through the Administrative Agent, written notice of the following
promptly after obtaining knowledge thereof:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting Holdings, the Borrower or any Subsidiary that, if adversely
determined, is reasonably likely to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and the
Subsidiaries in an aggregate amount exceeding $20,000,000;

 

(d)                                 the receipt by Holdings, the Borrower or any
Subsidiary of (i) any notice of any loss of (A) accreditation from the Joint
Commission on Accreditation of Healthcare Organizations or (B) any governmental
right, qualification, permit, accreditation, approval, authorization,
Reimbursement Approval, license or franchise or (ii) any notice, compliance
order or adverse report issued by any Governmental Authority or Third Party
Payor that, if not promptly complied with or cured, could result in (A) the
suspension or forfeiture of any material governmental right, qualification,
permit, accreditation, approval, authorization, Reimbursement Approval, license
or franchise necessary for the Borrower or any Subsidiary to carry on its
business as now conducted or as proposed to be conducted or (B) any other
material Limitation imposed upon the Borrower or any Subsidiary;

 

(e)                                  any Change in Law of the type described in
clause (a) or (b) of such definition relating to any Third Party Payor
Arrangement that could reasonably be expected to have a material and adverse
effect on the ability of the Borrower or any Subsidiary to carry on its business
as now conducted or as proposed to be conducted; and

 

(f)                                   any other development that results in, or
is reasonably likely to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.                              Information Regarding Collateral.

 

(a)                                 The Borrower will furnish to the Collateral
Agent prompt written notice (but in no event later than 90 days) of any change
(i) in any Loan Party’s corporate name, (ii) in the jurisdiction of
incorporation or organization of any Loan Party or (iii) in any Loan Party’s
organizational identification number.  The Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral.  The
Borrower also agrees promptly to notify the Collateral Agent if any material
portion of the Collateral is damaged or destroyed.

 

67

--------------------------------------------------------------------------------


 

(b)                                 Each year, at the time of delivery of annual
financial statements pursuant to Section 5.01(a), the Borrower shall deliver to
the Collateral Agent a certificate executed by a Financial Officer and the chief
legal officer of the Borrower setting forth the information required pursuant to
the Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Original Effective Date or the date of the most recent certificate delivered
pursuant to this Section.

 

SECTION 5.04.                              Existence; Conduct of Business.  Each
of Holdings and the Borrower will, and will cause each of the Subsidiaries to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, qualifications, permits,
approvals, accreditations, authorizations, Reimbursement Approvals, licenses,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.05.                              Payment of Obligations.  Each of
Holdings and the Borrower will, and will cause each of the Subsidiaries to, pay
its Tax liabilities, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) Holdings, the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest is not
reasonably likely to result in a Material Adverse Effect.

 

SECTION 5.06.                              Maintenance of Properties.  Each of
Holdings and the Borrower will, and will cause each of the Subsidiaries to, keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

 

SECTION 5.07.                              Insurance.

 

(i)                                Each of Holdings and the Borrower will, and
will cause each of the Subsidiaries to, maintain, with financially sound and
reputable insurance companies (which may include self-insurance), (a) insurance
in such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents.  The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

 

(ii)                                If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or any successor statute thereto),
then Holdings and the Borrower shall, or shall cause each Loan Party to
(x) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (y) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

 

SECTION 5.08.                              Casualty and Condemnation.  The
Borrower (a) will furnish to the Administrative Agent and the Lenders prompt
written notice of any casualty or other insured damage to any material portion
of the Collateral or the commencement of any action or proceeding for the taking
of any material portion of the Collateral or interest therein under power of
eminent domain or by condemnation or similar proceeding and (b) will ensure that
the Net Proceeds of any such event (whether in the

 

68

--------------------------------------------------------------------------------


 

form of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement and the
Security Documents.

 

SECTION 5.09.                              Books and Records; Inspection and
Audit Rights.  Each of Holdings and the Borrower will, and will cause each of
the Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities.  Each of Holdings and the Borrower will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties during normal business hours, to examine and make
extracts from its books and records, including environment assessment reports
and Phase I or Phase II studies, and to discuss its affairs, finances and
condition with its officers and independent accountants (provided that the
Borrower shall be provided the opportunity to participate in any such
discussions with its independent accountants), all at such reasonable times and
as often as reasonably requested.

 

SECTION 5.10.                              Compliance with Laws.  Each of
Holdings and the Borrower will cause each of the Subsidiaries to comply with all
Requirements of Law, including Environmental Laws, applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
is not reasonably likely to result in a Material Adverse Effect.

 

SECTION 5.11.                              Use of Proceeds and Letters of
Credit.  The proceeds of Revolving Loans or 2018 Extended Revolving Loans,
Swingline Loans and Letters of Credit will be used by the Borrower for working
capital and general corporate purposes (including Permitted Acquisitions).  No
part of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

 

SECTION 5.12.                              Additional Subsidiaries; Succeeding
Holdings.

 

(a)                                 If any additional Subsidiary (other than a
Consolidated Practice) is formed or acquired after the Original Effective Date
(or if (x) any Inactive Subsidiary that is not a Subsidiary Loan Party ceases to
qualify as an Inactive Subsidiary or (y) a Permitted Joint Venture that is not
otherwise a Permitted Joint Venture Loan Party becomes a wholly owned Subsidiary
of the Borrower), the Borrower will, promptly after such Subsidiary is formed or
acquired, notify the Collateral Agent and the Lenders (through the
Administrative Agent) thereof and promptly cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary (if it is a
Subsidiary Loan Party) and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

 

(b)                                 Upon the addition of a Succeeding Holdings,
the Borrower will notify the Collateral Agent and the Lenders (through the
Administrative Agent) thereof and promptly cause the Collateral and Guarantee
Requirement to be satisfied with respect to the Succeeding Holdings.

 

SECTION 5.13.                              Further Assurances.

 

(a)                                 Each of Holdings, each Succeeding Holdings
and the Borrower will, and will cause each Subsidiary Loan Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties.  Each of Holdings and the Borrower also agrees to provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

69

--------------------------------------------------------------------------------


 

(b)                                 If any material assets (including any real
property (other than any leased real property) which constitutes a Material Real
Property) are acquired by the Borrower or any Subsidiary Loan Party after the
Original Effective Date (other than assets constituting Collateral under the
Collateral Agreement that become subject to the Lien in favor of the Collateral
Agreement upon acquisition thereof), the Borrower will notify the Administrative
Agent and the Lenders thereof and, if requested by the Administrative Agent or
the Required Lenders, the Borrower will cause such assets to be subjected to a
Lien securing the Obligations and will take, and cause the Subsidiary Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 5.13, all at the expense of the Loan
Parties, provided that the Collateral Agent may, in its reasonable judgment,
grant extensions of time for compliance or exceptions with the provisions of
this paragraph by any Loan Party.

 

SECTION 5.14.                              Post-Closing Matters.  Execute and
deliver the documents and complete the tasks set forth on Schedule 5.14, in each
case within the time limits specified on such schedule; provided that the
Administrative Agent or Collateral Agent, as applicable, may in its reasonable
judgment, grant extensions of time for compliance or exceptions with the
provisions of this paragraph.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, each of Holdings
and the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.                              Indebtedness; Certain Equity
Securities.

 

(a)                                 Neither Holdings nor the Borrower will, nor
will they permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(i)                                     Indebtedness created under the Loan
Documents;

 

(ii)                                  [reserved];

 

(iii)                               [reserved];

 

(iv)                              Indebtedness existing on the Original
Effective Date and set forth in Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness, provided that such extending, renewal or
replacement Indebtedness (A) shall not be in a principal amount that exceeds the
principal amount of the Indebtedness being extended, renewed or replaced (plus
accrued interest and premium thereon), (B) shall not have an earlier maturity
date or a decreased weighted average life than the Indebtedness being extended,
renewed or replaced, (C) shall be subordinated to the Obligations on the same
terms (or, from a Lender’s perspective, better terms) as the Indebtedness being
extended, renewed or replaced and (D) there is no obligor of such Indebtedness
that is not either (x) an obligor of such Indebtedness on the Original Effective
Date or (y) otherwise permitted to incur such Indebtedness by another clause of
this Section 6.01;

 

(v)                                 Indebtedness of the Borrower owed to any
Subsidiary and of any Subsidiary owed to the Borrower or any other Subsidiary,
provided that Indebtedness of the Borrower owed to any Subsidiary and
Indebtedness of any Subsidiary Loan Party owed to the Borrower or any

 

70

--------------------------------------------------------------------------------


 

other Subsidiary shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent; provided further that,
(A) Indebtedness owed to any Insurance Subsidiary by the Borrower or any other
Subsidiary shall be limited in principal amount to the aggregate amount of
Investments made in such Insurance Subsidiary pursuant to Section 6.04(xx) and
(B) notwithstanding the first proviso above, such Indebtedness shall only be
subordinated to the extent permitted by applicable laws or regulations;

 

(vi)                              Guarantees by the Borrower of Indebtedness of
any Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary, provided that (A) the Indebtedness so Guaranteed is permitted
by this Section 6.01, (B) Guarantees permitted under this clause (vi) shall be
subordinated to the Obligations of the Borrower or the applicable Subsidiary to
the same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations and (C) except in the case of Foreign
Subsidiaries that provide Guarantees of Indebtedness of other Foreign
Subsidiaries, no Subsidiary shall Guarantee any Indebtedness unless it is a
Subsidiary Loan Party;

 

(vii)                           Indebtedness of the Borrower or any Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations, and any Indebtedness
assumed by the Borrower or any Subsidiary in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof (including the
principal and any accrued but unpaid interest or premium in respect thereof),
provided that (A) such Indebtedness is incurred prior to or within 120 days
after such acquisition or the completion of such construction or improvement and
(B) the aggregate principal amount of Indebtedness permitted by this clause
(vii) shall not exceed at any time outstanding the greater of (x) $60,000,000
and (y) 6.0% of Consolidated Tangible Assets as of the end of the immediately
preceding fiscal quarter;

 

(viii)                        (A) Indebtedness of any Person that becomes a
Subsidiary after the Original Effective Date, provided that (1) such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (2) the aggregate amount of Indebtedness permitted by this clause
(viii) (including subclause (B)) shall not exceed $50,000,000 at any time
outstanding, and (B) any refinancings, renewals and replacements of any such
Indebtedness pursuant to the preceding clause (A) that do not increase the
outstanding principal amount (plus accrued interest and premium) thereof;

 

(ix)                              Indebtedness owed to any Person (including
obligations in respect of letters of credit for the benefit of such Person)
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

(x)                                 Indebtedness of the Borrower or any
Subsidiary in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees and similar obligations, in each
case provided in the ordinary course of business;

 

(xi)                              Indebtedness of any Loan Party pursuant to
Swap Agreements permitted by Section 6.07;

 

(xii)                           with respect to Holdings, Qualified Holdings
Discount Debt; provided that other than with respect to any additional principal
amounts resulting from the accrual of pay-in-kind interest, (A) such
Indebtedness may only be issued or incurred to the extent that after giving
effect

 

71

--------------------------------------------------------------------------------


 

to the incurrence of such additional Indebtedness on a Pro Forma Basis, the
Holdings Leverage Ratio would be less than 5.50 to 1.00 and (B) no Default has
occurred and is continuing or would result therefrom;

 

(xiii)                        [reserved];

 

(xiv)                       Indebtedness representing deferred compensation to
employees of the Borrower and the Subsidiaries incurred in the ordinary course
of business;

 

(xv)                          Indebtedness in respect of promissory notes issued
to physicians, consultants, employees or directors or former employees,
consultants or directors in connection with repurchases of Equity Interests
permitted by Section 6.08(a)(iii);

 

(xvi)                       Indebtedness of any Foreign Subsidiary or any
Subsidiary of the Borrower that is not a Loan Party in an amount not to exceed
$50,000,000 at any time outstanding;

 

(xvii)                    (x) Permitted Debt Securities so long as no Default or
Event of Default has occurred and is continuing or would arise after giving
effect thereto and, except in the case of Refinancing Debt Securities, on a Pro
Forma Basis the Leverage Ratio is less than or equal to 5.25 to 1.00 as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) prior to the incurrence of
such Permitted Debt Securities and (y) any Refinancing Indebtedness in respect
of Indebtedness permitted by this clause 6.09(a)(xvii);

 

(xviii)                 other Indebtedness of the Borrower or any Subsidiary in
an aggregate principal amount not exceeding $200,000,000 at any time
outstanding;

 

(xix)                       [reserved]; and

 

(xx)                          Cash Management Obligations.

 

(b)                                 The Borrower will not, and Holdings and the
Borrower will not permit any Subsidiary to, issue any preferred Equity
Interests.

 

(c)                                  Holdings will not issue any preferred
Equity Interests other than Qualified Preferred Stock.

 

SECTION 6.02.                              Liens.  Neither Holdings nor the
Borrower will, nor will they permit any Subsidiary to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except (collectively,
“Permitted Liens”):

 

(i)                                     Liens created by the Loan Documents;

 

(ii)                                  Permitted Encumbrances;

 

(iii)                               any Lien on any property or asset of the
Borrower or any Subsidiary existing on the Original Effective Date and set forth
in Schedule 6.02; provided that (A) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary and (B) such Lien shall
secure only those obligations which it secures on the Original Effective Date
and extensions, renewals

 

72

--------------------------------------------------------------------------------


 

and replacements thereof that do not increase the outstanding principal amount
thereof (plus accrued interest and premium thereon);

 

(iv)                              any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the
Original Effective Date prior to the time such Person becomes a Subsidiary,
provided that (A) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as applicable,
(B) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (C) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as applicable, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof (plus accrued
interest and premium thereon);

 

(v)                                 Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary, provided that
(A) such security interests secure Indebtedness permitted by clause (vii) of
Section 6.01(a), (B) such security interests and the Indebtedness secured
thereby are incurred prior to or within 120 days after such acquisition or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (D) such security interests shall not apply to
any other property or assets of the Borrower or any Subsidiary;

 

(vi)                              Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the Uniform Commercial Code
in effect in the relevant jurisdiction covering only the items being collected
upon;

 

(vii)                           Liens arising out of sale and leaseback
transactions permitted by Section 6.06;

 

(viii)                        Liens granted by a Subsidiary that is not a Loan
Party in favor of the Borrower or another Loan Party in respect of Indebtedness
owed by such Subsidiary;

 

(ix)                              licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower or any Subsidiary;

 

(x)                                 Liens on assets of any Foreign Subsidiary
securing Indebtedness (and related obligations) permitted by
Section 6.01(a)(xvi);

 

(xi)                              Liens on assets of the Borrower or the
Subsidiaries not otherwise permitted by this Section 6.02, so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair value (determined as of the date such Lien
is incurred) of the assets subject thereto exceeds $25,000,000 at any time
outstanding, provided that in no event shall Holdings, the Borrower or any
Subsidiary create, incur, assume or permit to exist any Lien on any Equity
Interests of the Borrower or any Subsidiary; and

 

(xii)                           Liens on the Collateral securing Permitted
Secured Notes; provided that the holders thereof (or the collateral agent for
such holders) shall have entered into the First Lien Intercreditor Agreement or
the Second Lien Intercreditor Agreement, as applicable.

 

SECTION 6.03.                              Fundamental Changes.

 

(a)                                 Neither Holdings nor the Borrower will, nor
will they permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate

 

73

--------------------------------------------------------------------------------


 

with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Person may merge into the Borrower in a transaction in which
the surviving entity is a Person organized or existing under the laws of the
United States of America, any State thereof or the District of Columbia and, if
such surviving entity is not the Borrower, such Person expressly assumes, in
writing, all the obligations the Borrower under the Loan Documents, (ii) any
Person may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and, if any party to such merger is a Subsidiary Loan
Party, is or becomes a Subsidiary Loan Party concurrently with such merger,
(iii) any Subsidiary (other than a Subsidiary Loan Party) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (iv) any asset sale permitted by
Section 6.05(g) may be effected through the merger of a subsidiary of the
Borrower with a third party, provided that any such merger referred to in
clauses (i), (ii) or (iv) above involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

 

(b)                                 The Borrower will not, and Holdings and the
Borrower will not permit any Subsidiary to, engage to any material extent in any
business other than businesses of the type conducted by the Borrower and the
Subsidiaries on the Original Effective Date and businesses reasonably related or
incidental thereto.

 

(c)                                  Holdings will not engage in any business or
activity other than the ownership of all the outstanding shares of capital stock
of the Borrower and engaging in corporate and administrative functions and other
activities incidental thereto.  Holdings will not own or acquire any assets
(other than Equity Interests of the Borrower and the cash proceeds of any
Restricted Payments permitted by Section 6.08 or proceeds of any issuance of
Indebtedness or Equity Interests permitted by this Agreement pending application
as required by this Agreement) or incur any liabilities (other than liabilities
under and permitted to be incurred under the Loan Documents and liabilities
reasonably incurred in connection with its maintenance of its existence and
activities incidental thereto).  Notwithstanding the foregoing, Holdings shall
be permitted to enter into transactions, engage in activities and maintain
assets or incur liabilities in respect of Swap Agreements related to
Indebtedness of Holdings permitted hereunder.

 

SECTION 6.04.                              Investments, Loans, Advances,
Guarantees and Acquisitions.  Neither Holdings nor the Borrower will, nor will
they permit any Subsidiary to, purchase or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interests in or evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make any loans or advances to, Guarantee any obligations of, or make any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (collectively, “Investments”), except:

 

(i)                                     Permitted Acquisitions;

 

(ii)                                  Permitted Investments;

 

(iii)                               Investments set forth on Schedule 6.04;

 

(iv)                              Investments by Holdings in the Borrower and by
the Borrower and the Subsidiaries in Equity Interests in their respective
Subsidiaries, provided that (A) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Collateral Agreement (subject to the
limitations applicable to common stock of a Foreign Subsidiary referred to in
the definition of “Collateral and Guarantee Requirement”) and (B) the aggregate
amount of investments (other than investments

 

74

--------------------------------------------------------------------------------

 

set forth on Schedule 6.04) by Loan Parties in Subsidiaries that are not Loan
Parties (together with outstanding intercompany loans permitted under
clause (B) to the proviso to Section 6.04(v) and outstanding Guarantees
permitted to be incurred under clause (B) to the proviso to Section 6.04(vi))
shall not exceed $15,000,000 at any time outstanding (in each case determined
without regard to any write-downs or write-offs);

 

(v)                                 loans or advances made by the Borrower to
any Subsidiary and made by any Subsidiary to the Borrower or any other
Subsidiary, provided that (A) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the Collateral
Agreement and (B) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under clause (B) to the proviso to Section 6.04(iv) and outstanding
Guarantees permitted under clause (B) to the proviso to Section 6.04(vi)) shall
not exceed $15,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

 

(vi)                              Guarantees constituting Indebtedness permitted
by Section 6.01, provided that (and without limiting the foregoing) the
aggregate principal amount of Indebtedness of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party (together with outstanding
investments permitted under clause (B) to the proviso to Section 6.04(iv) and
outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(v)) shall not exceed $15,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

 

(vii)                           receivables or other trade payables owing to the
Borrower or any Subsidiary if created or acquired in the ordinary course of
business consistent with past practice and payable or dischargeable in
accordance with customary trade terms, provided that such trade terms may
include such concessionary trade terms as the Borrower or any such Subsidiary
deems reasonable under the circumstances;

 

(viii)                        Investments consisting of Equity Interests,
obligations, securities or other property received in settlement of delinquent
accounts of and disputes with customers and suppliers in the ordinary course of
business and owing to the Borrower or any Subsidiary or in satisfaction of
judgments;

 

(ix)                              Investments by the Borrower or any Subsidiary
in payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 

(x)                                 loans or advances by the Borrower or any
Subsidiary to employees and other individual service providers made in the
ordinary course of business (including travel, entertainment and relocation
expenses) of the Borrower or any Subsidiary not exceeding $2,500,000 in the
aggregate at any time outstanding (determined without regard to any write-downs
or write-offs of such loans or advances);

 

(xi)                              Investments in the form of Swap Agreements
permitted by Section 6.07;

 

(xii)                           Investments of any Person existing at the time
such Person becomes a Subsidiary of the Borrower or consolidates or merges with
the Borrower or any of the Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Subsidiary or of such consolidation or
merger;

 

75

--------------------------------------------------------------------------------


 

(xiii)                        Investments received in connection with the
dispositions of assets permitted by Section 6.05;

 

(xiv)                       Investments constituting deposits described in
clauses (c) and (d) of the definition of the term “Permitted Encumbrances”;

 

(xv)                          Investments in Permitted Joint Ventures; provided
that, if at the time of any such Investment pursuant to this Section 6.04(xv),
on a Pro Forma Basis, the Secured Leverage Ratio of the Borrower equals or
exceeds 2.50 to 1.00, the aggregate amount of Investments in Permitted Joint
Ventures (together with the aggregate amount of Investments in Permitted Real
Estate Joint Ventures permitted under Section 6.04(xvi)) shall not exceed
$250,000,000 outstanding at any time plus an amount equal to any returns
(including dividends, interest, distributions, returns of principal and profits
on sale) actually received in cash in respect of any such Investments (which
amount shall not exceed the amount of such Investment valued at cost at the time
such Investment was made);

 

(xvi)                       Investments in Permitted Real Estate Joint Ventures;
provided that, if at the time of any such Investment pursuant to this
Section 6.04(xvi), on a Pro Forma Basis, the Secured Leverage Ratio of the
Borrower equals or exceeds 2.50 to 1.00, the aggregate amount of Investments in
Permitted Real Estate Joint Ventures (together with the aggregate amount of
Investments in Permitted Joint Ventures permitted under Section 6.04(xv)) shall
not exceed $250,000,000 outstanding at any time plus an amount equal to any
returns (including dividends, interest, distributions, returns of principal and
profits on sale) actually received in cash in respect of any such Investments
(which amount shall not exceed the amount of such Investment valued at cost at
the time such Investment was made);

 

(xvii)                    payments, loans, advances to, and investments in,
Consolidated Practices in the ordinary course of business and consistent with
past practice in satisfaction of their obligations under any management services
agreements;

 

(xviii)                 Investments by the Borrower or any Subsidiary (including
Investments in Permitted Joint Ventures) in an aggregate amount, as valued at
cost at the time each such Investment is made and including all related
commitments for future advances, not exceeding the Available Amount immediately
prior to the time of the making of any such Investment;

 

(xix)                       Investments by the Borrower or any Subsidiary
(including Investments in Permitted Joint Ventures) in an aggregate amount not
to exceed the sum of (A) $100,000,000 and (B) an amount equal to any returns
(including dividends, interest, distributions, returns of principal and profits
on sale) actually theretofore received in cash in respect of any such
investment, loan or advance (which amount shall not exceed the amount of such
Investment valued at cost at the time such Investment was made); and

 

(xx)                          Investments, loans and advances by the Borrower or
any Subsidiary to any Insurance Subsidiary in an amount equal to (A) the capital
required under the applicable laws or regulations of the jurisdiction in which
such Insurance Subsidiary is formed or determined by independent actuaries as
prudent and necessary capital to operate such Insurance Subsidiary plus (B) any
reasonable general corporate and overhead expenses of such Insurance Subsidiary.

 

SECTION 6.05.                              Asset Sales.  Neither Holdings nor
the Borrower will, nor will they permit any Subsidiary to, sell, transfer, lease
or otherwise dispose of any asset, including any Equity Interest owned by it,
nor will the Borrower permit any Subsidiary to issue any additional Equity
Interest in

 

76

--------------------------------------------------------------------------------


 

such Subsidiary (other than to the Borrower or another Subsidiary in compliance
with Section 6.04), except:

 

(a)                                 sales, transfers and dispositions of
(i) inventory in the ordinary course of business and (ii) used, obsolete, worn
out or surplus equipment or property in the ordinary course of business;

 

(b)                                 sales, transfers and dispositions to the
Borrower or any Subsidiary, provided that any such sales, transfers or
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.09;

 

(c)                                  sales, transfers and dispositions of
accounts receivable in connection with the compromise, settlement or collection
thereof consistent with past practice;

 

(d)                                 sales, transfers and dispositions of
property to the extent such property constitutes an investment permitted by
clauses (ii), (viii), (xii) and (xiv) of Section 6.04;

 

(e)                                  sale and leaseback transactions permitted
by Section 6.06;

 

(f)                                   dispositions resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower or
any Subsidiary;

 

(g)                                  sales, transfers and other dispositions of
assets (other than Equity Interests in a Subsidiary unless all Equity Interests
in such Subsidiary are sold) that are not permitted by any other paragraph of
this Section 6.05, provided that the aggregate fair value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (g) shall
not exceed $200,000,000 during the term of this Agreement (excluding any single
transaction or series of related transactions that involves assets having a Fair
Market Value of less than $2,500,000);

 

(h)                                 exchanges of property for similar
replacement property for fair value; and

 

(i)                                     assets set forth on Schedule 6.05;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (c) and (f) above) shall
be made for fair value and (other than those permitted by paragraphs (b),
(d) and (h) above) for at least 75% cash consideration; plus (for all such
sales, transfers, leases and other dispositions permitted hereby) an aggregate
additional amount of non-cash consideration in the amount of $35,000,000 (it
being understood that for purposes of paragraph (a) above, accounts receivable
received in the ordinary course and any property received in exchange for used,
obsolete, worn out or surplus equipment or property and any non-cash
consideration that was actually converted into cash within 6 months following
the applicable sale, transfer, lease or other disposition by the Borrower or any
of its Subsidiaries shall be deemed to constitute cash consideration).

 

SECTION 6.06.                              Sale and Leaseback Transactions. 
Neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for (x) any such sale of
any fixed or capital assets by the Borrower or any Subsidiary that is made for
cash consideration in an amount not less than the fair value of such fixed or
capital asset and is consummated within 120 days after

 

77

--------------------------------------------------------------------------------


 

the Borrower or such Subsidiary acquires or completes the construction of such
fixed or capital asset or (y) sale and leaseback transactions with respect to
properties acquired after the Original Effective Date, where the Fair Market
Value of such properties in the aggregate does not to exceed $50,000,000.

 

SECTION 6.07.                              Swap Agreements.  Neither Holdings
nor the Borrower will, nor will they permit any Subsidiary to, enter into any
Swap Agreement, except (a) Swap Agreements entered into to hedge or mitigate
risks to which the Borrower or any Subsidiary has actual exposure (other than
those in respect of Equity Interests of the Borrower or any of the Subsidiaries)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of Holdings, the Borrower or any Subsidiary.

 

SECTION 6.08.                              Restricted Payments; Certain Payments
of Indebtedness.

 

(a)                                 Neither Holdings nor the Borrower will, nor
will they permit any Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except:

 

(i)                                     each of Holdings and the Borrower may
declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock;

 

(ii)                                  Subsidiaries may declare and pay dividends
ratably with respect to their capital stock, membership or partnership interests
or other similar Equity Interests;

 

(iii)                               Holdings may (or may make Restricted
Payments to allow a Parent to) purchase or redeem (and the Borrower may declare
and pay dividends or make other distributions to Holdings, the proceeds of which
are used by Holdings or a Parent to purchase or redeem) Equity Interests of
Holdings or a Parent (x) acquired by employees, consultants or directors of
Holdings, the Borrower or any Subsidiary upon such Person’s death, disability,
retirement or termination of employment, provided that the aggregate amount of
such purchases or redemptions under this clause (iii)(x) shall not exceed
$15,000,000 in any fiscal year (and, to the extent that the aggregate amount of
purchases or redemptions made in any fiscal year pursuant to this
clause (iii)(x) is less than $15,000,000, the amount of such difference may be
carried forward and used for such purpose in the following fiscal year) and
$40,000,000 in the aggregate and (y) in connection with Holdings’ stock
repurchase program announced prior to the Original Effective Date authorizing
the repurchase shares of Holdings’ common stock for aggregate consideration not
to exceed $55,000,000;

 

(iv)                              the Borrower may make Restricted Payments to
Holdings to be used by Holdings solely to pay (or to make Restricted Payments to
allow a Parent to pay) its franchise taxes and other fees required to maintain
its corporate existence and to pay for general corporate and overhead expenses
(including salaries and other compensation of employees) and other expenses in
its capacity as the parent of Borrower incurred by Holdings or a Parent in the
ordinary course of its business, provided that such Restricted Payments shall
not exceed $5,000,000 in any fiscal year;

 

(v)                                 the Borrower may make Restricted Payments to
Holdings in an amount necessary to enable Holdings to pay (or make Restricted
Payments to allow a Parent to pay) the Taxes directly attributable to (or
arising as a result of) the operations of a Parent, Holdings, the Borrower and
the Subsidiaries, provided that (A) the amount of any such Restricted Payments
pursuant to

 

78

--------------------------------------------------------------------------------


 

this clause (v) shall not exceed the amount of such Taxes that Borrower and/or
its Subsidiaries, as applicable, would have paid had Borrower and/or its
Subsidiaries, as applicable, been a stand-alone taxpayer (or a stand-alone
group) and (B) all Restricted Payments made to Holdings or a Parent pursuant to
this clause (v) are used by Holdings or a Parent for the purposes specified
herein within 90 days of the receipt thereof;

 

(vi)                              cashless repurchases of Equity Interests of
Holdings deemed to occur upon exercise of stock options or warrants or upon
vesting of common stock, if such Equity Interests represent a portion of the
exercise price or withholding obligations of such options, warrants or common
stock;

 

(vii)                           [reserved];

 

(viii)                        the Borrower may make Restricted Payments to
Holdings to pay management, consulting and advisory fees to any Sponsor or
Sponsor Affiliate to the extent permitted by Section 6.09;

 

(ix)                              the Borrower may make Restricted Payments to
Holdings in an amount necessary to permit Holdings to pay (or to make Restricted
Payments to allow a Parent to pay) interest in cash (including interest
previously paid “in kind” or added to the principal amount thereof) and, with
respect to subclause (x) of this Section 6.08(a)(ix) only, principal in cash on
(x) [reserved] or (y) additional Qualified Holdings Discount Debt, but, in the
case of this clause (y), only to the extent the proceeds (together with a pro
rata portion of related transaction expenses paid from such proceeds) of such
additional Qualified Holdings Discount Debt were used to make Capital
Expenditures (without giving effect to the proviso in the definition of the term
“Capital Expenditures”), prepay Tranche B Term Loans, make Investments pursuant
to Section 6.04(xvii) or repay, redeem, defease or otherwise refinance any
Qualified Holdings Discount Debt previously issued hereunder or were Otherwise
Applied, provided that (A) no Default has occurred and is continuing or would
result therefrom and (B) all Restricted Payments made pursuant to this clause
(ix) are used by Holdings or a Parent for the purposes specified herein within
20 days of receipt thereof;

 

(x)                                 the Borrower and the Subsidiaries may make
additional Restricted Payments (and Holdings may make Restricted Payments with
such amounts received from the Borrower) in an aggregate amount not exceeding
the Available Amount immediately prior to the time of the making of such
Restricted Payment; provided that (A) immediately prior to and after giving
effect to such Restricted Payment, the Borrower is in compliance with the
Financial Performance Covenant and (B) no Default has occurred and is continuing
or would result therefrom;

 

(xi)                              the Borrower may make Restricted Payments to
Holdings to pay any non-recurring fees, cash charges and cost expenses incurred
in connection with the issuance of Equity Interests or Indebtedness, in each
case only to the extent that such transaction is not consummated;

 

(xii)                           the Borrower and its Subsidiaries may make
additional Restricted Payments (and Holdings may make Restricted Payments with
such amounts received from the Borrower) in an aggregate amount not to exceed
$50,000,000; provided that no Default or Event of Default has occurred and is
continuing or would result therefrom;

 

(xiii)                        Holdings may make Restricted Payments with the Net
Proceeds received by Holdings from any issuance of any Equity Interests (or
capital contribution in respect thereof) or

 

79

--------------------------------------------------------------------------------


 

Qualified Holdings Discount Debt to the extent such Net Proceeds are not
contributed or otherwise received by the Borrower or any of the Subsidiaries;
provided that no Default or Event of Default has occurred and is continuing or
would result therefrom; and

 

(xiv)                       the Borrower and its Subsidiaries may make
additional Restricted Payments (and Holdings may make Restricted Payments with
such amounts received from the Borrower); provided that (x) no Default or Event
of Default has occurred and is continuing or would result therefrom and (y) on a
Pro Forma Basis, after giving effect to any such Restricted Payment pursuant to
this clause (xiv), the Leverage Ratio does not exceed 2.75 to 1.00.

 

(b)                                 The Borrower will not nor will it permit any
Subsidiary to, make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of, any Subordinated Indebtedness (other than intercompany loans
among Subsidiaries and the Borrower) or Permitted Debt Securities issued
pursuant to Section 6.01(xvii) (other than Permitted Secured Notes (x) that are
secured by Liens subject to the First Lien Intercreditor Agreement or (y) the
proceeds of which are used to repay Term Loans) (“Specified Indebtedness”),
except:

 

(i)                                     payment of regularly scheduled interest
and principal payments as and when due in respect of any Indebtedness, other
than, in the case of Subordinated Indebtedness, as prohibited by the
subordination provisions thereof;

 

(ii)                                  the conversion or exchange of any
Specified Indebtedness into, or redemption, repurchase, prepayment, defeasance
or other retirement of any such Indebtedness with the Net Proceeds of the
issuance by Holdings or a Parent of, (A) Equity Interests (or capital
contributions in respect thereof) of Holdings or a Parent after the Original
Effective Date to the extent not Otherwise Applied or (B) Qualified Holdings
Discount Debt, plus any fees and expenses in connection with such conversion,
exchange, redemption, repurchase, prepayment, defeasance or other retirement;

 

(iii)                               so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, the prepayment,
redemption, defeasance, repurchase or other retirement of Specified Indebtedness
for an aggregate purchase price not to exceed the Available Amount; and

 

(iv)                              refinancings of Indebtedness to the extent the
Indebtedness being incurred in connection with such refinancing is permitted by
Section 6.01.

 

SECTION 6.09.                              Transactions with Affiliates. 
Neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except

 

(a)                                 transactions that are at prices and on terms
and conditions not less favorable to Holdings, the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,

 

80

--------------------------------------------------------------------------------


 

(b)                                 (i) transactions between or among the
Borrower and the Subsidiary Loan Parties, and (ii) transactions between or among
the Borrower and its Subsidiaries in the ordinary course of business,

 

(c)                                  any investment permitted under
Section 6.04(iv), 6.04(v), 6.04(vii) or 6.04(xiii),

 

(d)                                 any Indebtedness permitted under
Section 6.01(a)(v) and Section 6.01(a)(xii),

 

(e)                                  any Restricted Payment permitted under
Section 6.08,

 

(f)                                   loans or advances to employees permitted
under Section 6.04,

 

(g)                                  any lease entered into between the Borrower
or any Subsidiary, as lessee, and any of the Affiliates (as of the Original
Effective Date) of the Borrower or entity controlled by such Affiliates, as
lessor, which is approved in good faith by a majority of the disinterested
members of the Board of Directors of the Borrower,

 

(h)                                 so long as no Default described in
Section 7.01(b) and no Event of Default has occurred and is continuing, the
Borrower may pay, or may pay cash dividends to enable Holdings to pay,
(A) customary management, consulting, monitoring or advisory fees to the Sponsor
or any Sponsor Affiliates in an aggregate amount not greater than $2,500,000
during any fiscal year (plus any unpaid management, consulting, monitoring or
advisory fees within such amount accrued in any prior year) and (B) fees in
respect of any financings, acquisitions or dispositions with respect to which
the Sponsor or any Sponsor Affiliate acts as an adviser to Holdings, the
Borrower or any Subsidiary in an amount not to exceed 2.0% of the value of any
such transaction,

 

(i)                                     any contribution to the capital of
Holdings directly or indirectly by the Permitted Investors or any purchase of
Equity Interests of Holdings by the Permitted Investors not prohibited by this
Agreement,

 

(j)                                    the payment of reasonable fees to
directors of Holdings, the Borrower or any Subsidiary who are not employees of
Holdings, the Borrower or any Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of Holdings, the Borrower or any Subsidiary in the
ordinary course of business,

 

(k)                                 any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s or Holdings’ Board of Directors (or a committee
thereof),

 

(l)                                     transactions pursuant to agreements set
forth on Schedule 6.09 and any amendments thereto to the extent such amendments
are not materially less favorable to the Borrower or such Subsidiary Loan Party
than those provided for in the original agreements,

 

(m)                             employment, change in control and severance
arrangements entered into in the ordinary course of business and approved by the
Borrower’s or Holdings’ Board of Directors (or a committee thereof) between a
Parent, Holdings, the Borrower or any Subsidiary and any employee thereof, and

 

81

--------------------------------------------------------------------------------


 

(n)                                 payments by the Borrower or any of its
Subsidiaries of reasonable insurance premiums to, and any borrowings or
dividends received from, any Insurance Subsidiary.

 

SECTION 6.10.                              Restrictive Agreements.

 

(a)                                 Subject to clauses (b) through (d) below,
neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(i) the ability of Holdings, the Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets or (ii) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary.

 

(b)                                 The foregoing clause (a) shall not apply to
restrictions and conditions (i) imposed by law or by any Loan Document,
Qualified Holdings Discount Debt or documentation governing any Permitted Debt
Securities, or Indebtedness of a Foreign Subsidiary permitted to be incurred
under this Agreement (provided that such restrictions shall apply only to such
Foreign Subsidiary), (ii) existing on the Original Effective Date identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) contained in agreements relating to the sale of a Subsidiary pending such
sale, provided such restrictions and conditions apply only to the Subsidiary
that is to be sold and such sale is permitted hereunder, (iv) imposed on any
Consolidated Practice by (and for the benefit of) any Loan Party and (v) imposed
by any customary provisions restricting assignment of any agreement entered into
the ordinary course of business.

 

(c)                                  The foregoing clause (a)(i) shall not apply
to restrictions or conditions (i) imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (ii) imposed
by customary provisions in leases restricting the assignment thereof.

 

(d)                                 The foregoing clause (a)(ii) shall not apply
to customary provisions in joint venture agreements relating to purchase
options, rights of first refusal or call or similar rights of a third party that
owns Equity Interests in such joint venture.

 

SECTION 6.11.                              Amendment of Material Documents. 
Neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
amend, modify or waive any of its rights under (a) [reserved], (b) the
documentation governing any Permitted Debt Securities or (c) its certificate of
incorporation, by-laws or other organizational documents, in each case to the
extent such amendment, modification or waiver would be materially adverse to the
Lenders.

 

SECTION 6.12.                              [Reserved].

 

82

--------------------------------------------------------------------------------


 

SECTION 6.13.                              Leverage Ratio.  The Borrower will
not permit the Leverage Ratio as of any date set forth below to exceed the ratio
set forth opposite such date:

 

Date

 

Ratio

 

 

 

June 30, 2011

 

6.00 to 1.00

 

 

 

September 30, 2011

 

6.00 to 1.00

 

 

 

December 31, 2011

 

5.75 to 1.00

 

 

 

March 31, 2012

 

5.50 to 1.00

 

 

 

June 30, 2012

 

5.25 to 1.00

 

 

 

September 30, 2012

 

5.00 to 1.00

 

 

 

December 31, 2012

 

4.75 to 1.00

 

 

 

March 31, 2013

 

4.50 to 1.00

 

 

 

June 30, 2013

 

4.50 to 1.00

 

 

 

September 30, 2013

 

4.50 to 1.00

 

 

 

December 31, 2013

 

4.50 to 1.00

 

 

 

March 31, 2014

 

5.00 to 1.00

 

 

 

June 30, 2014

 

5.00 to 1.00

 

 

 

September 30, 2014

 

5.00 to 1.00

 

 

 

December 31, 2014

 

5.00 to 1.00

 

 

 

March 31, 2015

 

5.00 to 1.00

 

 

 

June 30, 2015

 

5.00 to 1.00

 

 

 

September 30, 2015

 

5.00 to 1.00

 

 

 

December 31, 2015

 

5.75 to 1.00

 

 

 

March 31, 2016

 

5.75 to 1.00

 

 

 

June 30, 2016

 

5.75 to 1.00

 

 

 

September 30, 2016

 

5.75 to 1.00

 

 

 

December 31, 2016

 

5.75 to 1.00

 

83

--------------------------------------------------------------------------------


 

Date

 

Ratio

 

 

 

March 31, 2017

 

5.75 to 1.00

 

 

 

June 30, 2017

 

5.75 to 1.00

 

 

 

September 30, 2017

 

5.75 to 1.00

 

 

 

December 31, 2017

 

5.75 to 1.00

 

 

 

March 31, 2018

 

5.75 to 1.00

 

SECTION 6.14.                              Maximum Capital Expenditures.

 

(a)                                 The Borrower will not, nor will it permit
any Subsidiary to, incur or make any Capital Expenditures except and as set
forth below:

 

Fiscal Year

 

Maximum Capital Expenditures

 

2011

 

$125.0 million

 

2012

 

$125.0 million

 

2013

 

$125.0 million

 

2014

 

$125.0 million

 

2015

 

$125.0 million

 

2016

 

$125.0 million

 

2017

 

$125.0 million

 

2018

 

$125.0 million

 

 

; provided that if the aggregate amount of Capital Expenditures made in any
fiscal year shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.14 for such fiscal year (including any
carryover), then an amount of such shortfall not exceeding 50% of such maximum
amount (not including any carryover) may be added to the amount of Capital
Expenditures permitted under this Section 6.14 for the immediately succeeding
(but not any other) fiscal year.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.                              Events of Default.  If any of the
following events (any such event, an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

84

--------------------------------------------------------------------------------

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
paragraph (a) of this Section 7.01) payable under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of Holdings, the Borrower or any Subsidiary in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect (except to the extent any such representation
or warranty is qualified by “materially,” “Material Adverse Effect” or a similar
term, in which case such representation or warranty shall prove to have been
incorrect in any respect) when made or deemed made;

 

(d)                                 Holdings or the Borrower shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02, 5.03, 5.04 (with respect to the existence of Holdings and the
Borrower), 5.11 or in Article VI;

 

(e)                                  Holdings, the Borrower or any Subsidiary
Loan Party shall fail to observe or perform any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraph (a),
(b) or (d) of this Section 7.01), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

 

(f)                                   Holdings, the Borrower or any Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to any applicable grace period);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, provided that this paragraph (g) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets (to the extent not prohibited under this
Agreement) securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Holdings, the Borrower or any
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     Holdings, the Borrower or any Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding

 

85

--------------------------------------------------------------------------------


 

or petition described in paragraph (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any formal action
for the purpose of effecting any of the foregoing;

 

(j)                                    Holdings, the Borrower or any Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more judgments for the payment of
money (to the extent not paid or covered by insurance provided by a carrier that
has acknowledged its obligation to pay such claim in writing and that has a
credit rating of at least “A” by A.M. Best Company, Inc.) in an aggregate amount
in excess of $50,000,000 shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Holdings, the Borrower or any Subsidiary to enforce any
such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and the Subsidiaries in an aggregate amount exceeding
$50,000,000 for all periods;

 

(m)                             any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party not
to be, a valid and perfected Lien on any Collateral with a fair value in excess
of $5,000,000, with the priority required by the applicable Security Document,
except (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or (ii) as a
result of the Administrative Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Agreement;

 

(n)                                 any Loan Document shall for any reason be
asserted by any Loan Party not to be a legal, valid and binding obligation of
any party thereto;

 

(o)                                 the Guarantees of the Obligations by
Holdings and the Subsidiary Loan Parties pursuant to the Collateral Agreement
shall cease to be in full force and effect (other than in accordance with the
terms of the Loan Documents) or shall be asserted by Holdings, the Borrower or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations; or

 

(p)                                 a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower

 

86

--------------------------------------------------------------------------------


 

accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in paragraph (h) or (i) of this Section 7.01, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

SECTION 7.02.                              Borrower’s Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails to comply with
the requirements of the Financial Performance Covenant for any Fiscal Quarter,
from the first day of such Fiscal Quarter until the date that is ten days
subsequent to the date on which financial statements with respect to the fiscal
period for such Financial Performance Covenant is being measured are required to
be delivered pursuant to Section 5.01, Holdings shall have the right to issue
Permitted Securities, the proceeds of which Holdings will contribute in cash to
the Borrower as common equity (collectively, the “Cure Right”); provided that at
the Borrower’s option, the Borrower may elect to exercise such Cure Right prior
to the date of the delivery of the applicable financial statements if the
Borrower reasonably determines that it will fail to comply with the requirements
of the Financial Performance Covenant upon the delivery of such financial
statements, and upon the receipt by the Borrower of such cash (the “Cure
Amount”) pursuant to the exercise by the Borrower of such Cure Right the
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustments:

 

(i)                                     Consolidated EBITDA shall be increased,
solely for the purpose of measuring the Financial Performance Covenant at the
end of the applicable Fiscal Quarter and applicable subsequent periods which
include such Fiscal Quarter and not for any other purpose under this Agreement,
by an amount equal to the Cure Amount; and

 

(ii)                                  if, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of the Financial Performance Covenant, the Borrower shall be deemed to have
satisfied the requirements of the Financial Performance Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Performance Covenant that had occurred shall be deemed cured
for the purposes of this Agreement.

 

(b)                                 Notwithstanding anything herein to the
contrary, (a) in each four-Fiscal-Quarter period there shall be at least two
Fiscal Quarters in which the Cure Right is not exercised and no more than five
Cure Rights shall be exercised during the term of this Agreement, (b) the Cure
Amount shall be no greater than the amount required for purposes of complying
with the Financial Performance Covenant and (c) the Cure Amount shall be set
forth in an Officer’s Certificate delivered to the Administrative Agent.

 

SECTION 7.03.                              Exclusion of Immaterial
Subsidiaries.  Solely for the purposes of determining whether a Default has
occurred under clause (h) or (i) of Section 7.01, any reference in any such
clause to any Subsidiary shall be deemed not to include any Subsidiary affected
by any event or circumstance referred to in any such clause that did not, as of
the last day of the fiscal quarter of the Borrower most recently ended, have
assets with a value in excess of 5% of the consolidated total assets of the
Borrower and the Subsidiaries or 5% of the total revenues of the Borrower and
the Subsidiaries as of such date; provided that if it is necessary to exclude
more than one Subsidiary from clause (h) or (i) of Section 7.01 pursuant to this
Section 7.03 in order to avoid an Event of Default thereunder, all excluded
Subsidiaries

 

87

--------------------------------------------------------------------------------


 

shall be considered to be a single consolidated Subsidiary for purposes of
determining whether the condition specified above is satisfied.

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01.                              The Agents.  Each of the Lenders and
the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  For purposes of this Article VIII, all
references to the Administrative Agent shall be deemed to be references to both
the Administrative Agent and the Collateral Agent.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 2.05(j) and
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Holdings, the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by Holdings, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other

 

88

--------------------------------------------------------------------------------


 

experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent.  The Administrative Agent and any such subagent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of each
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its subagents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.  The
Lenders identified in this Agreement as a Syndication Agent and a Documentation
Agent shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders.  Without
limiting the foregoing, no Syndication Agent nor any Documentation Agent shall
have or be deemed to have a fiduciary relationship with any Lender.

 

Each Lender irrevocably agrees that the Administrative Agent may enter into the
First Lien Intercreditor Agreement and the Second Lien Intercreditor agreement,
without any further consent from any Secured Party, in connection with any
incurrence by the Borrower of Permitted Debt Securities and bind the Secured
Parties thereby.

 

89

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                              Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to Select Medical
Corporation, 4716 Old Gettysburg Road, P.O. Box 2034, Mechanicsburg, PA 17055,
Attention:  Michael E. Tarvin (Telecopy No. (717) 975-9981);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., 270 Park Avenue, 4th Floor, New York, New York 10017,
Attention of Dawn Lee Lum (Telecopy No. (212) 270-2472), with a copy to JPMorgan
Chase Bank, N.A., Loan and Agency Services, 1111 Fannin Street, 10th Floor,
Houston, TX 77002, Attention:  John Ngo (Telecopy No. (713) 750-2931);

 

(iii)                               if to the Issuing Bank, to JPMorgan Chase
Bank, N.A., Loan and Agency Services, 1111 Fannin Street, 10th Floor, Houston,
TX 77002, Attention:  John Ngo (Telecopy No. (713) 750-2931);

 

(iv)                              if to the Swingline Lender, to JPMorgan Chase
Bank, N.A., Loan and Agency Services, 1111 Fannin Street, 10th Floor, Houston,
TX 77002, Attention:  John Ngo (Telecopy No. (713) 750-2931);

 

(v)                                 if to the Collateral Agent, to JPMorgan
Chase Bank, N.A., Loan and Agency Services, 1111 Fannin Street, 10th Floor,
Houston, TX 77002, Attention:  John Ngo (Telecopy No. (713) 750-2931); and

 

(vi)                              if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
Administrative Agent (and, in the case of the Administrative Agent, by written
notice to the Borrower).  All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

 

90

--------------------------------------------------------------------------------


 

SECTION 9.02.                              Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, the Issuing Bank, the Collateral Agent, the Swingline Lender or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank, the Collateral Agent, the Swingline
Lender and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 9.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender, the Collateral Agent, the Swingline Lender or the Issuing Bank may have
had notice or knowledge of such Default at the time.

 

(b)                                 Except as provided in Section 2.20 with
respect to an Additional Credit Extension Amendment (or to give effect to any
restatement of this Agreement, the substantive terms of which are otherwise
permitted hereby), neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender,

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,

 

(iii)                               postpone the maturity of any Loan, or any
scheduled date of payment of the principal amount of any Tranche B Term Loan
under Section 2.10, the required date of reimbursement of any LC Disbursement,
or any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby,

 

(iv)                              change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender adversely affected thereby,

 

(v)                                 change any of the provisions of this
Section 9.02 or the percentage set forth in the definition of “Required
Lenders,” “Required Revolving Lenders,” “Required 2018 Extended Revolving
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as applicable),

 

91

--------------------------------------------------------------------------------


 

(vi)                              release Holdings or any Subsidiary Loan Party
from its Guarantee under the Collateral Agreement (except as provided in
Section 9.15 or in the Collateral Agreement) or limit its liability in respect
of such Guarantee, without the written consent of each Lender,

 

(vii)                           release all or substantially all the Collateral
from the Liens of the Security Documents (except as provided in Section 9.15 or
in the Collateral Agreement), without the written consent of each Lender,

 

(viii)                        change any provisions of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of any Class differently than those holding Loans of
any other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, or

 

(ix)                              expressly change or waive any condition
precedent in Section 4.02 to any Revolving Borrowing or 2018 Extended Revolving
Borrowing, including, without limitation, the related defined terms therein to
the extent applicable to such section, without the written consent of the
Required Revolving Lenders or Required 2018 Extended Revolving Lenders, as
applicable,

 

provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as applicable, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Revolving Lenders or the 2018 Extended
Revolving Lenders (but not the Tranche B Lenders) or the Tranche B Lenders (but
not the Revolving Lenders or 2018 Extended Revolving Lenders) or the Revolving
Lenders (but not the 2018 Extended Revolving Lenders or Tranche B Lenders) or
the 2018 Extended Revolving Lenders (but not the Revolving Lenders or the
Tranche B Lenders) may be effected by an agreement or agreements in writing
entered into by Holdings, the Borrower and requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 9.02(b) if such Class of Lenders were the only Class of Lenders
hereunder at the time.  In connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”) requiring the consent of all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section 9.02(b) being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as the
Administrative Agent is not a Non-Consenting Lender, at the Borrower’s request,
any assignee that is acceptable to the Administrative Agent shall have the
right, with the Administrative Agent’s consent, to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Borrower’s request, sell and assign to such assignee, at no expense to such
Non-Consenting Lender, all the Commitments, Tranche B Term Loans and Revolving
Exposure or 2018 Extended Revolving Exposure of such Non-Consenting Lender for
an amount equal to the principal balance of all Tranche B Term Loans and
Revolving Loans or 2018 Extended Revolving Loans (and funded participations in
Swingline Loans and unreimbursed LC Disbursements) held by such Non-Consenting
Lender and all accrued interest and fees with respect thereto through the date
of sale (including amounts under Sections 2.15, 2.16 and 2.17), such purchase
and sale to be consummated pursuant to an executed Assignment and Assumption in
accordance with Section 9.04(b) (which Assignment and Assumption need not be
signed by such Non-Consenting Lender).

 

(c)                                  Notwithstanding the provisions of clause
(b), this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, Holdings and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to

 

92

--------------------------------------------------------------------------------


 

permit the extensions of credit from time to time thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Tranche B Term Loans, the
Revolving Loans and the 2018 Extended Revolving Loans and the accrued interest
and fees in respect thereof, and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.  In
addition, this Agreement may be amended with the written consent of the
Administrative Agent, Holdings, the Borrower and the Lenders providing the
relevant Replacement Term Loans (as defined below) to permit the refinancing of
all outstanding Tranche B Term Loans (the “Refinanced Term Loans”) with a
replacement term loan tranche hereunder (the “Replacement Term Loans”); provided
that (i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (ii) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans, (iii) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the Tranche B Term
Loans) and (iv) all other terms applicable to such Replacement Term Loans shall
be substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Tranche B Term
Loans in effect immediately prior to such refinancing.

 

(d)                                 Notwithstanding anything in this
Section 9.02 to the contrary, (a) technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary (i) to integrate any Incremental
Term Loans, any Incremental Revolving Commitments, any Extended Term Loans or
any Extended Revolving Commitments or (ii) to cure any ambiguity, omission,
defect or inconsistency and (b) without the consent of any Lender or Issuing
Bank, the Loan Parties and the Administrative Agent or any collateral agent may
(in their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into (x) any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties or as required by local law to give effect to, or protect any
security interest for benefit of the Secured Parties, in any property or so that
the security interests therein comply with applicable law or this Agreement or
in each case to otherwise enhance the rights or benefits of any Lender under any
Loan Document or (y) any First Lien Intercreditor Agreement and/or Second Lien
Intercreditor Agreement with the holders of Permitted Debt Securities (or any
amendment or supplement thereto with respect to additional Permitted Debt
Securities).

 

(e)                                  In the event that this Agreement is amended
at any time on or prior to June 11, 2016 and such amendment to this Agreement
reduces the Yield applicable to the Series D Tranche B Term Loans on the
Restatement Effective Date, the Borrower agrees to pay to the Administrative
Agent for the account of each Lender (whether or not such Lender consents to
such amendment) a fee in an amount equal to 1.00% of such Lender’s Series D
Tranche B Term Loans outstanding on the effective date of such amendment;
provided that no such fee shall be payable if a prepayment fee is payable in
accordance with Section 2.12(c) related to such amendment.  In the event that
this Agreement is amended at any time on or prior to June 11, 2016 and such
amendment to this Agreement reduces the Yield applicable to the Series E Tranche
B Term Loans on the Restatement Effective Date, the Borrower agrees to pay to
the Administrative Agent for the account of each Lender (whether or not such
Lender consents to such amendment) a fee in an amount equal to 1.00% of such
Lender’s Series E Tranche B Term Loans outstanding on the effective date of such
amendment; provided that no such fee shall be payable if a prepayment fee is
payable in accordance with Section 2.12(c) related to such amendment. 
Notwithstanding the provisions of Section 9.02, this Section 9.02(e) shall not
be waived, amended or modified without the written consent of each Lender
adversely affected thereby.

 

93

--------------------------------------------------------------------------------


 

SECTION 9.03.                              Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Agents, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section 9.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”),
and hold each Indemnitee harmless, from and against any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release or threat of Release of
Hazardous Materials on, at, under or from any Mortgaged Property or any other
property currently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries, or any actual or alleged Environmental Liability related in
any way to the Borrower or any of its Subsidiaries or their respective
properties or operations, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are finally judicially determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this
Section 9.03, each Lender severally agrees to pay to the Administrative Agent,
the Issuing Bank or the Swingline Lender, as applicable, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as applicable, was incurred by or asserted against the Administrative
Agent, the Issuing Bank or the Swingline Lender in its capacity as such.  For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the aggregate Revolving Exposures, 2018 Extended Revolving Exposures,
outstanding Tranche B Term Loans and unused Commitments at the time.

 

(d)                                 To the extent permitted by applicable law,
neither Holdings nor the Borrower shall assert, and each hereby waives, any
claim against any Indemnitee, on any theory of liability, for special,

 

94

--------------------------------------------------------------------------------

 

indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section 9.03
shall be payable not later than three days after written demand therefor.

 

SECTION 9.04.                              Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
express or implied, shall be construed to confer upon any Person (other than the
parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section 9.04) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(1)                                 the Borrower; provided that the Borrower
shall be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; provided further that no consent of
the Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default has
occurred and is continuing, any other assignee;

 

(2)                                 the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Tranche B Term Loan to a Lender, an Affiliate of a Lender or
an Approved Fund; and

 

(3)                                 the Issuing Bank, provided that no consent
of the Issuing Bank shall be required for an assignment of all or any portion of
a Tranche B Term Loan.

 

(ii)                                Assignments shall be subject to the
following conditions:

 

(1)                                 except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans of any Class, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Tranche B Term Loan, $1,000,000, unless each of
the Borrower and the Administrative Agent otherwise consents; provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

 

95

--------------------------------------------------------------------------------


 

(2)                                 each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans;

 

(3)                                 the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(4)                                 the assignee, if it is not already a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

For purposes of this Section 9.04(b):

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

 

(iii)                                 Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section 9.04, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 9.04.

 

(iv)                               The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount and stated interest of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Issuing Banks and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower,
the Issuing Banks and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(v)                               Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section 9.04 and any written consent to such assignment
required by paragraph (b) of this

 

96

--------------------------------------------------------------------------------


 

Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Issuing Banks or the Swingline
Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it), provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement, provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.

 

(ii)                                Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest amounts) of each participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans or its other obligations under this
Agreement) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  Unless otherwise
required by the Internal Revenue Service (“IRS”), any disclosure required by the
foregoing sentence shall be made by the relevant Lender directly and solely to
the IRS.  The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and each Lender shall
treat each person whose name is recorded in the Participant Register as the
owner of the participation in question for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(iii)                                 Subject to paragraph (c)(ii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04; provided that a Participant shall not be entitled to receive
any greater payment under Section 2.15 or 2.17 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) as though it were a Lender.

 

(iv)                               Any Lender may at any time pledge, assign or
grant a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge, assignment
or grant to secure obligations to a Federal Reserve Bank, and this Section 9.04
shall not apply to any such pledge, assignment or grant of a security interest,
provided that no such pledge, assignment or

 

97

--------------------------------------------------------------------------------


 

grant of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledge or assignee for such Lender as a party
hereto.

 

(v)                               Notwithstanding any other provision of this
Agreement, no Lender will assign its rights and obligations under this
Agreement, or sell participations in its rights and/or obligations under this
Agreement, to any Person who is (i) listed on the Specially Designated Nationals
and Blocked Persons List maintained by the U.S. Department of Treasury Office of
Foreign Assets Control (“OFAC”) and/or on any other similar list maintained by
OFAC pursuant to any authorizing statute, executive order or regulation or
(ii) either (A) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (B) designated under
Section 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar executive orders.

 

SECTION 9.05.                              Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall have independent
significance and be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06.                              Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 9.07.                              Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.                              Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or

 

98

--------------------------------------------------------------------------------


 

demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The applicable Lender shall notify the
Borrower and the Administrative Agent of such setoff or application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff or application under this Section 9.08.  The rights
of each Lender under this Section 9.08 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 9.09.                              Governing Law; Jurisdiction; Consent
to Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each of Holdings and the Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against Holdings, the Borrower or
their respective properties in the courts of any jurisdiction.

 

(c)                                  Each of Holdings and the Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section 9.09.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.                              WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT

 

99

--------------------------------------------------------------------------------


 

BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10.

 

SECTION 9.11.                              Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12.                              Confidentiality.  Each of the
Administrative Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or self-regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.12 or (ii) becomes available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
Holdings or the Borrower, provided that such source is not actually known by
such disclosing party to be bound by an agreement containing provisions
substantially the same as those contained in this Section 9.12.  For the
purposes of this Section 9.12, the term “Information” means all information
received from Holdings or the Borrower relating to Holdings or the Borrower or
its business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Holdings or the Borrower, provided that, in the case of
information received from Holdings, the Borrower or any Subsidiary after the
Original Effective Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.13.                              Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section 9.13 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

SECTION 9.14.                              USA Patriot Act.  Each Lender hereby
notifies each Loan Party that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the

 

100

--------------------------------------------------------------------------------


 

Borrower, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

 

SECTION 9.15.                              Release of Collateral.

 

(a)                                 Upon any sale or other transfer by any Loan
Party of any Collateral that is permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.02 of this Agreement, the
security interest in such Collateral shall be automatically released.

 

(b)                                 Upon the addition of a Succeeding Holdings
and satisfaction by such Succeeding Holdings of the Collateral and Guarantee
Requirement, the prior Holdings shall be automatically released from all of its
obligations under the Security Documents.

 

SECTION 9.16.                              No Fiduciary Duty.  In connection
with all aspects of each transaction contemplated by this Agreement, the
Borrower acknowledges and agrees, and acknowledges the other Loan Parties’
understanding, that (i) each transaction contemplated by this Agreement is an
arm’s-length commercial transaction between the Loan Parties, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, (ii) in
connection with each such transaction and the process leading thereto, the
Administrative Agent and the Lenders will act solely as principals and not as
agents or fiduciaries of the Loan Parties or any of their stockholders,
affiliates, creditors, employees or any other party, (iii) neither the
Administrative Agent nor any Lender will assume an advisory or fiduciary
responsibility in favor of the Borrower or any of its Affiliates with respect to
any of the transactions contemplated hereby or the process leading thereto
(irrespective of whether the Administrative Agent or any Lender has advised or
is currently advising any Loan Party on other matters) and neither the
Administrative Agent nor any Lender will have any obligation to any Loan Party
or any of its Affiliates with respect to the transactions contemplated in this
Agreement except the obligations expressly set forth herein, (iv) the
Administrative Agent and each Lender may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their affiliates, and (v) neither the Administrative Agent nor any Lender
has provided or will provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby and the Loan Parties
have consulted and will consult their own legal, accounting, regulatory, and tax
advisors to the extent it deems appropriate.  The matters set forth in this
Agreement and the other Loan Documents reflect an arm’s-length commercial
transaction between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand.  The Borrower agrees that the Loan
Parties shall not assert any claims that any Loan Party may have against the
Administrative Agent or any Lender based on any breach or alleged breach of
fiduciary duty.

 

101

--------------------------------------------------------------------------------
